EXHIBIT 10.29

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

EXECUTION VERSION

 

AMENDMENT 1 TO TERM LOAN AGREEMENT

THIS AMENDMENT 1 TO TERM LOAN AGREEMENT, dated as of January 16, 2018 (this
“Amendment” and the date hereof, the “Amendment No. 1 Effective Date”) is made
among STRONGBRIDGE U.S. INC., a Delaware corporation (“Lead Borrower”),
STRONGBRIDGE BIOPHARMA PUBLIC LIMITED COMPANY, a public limited company
incorporated under the laws of Ireland (“Parent”), CORTENDO CAYMAN LTD., an
exempted company incorporated in the Cayman Islands (“Cayman Borrower”),
STRONGBRIDGE IRELAND LIMITED, a private limited company incorporated under the
laws of Ireland (“Irish Borrower”), CORTENDO AB (PUBL), a public limited
liability company incorporated under the laws of Sweden with registration number
556537-6554 (“Swedish Borrower” and, together with the Lead Borrower, Parent,
Cayman Borrower and Irish Borrower, each, a “Borrower” and collectively,
“Borrowers”), CRG Servicing LLC, as administrative agent and collateral agent
(in such capacity, “Administrative Agent”) and the lenders listed on the
signature pages hereof under the heading “LENDERS” (each a “Lender” and
collectively, the “Lenders”), with respect to the Loan Agreement described
below.

RECITALS

WHEREAS, Borrowers, the Administrative Agent and the Lenders are parties to the
Term Loan Agreement, dated as of July 14, 2017, with the Subsidiary Guarantors
from time to time party thereto (the “Loan Agreement”).

WHEREAS, the parties hereto desire to amend the Term Loan Agreement on the terms
and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

SECTION 1.        Definitions; Interpretation.

(a)           Terms Defined in Loan Agreement.  All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan Agreement.

(b)           Interpretation.  The rules of interpretation set forth in Section
1.03 of the Loan Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

SECTION 2.        Amendments to Term Loan Agreement.  Subject to Section 3 of
this Amendment, the Loan Agreement is, effective as of the Amendment No. 1
Effective Date, hereby amended to  delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
underlined text (indicated textually in the same manner as the following
example: underlined text) as set forth in the pages of the Loan Agreement
attached hereto as Exhibit A hereto, together with all Schedules and Exhibits A,
C-1, C-2, C-3, C-4, D and I thereto (the Loan Agreement, as amended by this
Amendment, being referred to as the “Amended Loan Agreement”).

SECTION 3.        Conditions of Effectiveness.  The effectiveness of Section 2
of this Amendment shall be subject to the following conditions precedent being
satisfied or waived by the Administrative Agent:

(a)           Borrowers and all of the Lenders shall have duly executed and
delivered this Amendment pursuant to Section 13.04 of the Loan Agreement;
provided, however, that this Amendment shall have no binding force or effect
unless all conditions set forth in this Section 3 have been satisfied;

(b)           Borrowers and the Administrative Agent shall have duly executed
and delivered the Amended Fee Letter;

(c)           The Irish Borrower shall have duly executed and delivered or
provided the following documents:

(i)            Co-Borrower Assumption Agreement, pursuant to which the Irish
Borrower agrees to become a “Borrower” for all purposes of the Loan Agreement;

(ii)           Joinder Agreement, pursuant to which the Irish Borrower agrees to
become a “Grantor” for all purposes of the Security Agreement;

(iii)          Certified copies of the constitutive documents of the Irish
Borrower and of resolutions of the Board of Directors (and/or shareholders, if
applicable) or other applicable governing body of the Obligor authorizing the
making and performance by it of the Loan Documents to which it is a party; and

(iv)          A certificate of the Irish Borrower as to the authority,
incumbency and specimen signatures of the persons who have executed the Loan
Documents and any other documents in connection herewith on behalf of the Irish
Borrower;

(d)           The Irish Borrower shall have provided to Administrative Agent
true and correct copies of that certain License and Assignment Agreement, dated
as of the date hereof, between the Irish Borrower and Aeterna Zentaris GmbH, a
corporation incorporated under the laws of





2

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Germany (“AZ”), together with all schedules and exhibits thereto, and all other
material documents relating to the transactions contemplated thereby
(collectively, the “Macrilen License Agreement”);

(e)           The Macrilen License Agreement (i) shall have been duly executed
and delivered by the Irish Borrower and AZ, (ii) shall be in the form provided
to the Administrative Agent, and (iii) shall provide for the acquisition of
North American marketing rights of Macrilen under terms reasonably satisfactory
to the Administrative Agent and the Lenders, including terms that are intended
to mitigate insolvency risks to the Lenders applicable in the event of an
insolvency of the licensor or the Irish Borrower and permitting the collateral
assignment of, and grant to the Administrative Agent a senior perfected security
interest in, both the license rights and the proceeds relating thereto;

(f)            No Default or Event of Default under the Loan Agreement shall
have occurred and be continuing or would result from the transactions
contemplated by the Macrilen License Agreement; and

(g)           Borrowers shall have paid or reimbursed Administrative Agent and
the Lenders for all of their reasonable out of pocket costs and expenses
(including the reasonable fees and expenses of counsel to Administrative Agent
and the Lenders, and any sales, goods and services or other similar Taxes
applicable thereto, and printing, reproduction, document delivery and travel
costs), pursuant to Section 13.03(a)(i)(z) of the Loan Agreement.

SECTION 4.        Representations and Warranties; Reaffirmation.

(a)           Each Borrower hereby represents and warrants to each Lender as
follows:

(i)            Borrowers have full power, authority and legal right to make and
perform this Amendment.  This Amendment is within each Borrower’s corporate or
equivalent powers and have been duly authorized by all necessary corporate or
equivalent action and, if required, by all necessary shareholder action.  This
Amendment has been duly executed and delivered by Borrowers and constitutes a
legal, valid and binding obligation of Borrowers, enforceable against Borrowers
in accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).  This
Amendment (w) does not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any third
party, except for such as have been obtained or made and are in full force and
effect, (x) will not violate any order of any Governmental Authority, (y) will
not violate any applicable law or regulation or the charter, bylaws,
constitutional or other organizational documents of Parent and its Subsidiaries
and (z)





3

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

will not violate or result in a default under any indenture, agreement or other
instrument binding upon Parent and its Subsidiaries or assets, or give rise to a
right thereunder to require any payment to be made by any such Person.

(ii)           No Default has occurred and is continuing or will result after
giving effect to this Amendment.

(iii)          The representations and warranties made by or with respect to
Borrowers in Section 7 of the Loan Agreement are true and correct on and as of
the date hereof, and immediately after giving effect to this Amendment, with the
same force and effect as if made on and as of such date (except that the
representation regarding representations and warranties that refer to a specific
earlier date is that they were true and correct on such earlier date), in each
case taking into account any changes made to schedules updated in accordance
with Section 7.21 of the Loan Agreement or attached hereto.

(iv)          There has been no Material Adverse Effect since the date of the
Loan Agreement.

(b)           Each Obligor hereby ratifies, confirms, reaffirms, and
acknowledges its obligations under the Loan Documents to which it is a party and
agrees that the Loan Documents remain in full force and effect, undiminished by
this Amendment, except as expressly provided herein.  By executing this
Amendment, each Borrower acknowledges that it has read, consulted with its
attorneys regarding, and understands, this Amendment.

(c)           Borrowers and Lenders hereby acknowledge and agree that upon an
event of an acceleration or other mandatory prepayment event, the “Redemption
Date” for purposes of calculating the Prepayment Premium due and payable upon
such acceleration or other mandatory prepayment will be date of such
acceleration or such obligation to mandatorily prepay arose.

SECTION 5.        GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL.

(a)           Governing Law.  This Amendment and the rights and obligations of
the parties hereunder shall be governed by, and construed in accordance with,
the law of the State of New York, without regard to principles of conflicts of
laws that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

(b)           Submission to Jurisdiction.  Borrowers agree that any suit, action
or proceeding with respect to this Amendment or any other Loan Document to which
it is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action,





4

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

proceeding or judgment.  This Section 5 is for the benefit of the Lenders only
and, as a result, no Lender shall be prevented from taking proceedings in any
other courts with jurisdiction.  To the extent allowed by applicable Laws, the
Lenders may take concurrent proceedings in any number of jurisdictions.

(c)           Waiver of Jury Trial.  BORROWERS, THE ADMINISTRATIVE AGENT, AND
EACH LENDER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

SECTION 6.        Miscellaneous.

(a)           No Novation; No Waiver.  This Amendment shall not constitute a
novation of the Loan Agreement or any of the Loan Documents.  Except as
expressly stated herein, nothing contained herein shall be deemed to constitute
a waiver of compliance with any term or condition contained in the Loan
Agreement or any of the other Loan Documents or constitute a course of conduct
or dealing among the parties.  Except as expressly stated herein, the Lenders
reserve all rights, privileges and remedies under the Loan Documents.  Except as
amended hereby, the Loan Agreement and other Loan Documents remain unmodified
and in full force and effect.  All references in the Loan Documents to the Loan
Agreement shall be deemed to be references to the Loan Agreement as amended
hereby.

(b)           Severability.  In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

(c)           Headings.  Headings and captions used in this Amendment (including
the Exhibits, Schedules and Annexes hereto, if any) are included for convenience
of reference only and shall not be given any substantive effect.

(d)           Integration.  This Amendment constitutes a Loan Document and,
together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.

(e)           Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart. Executed





5

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

counterparts delivered by facsimile or other electronic transmission (e.g.,
“PDF” or “TIF”) shall be effective as delivery of a manually executed
counterpart.

(f)            Controlling Provisions.  In the event of any inconsistencies
between the provisions of this Amendment and the provisions of any other Loan
Document, the provisions of this Amendment shall govern and prevail.  Except as
expressly modified by this Amendment, the Loan Documents shall not be modified
and shall remain in full force and effect.

(g)           Notices.  The Administrative Agent and Lenders hereby designate
that all notices, requests, instructions, directions and other communications
provided for herein shall be provided in accordance with Section 13.02 of the
Loan Agreement to the address specified on the signature pages hereto.

[Remainder of page intentionally left blank]

 

 



6

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

BORROWERS:

 

 

 

STRONGBRIDGE U.S. INC.

 

 

 

By

/s/ Stephen J. Long

 

 

Name:

Stephen J. Long

 

 

Title:

Chief Legal Officer

 

 

 

Address for Notices:

 

900 Northbrook Drive

 

Suite 200

 

Trevose, PA 19053

 

Attn:

Chief Legal Officer

 

Tel.:

610-254-9225

 

Fax:

215-355-7389

 

Email:

s.long@strongbridgebio.com

 

 

 

 

 

STRONGBRIDGE BIOPHARMA PLC

 

 

 

By

/s / Stephen J. Long

 

 

Name:

Stephen J. Long

 

 

Title:

Chief Legal Officer

 

 

 

Address for Notices:

 

900 Northbrook Drive

 

Suite 200

 

Trevose, PA 19053

 

Attn:

Chief Legal Officer

 

Tel.:

610-254-9225

 

Fax:

215-355-7389

 

Email:

s.long@strongbridgebio.com

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

CORTENDO AB (PUBL)

 

 

 

By

/s/ Stephen J. Long

 

 

Name:

Stephen J. Long

 

 

Title:

Authorized Signatory

 

 

 

Address for Notices:

 

900 Northbrook Drive

 

Suite 200

 

Trevose, PA 19053

 

Attn:

Chief Legal Officer

 

Tel.:

610-254-9225

 

Fax:

215-355-7389

 

Email:

s.long@strongbridgebio.com

 

 

 

CORTENDO CAYMAN LTD.

 

 

 

By

/s/ A. Brian Davis

 

 

Name:

A. Brian Davis

 

 

Title:

Director

 

 

 

Address for Notices:

 

900 Northbrook Drive

 

Suite 200

 

Trevose, PA 19053

 

Attn:

Chief Legal Officer

 

Tel.:

610-254-9225

 

Fax:

215-355-7389

 

Email:

s.long@strongbridgebio.com

 

 

 

STRONGBRIDGE IRELAND LIMITED

 

 

 

By

/s / Stephen J. Long

 

 

Name:

Stephen J. Long

 

 

Title:

Secretary

 

 

 

Address for Notices:

 

900 Northbrook Drive

 

Suite 200

 

Trevose, PA 19053

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

 

 

 

Attn:

Chief Legal Officer

 

Tel.:

610-254-9225

 

Fax:

215-355-7389

 

Email:

s.long@strongbridgebio.com

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

ADMINISTRATIVE AGENT:

 

 

 

CRG SERVICING LLC

 

 

 

By

/s/ Nathan Hukill

 

 

Name:

Nathan Hukill

 

 

Title:

Authorized Signatory

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

Portfolio Reporting

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

notices@crglp.com

 

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

 

 

 

LENDERS:

 

 

 

CRG PARTNERS III L.P.

 

By CRG PARTNERS III GP L.P., its General Partner

 

 

By 

CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

 

 

By

/s/ Nathan Hukill

 

 

Name:

Nathan Hukill

 

 

Title:

Authorized Signatory

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

Portfolio Reporting

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

notices@crglp.com

 

 

 

 

 

CRG PARTNERS III – PARALLEL FUND “A” L.P.

 

By CRG PARTNERS III – PARALLEL FUND “A” GP L.P., its General Partner

 

 

By

CRG PARTNERS III – PARALLEL FUND “A” GP LLC, its General Partner

 

 

 

 

 

 

By

/s/ Nathan Hukill

 

 

Name:

Nathan Hukill

 

 

Title:

Authorized Signatory

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

Portfolio Reporting

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

notices@crglp.com

 

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

 

 

 

CRG PARTNERS III (CAYMAN) LEV AIV I L.P.

 

 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

 

By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner

 

 

 

 

 

 

By

/s/ Nathan Hukill

 

 

Name:

Nathan Hukill

 

 

Title:

Authorized Signatory

 

 

 

 

Witness:

/s/ Nicole Nesson

 

 

 

 

Name:

Nicole Nesson

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

Portfolio Reporting

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

notices@crglp.com

 

 

 

 

 

CRG PARTNERS III (CAYMAN) UNLEV AIV I L.P.

 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

 

By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner

 

 

 

 

 

 

By

/s/ Nathan Hukill

 

 

Name:

Nathan Hukill

 

 

Title:

Authorized Signatory

 

 

 

 

Witness:

/s/ Nicole Nesson

 

 

 

 

Name:

Nicole Nesson

 

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

Portfolio Reporting

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

notices@crglp.com

 

 

 

 

 

CRG PARTNERS III - PARALLEL FUND “B” (CAYMAN) L.P.

 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

 

By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner

 

 

 

 

 

 

By

/s/ Nathan Hukill

 

 

Name:

Nathan Hukill

 

 

Title:

Authorized Signatory

 

 

 

 

Witness:

/s/ Nicole Nesson

 

 

 

 

Name:

Nicole Nesson

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

Portfolio Reporting

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

notices@crglp.com

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

 

 

 

VCOC LENDER:

 

 

 

CRG PARTNERS III  L.P.

 

By CRG PARTNERS III GP L.P., its General Partner

 

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

 

 

By

/s/ Nathan Hukill

 

 

Name:

Nathan Hukill

 

 

Title:

Authorized Signatory

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

Portfolio Reporting

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

notices@crglp.com

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Exhibit A
to Amendment

AMENDED LOAN AGREEMENT

 

[See attached.]

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

EXHIBIT A TO AMENDMENT NO. 1

MARKED VERSION REFLECTING CHANGES

PURSUANT TO AMENDMENT NO. 1

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

 

 

 

 

TERM LOAN AGREEMENT,

dated as of

July 14, 2017,

as amended by Amendment 1 to Term Loan Agreement, dated as of January 16, 2018

among

STRONGBRIDGE U.S. INC,

STRONGBRIDGE BIOPHARMA PLC,

CORTENDO AB (PUBL),

CORTENDO CAYMAN LTD.,

STRONGBRIDGE IRELAND LIMITED,

as Borrowers,

The Subsidiary Guarantors from Time to Time Party Hereto,

The Lenders from Time to Time Party Hereto,

and

CRG SERVICING LLC,

as Administrative Agent and Collateral Agent

U.S. $100,000,000

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

SECTION 1 DEFINITIONS


1

1.01

Certain Defined Terms


1

1.02

Accounting Terms and Principles


23

1.03

Interpretation


23

1.04

Changes to GAAP


23

1.05

Swedish Trust Provision


24

1.06

Swedish Limitations


24

SECTION 2 THE COMMITMENT


24

2.01

Commitments


24

2.02

Borrowing Procedures


24

2.03

Fees


25

2.04

Use of Proceeds


25

2.05

Defaulting Lenders


25

2.06

Substitution of Lenders


26

SECTION 3 PAYMENTS OF PRINCIPAL AND INTEREST


27

3.01

Repayment


27

3.02

Interest


27

3.03

Prepayments


28

SECTION 4 PAYMENTS, ETC.


30

4.01

Payments


30

4.02

Computations


31

4.03

Notices


31

4.04

Set-Off


31

4.05

Pro Rata Treatment


32

SECTION 5 YIELD PROTECTION, ETC.


33

5.01

Additional Costs


33

5.02

Illegality


34

5.03

Taxes


34





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

TABLE OF CONTENTS

(continued)

 

 

Page

SECTION 6 CONDITIONS PRECEDENT


38

6.01

Conditions to the First Borrowing


38

6.02

Conditions to Second Borrowing


41

6.03

Conditions to Third Borrowing


41

6.04

Conditions to Fourth Borrowing


41

6.05

Conditions to Each Borrowing


41

SECTION 7 REPRESENTATIONS AND WARRANTIES


42

7.01

Power and Authority


42

7.02

Authorization; Enforceability


42

7.03

Governmental and Other Approvals; No Conflicts


42

7.04

Financial Statements; Material Adverse Change.


43

7.05

Properties


43

7.06

No Actions or Proceedings


46

7.07

Compliance with Laws and Agreements


46

7.08

Taxes


47

7.09

Full Disclosure


47

7.10

Regulation


47

7.11

Solvency


48

7.12

Subsidiaries


48

7.13

Indebtedness and Liens


48

7.14

Material Agreements


48

7.15

Restrictive Agreements


48

7.16

Real Property


49

7.17

Pension Matters


49

7.18

Collateral; Security Interest


49

7.19

Regulatory Approvals


49





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

TABLE OF CONTENTS

(continued)

 

 

 

Page

7.20

[Reserved.]


49

7.21

Update of Schedules


50

SECTION 8 AFFIRMATIVE COVENANTS


50

8.01

Financial Statements and Other Information


50

8.02

Notices of Material Events


51

8.03

Existence; Conduct of Business


53

8.04

Payment of Obligations


54

8.05

Insurance


54

8.06

Books and Records; Inspection Rights


54

8.07

Compliance with Laws and Other Obligations


55

8.08

Maintenance of Properties, Etc


55

8.09

Licenses


55

8.10

Action under Environmental Laws


55

8.11

Use of Proceeds


55

8.12

Certain Obligations Respecting Subsidiaries; Further Assurances


56

8.13

Termination of Non-Permitted Liens


58

8.14

Intellectual Property


58

8.15

[Reserved].


58

8.16

Post-Closing Items


58

SECTION 9 NEGATIVE COVENANTS


58

9.01

Indebtedness


58

9.02

Liens


60

9.03

Fundamental Changes and Acquisitions


61

9.04

Lines of Business


61

9.05

Investments


62

9.06

Restricted Payments


63





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

TABLE OF CONTENTS

(continued)

 

 

 

Page

9.07

Payments of Indebtedness


63

9.08

Change in Fiscal Year


63

9.09

Sales of Assets, Etc


63

9.10

Transactions with Affiliates


64

9.11

Restrictive Agreements


65

9.12

Amendments to Material Agreements; Organizational Documents


65

9.13

Operating Leases


65

9.14

Sales and Leasebacks


65

9.15

Hazardous Material


65

9.16

Accounting Changes


65

9.17

Compliance with ERISA


65

9.18

Swedish Borrower


66

SECTION 10 FINANCIAL COVENANTS


66

10.01

Minimum Liquidity


66

10.02

Minimum Revenue


66

10.03

Cure Right


66

SECTION 11 EVENTS OF DEFAULT


67

11.01

Events of Default


67

11.02

Remedies


70

SECTION 12 ADMINISTRATIVE AGENT


71

12.01

Appointment and Duties


71

12.02

Binding Effect


73

12.03

Use of Discretion


73

12.04

Delegation of Rights and Duties


73

12.05

Reliance and Liability


73

12.06

Administrative Agent Individually


74





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

TABLE OF CONTENTS

(continued)

 

 

 

Page

12.07

Lender Credit Decision


74

12.08

Expenses; Indemnities


75

12.09

Resignation of Administrative Agent


75

12.10

Release of Collateral or Guarantors


76

12.11

Release of Swedish Liens


77

12.12

Automatic Releases of Obligors and Liens (other than Swedish Liens).


77

SECTION 13 MISCELLANEOUS


77

13.01

No Waiver


77

13.02

Notices


78

13.03

Expenses, Indemnification, Etc


78

13.04

Amendments, Etc


79

13.05

Successors and Assigns


80

13.06

Survival


82

13.07

Captions


82

13.08

Counterparts


82

13.09

Governing Law


82

13.10

Jurisdiction, Service of Process and Venue


82

13.11

Waiver of Jury Trial


83

13.12

Waiver of Immunity


83

13.13

Entire Agreement


83

13.14

Severability


83

13.15

No Fiduciary Relationship


84

13.16

Confidentiality


84

13.17

USA PATRIOT Act


85

13.18

Maximum Rate of Interest


85

13.19

Certain Waivers.


85





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

TABLE OF CONTENTS

(continued)

 

 

 

Page

13.20

Tax Treatment


85

13.21

Original Issue Discount


85

13.22

Co-Borrower Provisions


86

SECTION 14 GUARANTEE


87

14.01

The Guarantee


87

14.02

Obligations Unconditional


88

14.03

Reinstatement


89

14.04

Subrogation


89

14.05

Remedies


89

14.06

Instrument for the Payment of Money


89

14.07

Continuing Guarantee


89

14.08

Rights of Contribution


89

14.09

General Limitation on Guaranteed Obligations


90

14.10

Irish Companies Act Limitation on Guaranteed Obligations


90

SECTION 15 INTERCOMPANY SUBORDINATION AGREEMENT


91

15.01

Subordination of Intercompany Obligations.


91

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

SCHEDULES AND EXHIBITS

 

 

 

Schedule 1

-

Commitments

Schedule 6.01

-

Foreign Security Documents

Schedule 7.05(b)(i)

-

Certain Intellectual Property

Schedule 7.05(b)(ii)

-

Intellectual Property Exceptions

Schedule 7.05(c)

-

Material Intellectual Property

Schedule 7.06

-

Certain Litigation

Schedule 7.12

-

Information Regarding Subsidiaries

Schedule 7.13(a)

-

Existing Indebtedness of Parent and its Subsidiaries

Schedule 7.13(b)

-

Liens Granted by the Obligors

Schedule 7.14

-

Material Agreements of Obligors

Schedule 7.15

-

Restrictive Agreements

Schedule 7.16

-

Real Property Owned or Leased by Parent or any Subsidiary

Schedule 7.17

-

Pension Matters

Schedule 9.05

-

Existing Investments

Schedule 9.10

-

Transactions with Affiliates

Schedule 9.14

-

Permitted Sales and Leasebacks

 

 

 

Exhibit A

-

Form of Assumption Agreement

Exhibit B

-

Form of Notice of Borrowing

Exhibit C-1

-

Form of U.S. Tax Compliance Certificate

Exhibit C-2

-

Form of U.S. Tax Compliance Certificate

Exhibit C-3

-

Form of U.S. Tax Compliance Certificate

Exhibit C-4

-

Form of U.S. Tax Compliance Certificate

Exhibit D

-

Form of Compliance Certificate

Exhibit F

-

Form of Landlord Consent

Exhibit G

-

Form of Subordination Agreement

Exhibit H

-

Form of Intercreditor Agreement (Permitted Priority Debt)

Exhibit I

-

Form of Warrant

 

 



 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

TERM LOAN AGREEMENT, dated as of July 14, 2017 and amended by Amendment 1 to
Term Loan Agreement, dated as of January 16, 2018 (this “Agreement”), among
STRONGBRIDGE U.S. INC., a Delaware corporation (“Lead Borrower”), STRONGBRIDGE
BIOPHARMA PUBLIC LIMITED COMPANY, a public limited company incorporated under
the laws of Ireland (“Parent”), STRONGBRIDGE IRELAND LIMITED, a private limited
company incorporated under the laws of Ireland (“Irish Borrower”), CORTENDO
CAYMAN LTD., an exempted company incorporated in the Cayman Islands (“Cayman
Borrower”), CORTENDO AB (PUBL), a public limited liability company incorporated
under the laws of Sweden with registration number 556537-6554 (“Swedish
Borrower” and together with the Lead Borrower, Parent, Irish Borrower, Cayman
Borrower, and each other Person that becomes, or is required to become, a
“Borrower” after the date hereof pursuant to Section 8.12(a) or (b), each a
“Borrower” and collectively, “Borrowers”), the Subsidiary Guarantors from time
to time party hereto, the Lenders from time to time party hereto and CRG
SERVICING LLC, a Delaware limited liability company (“CRG Servicing”), as
administrative agent and collateral agent for the Lenders (in such capacities,
together with its successors and assigns, “Administrative Agent”).

WITNESSETH:

Borrowers have requested the Lenders to make term loans to Borrowers, and the
Lenders are prepared to make such loans on and subject to the terms and
conditions hereof.  Accordingly, the parties agree as follows:

SECTION 1

DEFINITIONS

1.01        Certain Defined Terms.  As used herein, the following terms have the
following respective meanings:

“Accounting Change Notice” has the meaning set forth in Section 1.04(a).

“Act” has the meaning set forth in Section 13.17.

“Acquisition” means any transaction, or any series of related transactions, by
which any Person directly or indirectly, by means of a take-over bid, tender
offer, amalgamation, merger, purchase or license of assets, or similar
transaction having the same effect as any of the foregoing, (a) acquires any
business or product, or any division, product or line of business or all or
substantially all of the assets of any Person engaged in any business or any
division, product or line of business, (b) acquires control of securities of a
Person engaged in a business representing more than 50% of the ordinary voting
power for the election of directors or other governing body if the business
affairs of such Person are managed by a board of directors or other governing
body, or (c) acquires control of more than 50% of the ownership interest in any





1

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Person engaged in any business that is not managed by a board of directors or
other governing body.

“Administrative Agent” has the meaning set forth in the introduction hereto.

“Affected Lender” has the meaning set forth in Section 2.06(a).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning set forth in the introduction hereto.

“Amended Fee Letter” means the amended and restated fee letter agreement dated
as of the Amendment No. 1 Effective Date among Borrowers and Administrative
Agent.

“Amended Perfection Certificate” means that certain perfection certificate dated
as of the Amendment No. 1 Effective Date delivered by each Borrower to
Administrative Agent.

“Amendment No. 1” means Amendment 1 to Term Loan Agreement, dated as of January
16, 2018, by and among the Borrowers, the Administrative Agent and the Lenders
party thereto.

“Amendment No. 1 Effective Date” has the meaning specified in Amendment No. 1.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Obligor, its Subsidiaries or Affiliates from time
to time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to an
Obligor, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Act and The Currency and
Foreign Transaction Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Asset Sale” has the meaning set forth in Section 9.09.

“Asset Sale Net Proceeds” means the aggregate amount of the cash proceeds
received from any Asset Sale, net of any bona fide costs incurred in connection
with such Asset Sale, plus, with respect to any non-cash proceeds of an Asset
Sale, the fair market value of such non cash proceeds as determined by the
Majority Lenders, acting reasonably.





2

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee of such Lender.

“ Assumption Agreement” means a Guarantee or Borrower Assumption Agreement
substantially in the form of Exhibit A by an entity that, pursuant to Section
8.12(a), is required to become a “Subsidiary Guarantor”  or “Borrower”
hereunder.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”

“Beneficiary” has the meaning set forth in Section 1.05.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Obligor or Subsidiary thereof incurs or otherwise has any obligation or
liability, contingent or otherwise.

“Borrower” and “Borrowers” have the meanings set forth in the introduction
hereto.

“Borrower Facility” means the premises located at 900 Northbrook Drive, Suite
200, Trevose, PA 19053, which are leased by Borrower pursuant to the Borrower
Lease.

“Borrower Landlord” means Insight Pharmaceuticals LLC, a Delaware limited
liability company.

“Borrower Lease” means the Sublease Agreement dated March 31, 2015 by and
between Borrower and Borrower Landlord.

“Borrower Party” has the meaning set forth in Section 13.03(b).

“Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders according to their respective Commitments (including a borrowing of a
PIK Loan).

“Borrowing Date” means the date of a Borrowing.

“Borrowing Notice Date” means, (a) in the case of the first Borrowing, a date
that is at least three (3) Business Days prior to the Borrowing Date of such
Borrowing, (b) in the case of the second Borrowing, a date that is at least one
Business Day prior to the Borrowing Date of such Borrowing and, (c) in the case
of a subsequent Borrowing (that is not the first Borrowing or the second
Borrowing), a date that is at least twelve (12) Business Days prior to the
Borrowing Date of such Borrowing.

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks are not authorized or required to close in New York City.





3

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal Property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

“Cayman Borrower” has the meaning set forth in the introduction hereto.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group of Persons acting
jointly or otherwise in concert of capital stock representing more than 30% of
the aggregate ordinary voting power represented by the issued and outstanding
capital stock of Parent, (b) during any period of twelve (12) consecutive
calendar months, the occupation of a majority of the seats (other than vacant
seats) on the board of directors of Parent by Persons who were neither (i)
nominated by the board of directors of Parent, nor (ii) appointed by directors
so nominated, (c) the acquisition of direct or indirect Control of Parent by any
Person or group of Persons acting jointly or otherwise in concert; in each case
whether as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, or (d) Lead Borrower ceases to be a
wholly owned direct or indirect subsidiary of Parent.

“Claims” means any claims, demands, complaints, grievances, actions,
applications, suits, causes of action, orders, charges, indictments,
prosecutions, informations (brought by a public prosecutor without grand jury
indictment) or other similar processes, assessments or reassessments.

“Closing Date” means July 14, 2017.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral” means any Property in which a Lien is purported to be granted under
any of the Security Documents (or all such Property, as the context may
require).

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make Loans to Borrower in accordance with the terms and conditions of this
Agreement, which commitment is in the amount set forth opposite such Lender’s
name on Schedule 1 under the caption “Commitment”, as such Schedule may be
amended from time to time.  The aggregate Commitments on the Amendment No. 1
Effective Date equal $100,000,000.  For purposes of clarification, the amount of
any PIK Loans shall not reduce the amount of the available Commitment.





4

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

“Commitment Period” means the period from and including the first date on which
all of the conditions precedent set forth in Section 6.01 have been satisfied
(or waived by the Lenders) and through and including March 19, 2019.

“Commodity Account” has the meaning set forth in the Security Agreement.

“Compliance Certificate” has the meaning given to such term in Section 8.01(d).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contracts” means contracts, licenses, leases, agreements, obligations,
promises, undertakings, understandings, arrangements, documents, commitments,
entitlements or engagements under which a Person has, or will have, any
liability or contingent liability (in each case, whether written or oral,
express or implied).

“Control” means, in respect of a particular Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.  “Controlling” and “Controlled” have meanings
correlative thereto.

“Controlled Foreign Corporation” means a “controlled foreign corporation” as
defined in Section 957(a) of the Code.

“Copyright” has the meaning set forth in the Security Agreement.

“CRG Servicing” has the meaning set forth in the introduction hereto.

“Cure Amount” has the meaning set forth in Section 10.03(a).

“Cure Right” has the meaning set forth in Section 10.03(a).

“Default” means any Event of Default and any event that, upon the giving of
notice, the lapse of time or both, would constitute an Event of Default.

“Default Rate” has the meaning set forth in Section 3.02(b).

“Defaulting Lender” means, subject to Section 2.05, any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three (3) Business Days of the date required to be funded
by it hereunder, (b) has notified Lead Borrower or any Lender that it does not
intend to comply with its funding obligations or has





5

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has failed, within three Business Days after written request by the
Administrative Agent or the Lead Borrower, to confirm in writing to the
Administrative Agent and the Lead Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Lead Borrower),  or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of an Insolvency Proceeding, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.05(b)) upon delivery of written notice of such determination to the Lead
Borrower and each Lender.

“Deposit Account” has the meaning set forth in the Security Agreement.

“Dollars” and “$” means lawful money of the United States of America.

“Eligible Transferee” means and includes a commercial bank, an insurance
company, a finance company, a financial institution, any investment fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act) that is principally in the business of managing
investments or holding assets for investment purposes.

“Environmental Law” means any federal, state, provincial or local governmental
law, rule, regulation, order, writ, judgment, injunction or decree relating to
pollution or protection of the environment or the treatment, storage, disposal,
release, threatened release or handling of hazardous materials, and all local
laws and regulations related to environmental matters and any specific
agreements entered into with any competent authorities which include commitments
related to environmental matters.

“Equity Cure Right” has the meaning set forth in Section 10.03(a).





6

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, but excluding debt securities
convertible or exchangeable into such equity.

“Equivalent Amount” means, with respect to an amount denominated in one
currency, the amount in another currency that could be purchased by the amount
in the first currency determined by reference to the Exchange Rate at the time
of determination.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

“ERISA Affiliate” means, collectively, any Obligor, Subsidiary thereof, and any
Person under common control, or treated as a single employer, with any Obligor
or Subsidiary thereof, within the meaning of Section 414(b), (c), (m) or (o) of
the Code.

“ERISA Event” means (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Title IV Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Title
IV Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Obligor or any ERISA
Affiliate thereof from a Title IV Plan or the termination of any Title IV Plan
resulting in liability under Sections 4063 or 4064 of ERISA; (d) the withdrawal
of any Obligor or any ERISA Affiliate thereof in a complete or partial
withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from any
Multiemployer Plan if there is any potential liability therefore, or the receipt
by any Obligor or any ERISA Affiliate thereof of notice from any Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA; (e) the filing of a notice of intent to terminate, the treatment of a
plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Title IV Plan or
Multiemployer Plan; (f) the imposition of liability on any Obligor or any ERISA
Affiliate thereof pursuant to Sections 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (g) the failure by any Obligor or
any ERISA Affiliate thereof to make any required contribution to a Plan, or the
failure to meet the minimum funding standard of Section 412 of the Code with
respect to any Title IV Plan (whether or not waived in accordance with Section
412(c) of the Code) or the failure to make by its due date a required
installment under Section 430 of the Code





7

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

with respect to any Title IV Plan or the failure to make any required
contribution to a Multiemployer Plan; (h) the determination that any Title IV
Plan is considered an at-risk plan or a plan in endangered to critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; (i) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan;
(j) the imposition of any liability under Title I or Title IV of ERISA, other
than PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Obligor or any ERISA Affiliate thereof; (k) an application for a funding waiver
under Section 303 of ERISA or an extension of any amortization period pursuant
to Section 412 of the Code with respect to any Title IV Plan; (l) the occurrence
of a non-exempt prohibited transaction under Sections 406 or 407 of ERISA for
which any Obligor or any Subsidiary thereof may be directly or indirectly
liable; (m) the assertion of a material claim (other than routine claims for
benefits) against any Plan or the assets thereof, or against any Obligor or any
Subsidiary thereof in connection with any such plan; (n) receipt from the IRS of
notice of the failure of any Qualified Plan to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any Qualified Plan to fail
to qualify for exemption from taxation under Section 501(a) of the Code; (o) the
imposition of any lien (or the fulfillment of the conditions for the imposition
of any lien) on any of the rights, properties or assets of any Obligor or any
ERISA Affiliate thereof, in either case pursuant to Title I or IV, including
Section 302(f) or 303(k) of ERISA or to Section 401(a)(29) or 430(k) of the
Code; or (p) the establishment or amendment by any Obligor or any Subsidiary
thereof of any “welfare plan”, as such term is defined in Section 3(1) of ERISA,
that provides post-employment welfare benefits in a manner that would increase
the liability of any Obligor.

“ERISA Funding Rules” means the rules regarding minimum required contributions
(including any installment payment thereof) to Title IV Plans, as set forth in
Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.

“Event of Default” has the meaning set forth in Section 11.01.

“Exchange Rate” means the rate at which any currency (the “Pre-Exchange
Currency”) may be exchanged into another currency (the “Post-Exchange
Currency”), as set forth on such date on the relevant Reuters screen at or about
11:00 a.m. (Central time) on such date. In the event that such rate does not
appear on the Reuters screen, the “Exchange Rate” with respect to exchanging
such Pre-Exchange Currency into such Post-Exchange Currency shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by Lead Borrower and Administrative Agent or, in the
absence of such agreement, such Exchange Rate shall instead be determined by
Administrative Agent by any reasonable method as they deem applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.





8

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

“Excluded Foreign Subsidiary” means any Foreign Subsidiary that is (i) a
Controlled Foreign Corporation or (ii) a Foreign Subsidiary owned by a
Subsidiary described in clause (i).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) that are  Other Connection Taxes, (b) U.S. Federal withholding Taxes that
are imposed on amounts payable to a Lender to the extent that the obligation to
withhold amounts existed on the date that such Lender became a “Lender” under
this Agreement (other than pursuant to an assignment request by Lead Borrower
under Section 5.03(g)), or (ii) such Lender changes its applicable lending
office, except in each case to the extent such Lender is a direct or indirect
assignee of any other Lender that was entitled, at the time the assignment of
such other Lender became effective or to such Lender immediately before it
changed its applicable lending office, to receive additional amounts under
Section 5.03, (c) any U.S. Federal withholding Taxes imposed under FATCA, and
(d) Taxes attributable to such Recipient’s failure to comply with Section
5.03(e).

 “Expense Cap” has the meaning set forth in the Amended Fee Letter.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not more onerous to comply with), any regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by Administrative Agent
from three federal funds brokers of recognized standing selected by it.

“First-Tier Foreign Subsidiary” means an Excluded Foreign Subsidiary that is a
direct Subsidiary of an Obligor.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means a Subsidiary of any Borrower that is not a U.S.
Person.





9

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

“Fully-Diluted Basis” means the Parent’s outstanding capital stock, measured as
of the applicable Borrowing Date, including (a) all ordinary shares, (b) all
preferred shares on an as-converted to ordinary share basis and (c) all shares
of capital stock issuable upon the exercise of all outstanding warrants, options
and other rights to purchase or acquire capital stock (inclusive of the warrants
granted on such Borrowing Date) and the conversion or exchange of any securities
convertible into or exchangeable for capital stock of the Parent.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination.  Subject to Section 1.02, all references to “GAAP” shall be to
GAAP applied consistently with the principles used in the preparation of the
financial statements described in Section 7.04(a).

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

“Governmental Authority” means any nation, government, branch of power (whether
executive, legislative or judicial), state, province or municipality or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, monetary, regulatory or administrative functions of or pertaining to
government, including regulatory authorities, governmental departments,
agencies, commissions, bureaus, officials, ministers, courts, bodies, boards,
tribunals and dispute settlement panels, and other law-, rule- or
regulation-making organizations or entities of any State, territory, county,
city or other political subdivision of the United States.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty





10

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

issued to support such Indebtedness or obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guaranteed Obligations” has the meaning set forth in Section 14.01.

“Hazardous Material” means any substance, element, chemical, compound, product,
solid, gas, liquid, waste, by-product, pollutant, contaminant or material which
is hazardous or toxic, and includes (a) asbestos, polychlorinated biphenyls and
petroleum (including crude oil or any fraction thereof) and (b) any material
classified or regulated as “hazardous” or “toxic” or words of like import
pursuant to an Environmental Law.

“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.

“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or (ii) obligations of such Person with
respect to deposits or advances of any kind by third parties (other than an
Obligor), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness or other
obligations of others, (h) all Capital Lease Obligations of such Person, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) obligations under any
Hedging Agreement currency swaps, forwards, futures or derivatives transactions,
(k) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, (l) all obligations of such Person under license or other
agreements containing a guaranteed minimum payment or purchase by such Person,
and (m) all Equity Interests of such Person subject to repurchase or redemption
rights or obligations (excluding repurchases or redemptions at the sole option
of such Person). The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Party” has the meaning set forth in Section 13.03(b).





11

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation and (b) to
the extent not otherwise described in clause (a), Other Taxes.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.

“Intellectual Property” means all Patents, Trademarks, Copyrights, and Technical
Information, whether registered or not, domestic and foreign.  Intellectual
Property shall include all:

(a)          applications or registrations relating to such Intellectual
Property;

(b)          rights and privileges arising under applicable Laws with respect to
such Intellectual Property;

(c)          rights to sue for past, present or future infringements of such
Intellectual Property; and

(d)          rights of the same or similar effect or nature in any jurisdiction
corresponding to such Intellectual Property throughout the world.

“Interest-Only Period” means the period from and including the first Borrowing
Date and through and including (i) if Borrowers have not achieved the Recorlev
Approval Milestone, the fourteenth (14th) Payment Date following the first
Borrowing Date and (ii) if Borrowers have achieved the Recorlev Approval
Milestone and so long as no Default or Event of Default has occurred and is
continuing, the twenty-third (23rd) Payment Date following the first Borrowing
Date.

“Interest Period” means, with respect to each Borrowing, (a) initially, the
period commencing on and including the Borrowing Date thereof and ending on and
excluding the next Payment Date, and, (b) thereafter, each period beginning on
and including the last day of the immediately preceding Interest Period and
ending on and excluding the next succeeding Payment Date.

“Invention” means any novel, inventive and useful art, apparatus, method,
process, machine (including article or device), manufacture or composition of
matter, or any novel,





12

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

inventive and useful improvement in any art, method, process, machine (including
article or device), manufacture or composition of matter.

“Investment” means, for any Person:  (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale); (b) the making of any deposit with, or
advance, loan or other extension of credit to, any other Person (including the
purchase of property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such property to such Person), but
excluding any such advance, loan or extension of credit having a term not
exceeding 90 days arising in connection with the sale of inventory or supplies
by such Person in the ordinary course of business; (c) the entering into of any
Guarantee of, or other contingent obligation with respect to, Indebtedness or
other liability of any other Person and (without duplication) any amount
committed to be advanced, lent or extended to such Person; or (d) the entering
into of any Hedging Agreement.

“Irish Borrower” has the meaning set forth in the introduction hereto.

“Irish Companies Act” means the Companies Act 2014 of Ireland.

“IRS” means the U.S. Internal Revenue Service or any successor agency, and to
the extent relevant, the U.S. Department of the Treasury.

“Knowledge” means, with respect to any Person, the actual knowledge of any
Responsible Officer of such Person and, in the case of Lead Borrower, so long as
he or she is employed by Parent or its Subsidiaries, the actual knowledge of
Matthew Pauls, so long as such Person is an officer of Lead Borrower.

“Landlord Consent” means a Landlord Consent substantially in the form of Exhibit
F or such other form as reasonably acceptable to the Administrative Agent.

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial, municipal and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

“Lead Borrower” has the meaning set forth in the introduction hereto.





13

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

“Lender” means each Person listed as a “Lender” on a signature page hereto,
together with its successors, and each assignee of a Lender pursuant to Section
13.05(b).

“Lien” means any mortgage, lien, pledge, charge or other security interest, or
any lease, title retention agreement, mortgage, restriction, easement,
right-of-way or other encumbrance of any kind or character whatsoever or any
preferential arrangement that has the practical effect of creating a security
interest.

“Liquidity” means the balance of unencumbered (other than by Liens described in
Sections 9.02(a),  9.02(c)  (provided that there is no default under the
documentation governing the Permitted Priority Debt) and 9.02(j)) cash and
Permitted Cash Equivalent Investments (which for greater certainty shall not
include any undrawn credit lines), in each case, to the extent held in an
account over which the Secured Parties have a perfected security interest.

“Loan” means (a) each loan advanced by a Lender pursuant to Section 2.01 and (b)
each PIK Loan deemed to have been advanced by a Lender pursuant to Section
3.02(d).  For purposes of clarification, except as otherwise expressly provided
in this Agreement, any calculation of the aggregate outstanding principal amount
of Loans on any date of determination shall include both the aggregate principal
amount of loans advanced pursuant to Section 2.01 and not yet repaid, and all
PIK Loans deemed to have been advanced and not yet repaid, on or prior to such
date of determination.

“Loan Documents” means, collectively, this Agreement, Amendment No. 1, the
Amended Fee Letter, the Security Documents, each Warrant, the Original
Perfection Certificate, the Amended Perfection Certificate, any subordination
agreement or any intercreditor agreement entered into by Administrative Agent
(on behalf of the Lenders) with any other creditors of Obligors or any agent
acting on behalf of such creditors, and any other present or future document,
instrument, agreement or certificate executed by Obligors and delivered to
Administrative Agent or any Secured Party in connection with or pursuant to this
Agreement or any of the other Loan Documents, all as amended, amended and
restated, supplemented or otherwise modified.

“Loss” means judgments, debts, liabilities, expenses, costs, damages or losses,
contingent or otherwise, whether liquidated or unliquidated, matured or
unmatured, disputed or undisputed, contractual, legal or equitable, including
loss of value, professional fees, including fees and disbursements of legal
counsel on a full indemnity basis, and all costs incurred in investigating or
pursuing any Claim or any proceeding relating to any Claim.

“Macrilen License Agreement” means that certain License and Assignment
Agreement, dated as of the Amendment No. 1 Effective Date, between the Irish
Borrower and Aeterna





14

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Zentaris GmbH, a corporation incorporated under the laws of Germany, together
with all schedules and exhibits thereto.

“Macrilen Acquisition” means the acquisition by the Irish Borrower of the
exclusive North American marketing rights to Macrilen (macimorelin) pursuant to
the Macrilen License Agreement.

“Majority Lenders” means, at any time, Lenders having at such time in excess of
50% of the aggregate Commitments (or, if such Commitments are terminated, the
outstanding principal amount of the Loans) then in effect, ignoring, in such
calculation, the Commitments of and outstanding Loans owing to any Defaulting
Lender.

“Margin Stock” means “margin stock” within the meaning of Regulations U and X.

“Market Capitalization” means, as of any date of determination, the product of
(a) the number of shares of Parent’s ordinary shares outstanding (other than
treasury stock), as of such date of determination and (b) the closing sale price
for the regular trading session of Parent’s ordinary shares on NASDAQ (or other
principal exchange on which the Parent’s ordinary shares are traded) on such
date of determination.

“Material Adverse Change” and “Material Adverse Effect” mean a material adverse
change in or effect on (a) the business, condition (financial or otherwise),
operations, performance or Property of Parent and its Subsidiaries taken as a
whole, (b) the ability of any Obligor to perform its obligations under the Loan
Documents, or (c) the legality, validity, binding effect or enforceability of
the Loan Documents or the rights and remedies of Administrative Agent or any
Lender under any of the Loan Documents.

“Material Agreements” means (a) the agreements which are listed in Schedule 7.14
(as updated by Lead Borrower from time to time in accordance with Section 7.21
to list all such agreements that meet the description set forth in clauses (b)
and (c) of this definition), (b) material inbound and outbound license
agreements (including, without limitation, the Macrilen License Agreement) and
(c) all other agreements held by the Obligors from time to time, the absence or
termination of any of which would reasonably be expected to result in a Material
Adverse Effect; provided, however, that “Material Agreements” exclude all: (i)
licenses implied by the sale of a product; and (ii) paid-up licenses for
commonly available software programs under which an Obligor is the
licensee.  “Material Agreement” means any one such agreement.

“Material Indebtedness” means, at any time, any Indebtedness of any Obligor, the
outstanding principal amount of which, individually or in the aggregate, exceeds
$300,000 (or the Equivalent Amount in other currencies).





15

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

“Material Intellectual Property” means, the Obligor Intellectual Property
described in Schedule 7.05(c) and any other Obligor Intellectual Property
acquired after the Closing Date the loss of which would reasonably be expected
to have a Material Adverse Effect.

“Maturity Date” means the earlier to occur of (a) the Stated Maturity Date, and
(b) the date on which the Loans are accelerated pursuant to Section 11.02.

“Maximum Rate” has the meaning set forth in Section 13.18.

“Minimum Required Revenue” has the meaning set forth in Section in 10.02.

“Multiemployer Plan” means any multiemployer plan, as defined in Section
400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Non-Consenting Lender” has the meaning set forth in Section 2.06(a).

“Non-Disclosure Agreement” has the meaning set forth in Section 13.16.

“Notice of Borrowing” has the meaning set forth in Section 2.02.

“Obligations” means, with respect to any Obligor, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Obligor to Administrative Agent, any Lender or any other indemnitee hereunder,
arising out of, under, or in connection with, any Loan Document (other than the
Warrant), whether direct or indirect (regardless of whether acquired by
assignment), absolute or contingent, due or to become due, whether liquidated or
not, now existing or hereafter arising and however acquired, and whether or not
evidenced by any instrument or for the payment of money, including, without
duplication, (a) if such Obligor is a Borrower, all Loans, (b) all interest,
whether or not accruing after the filing of any petition in bankruptcy or after
the commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, and (c) all other fees, expenses (including fees, charges
and disbursement of counsel), interest, commissions, charges, costs,
disbursements, indemnities and reimbursement of amounts paid and other sums
chargeable to such Obligor under any Loan Document (other than the Warrant).

“Obligor Intellectual Property” means Intellectual Property owned by or licensed
to any of the Obligors.

“Obligors” means, collectively, each Borrower and the Subsidiary Guarantors and
their respective successors and permitted assigns.





16

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Original Fee Letter” means the fee letter agreement dated as of the Closing
Date among Borrowers and Administrative Agent.

“Original Perfection Certificate” means that certain perfection certificate
dated as of the Closing Date delivered by each Borrower party thereto to
Administrative Agent.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.03(g)).

“Parent” has the meaning set forth in the introduction hereto.

“Participant” has the meaning set forth in Section 13.05(e).

“Participant Register” has the meaning set forth in Section 13.05(f).

“Patents” has the meaning set forth in the Security Agreement.

“Payment Date” means each March 31, June 30, September 30, December 31 and the
Maturity Date, commencing on the first such date to occur following the first
Borrowing Date; provided that, if any such date shall occur on a day that is not
a Business Day, the applicable Payment Date shall be the immediately preceding
Business Day.

“PBGC” means the United States Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition by any Obligor, whether by
purchase, merger, license or otherwise, of all or substantially all of the
assets of, all of the Equity Interests of, or a business line or unit or a
division or a product of, any Person; provided that:





17

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(a)          immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;

(b)          all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable Laws and in conformity
in all material respects with all applicable Governmental Approvals;

(c)          in the case of the acquisition of all of the Equity Interests of
such Person, all of the Equity Interests (except for any such securities in the
nature of directors’ qualifying shares required pursuant to applicable Law)
acquired, or otherwise issued by such Person or any newly formed Subsidiary of
Parent in connection with such acquisition, shall be owned 100% by an Obligor or
any other Subsidiary, and Parent shall have taken, or caused to be taken, each
of the actions set forth in Section 8.12, if applicable;

(d)          Parent and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 10.01 and Section 10.02 on a pro forma
basis after giving effect to such acquisition;

(e)          such Person (in the case of an acquisition of Equity Interests) or
assets (in the case of an acquisition of assets or a division) (i) shall be
engaged or used, as the case may be, in the same business or lines of business
in which Parent and/or its Subsidiaries are engaged or (ii) shall have a similar
customer base as Parent and/or its Subsidiaries; and

(f)           concurrent with the earlier of the execution of the applicable
acquisition agreement or the consummation of such acquisition, Lead Borrower
shall have provided Administrative Agent copies of the acquisition agreement and
other material documents relative to the proposed acquisition.

“Permitted Cash Equivalent Investments” means (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency or any
State thereof having maturities of not more than two (2) years from the date of
acquisition thereof, (b) commercial paper maturing no more than one (1) year
after its creation and having the highest rating from either Standard & Poor’s
Ratings Group or Moody’s Investors Service, Inc., and (c) Investments permitted
by Parent’s investment policy in effect on the Closing Date, as amended from
time to time, provided that such amendment thereto has been approved in writing
by the Administrative Agent.

“Permitted Cure Debt” means Indebtedness incurred in connection with the
exercise of the Subordinated Debt Cure Right and (a) that is governed by
documentation containing





18

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

representations, warranties, covenants and events of default no more burdensome
or restrictive than those contained in the Loan Documents, (b) that has a
maturity date later than the Stated Maturity Date, (c) in respect of which no
cash payments of principal or interest are required prior to the Stated Maturity
Date, and (d) in respect of which the holders have agreed in favor of Borrowers,
Administrative Agent and Lenders (i) that prior to the date on which the
Commitments have expired or been terminated and all Obligations have been paid
in full indefeasibly in cash, such holders will not exercise any remedies
available to them in respect of such Indebtedness, (ii) that such Indebtedness
is unsecured, and (iii) to terms of subordination in substantially the form
attached hereto as Exhibit G or otherwise satisfactory to Administrative Agent.

“Permitted Indebtedness” means any Indebtedness permitted under Section 9.01.

“Permitted Liens” means any Liens permitted under Section 9.02.

“Permitted Priority Debt” means Indebtedness of Lead Borrower under one working
capital revolving credit facility, in an amount not to exceed at any time 80% of
the face amount at such time of Lead Borrower’s eligible accounts receivable;
provided that (a) such Indebtedness, if secured, is secured solely by Lead
Borrower’s accounts receivable, inventory and cash (other than proceeds of (i)
Loans, (ii) Intellectual Property, (iii) Collateral that does not secure such
Permitted Priority Debt, and (iv) the exercise of any Cure Right), but otherwise
is not secured by any other property (including any Intellectual Property or
proceeds thereof, or proceeds of Loans, or of Collateral that does not secure
such Permitted Priority Debt, or of the exercise of any Cure Right), (b) the
holders or lenders thereof have executed and delivered to Administrative Agent
an intercreditor agreement in substantially the form of Exhibit H and with such
changes (if any) as are reasonably satisfactory to Administrative Agent, or such
other form as reasonably acceptable to the Administrative Agent and (c) the
Obligors shall have achieved Revenue from the sale of the Product of at least
$30,000,000 during any consecutive twelve (12) month period ended on or prior to
the effective date of such revolving credit facility.

“Permitted Priority Liens” means (a) Liens permitted under Section 9.02(c), (d),
(e), (f), (g), and (j), and (b) Liens permitted under Section 9.02(b);  provided
that such Liens are also of the type described in Section 9.02(c), (d), (e),
(f), (g), and (j).

“Permitted Refinancing” means, with respect to any Indebtedness, any extensions,
renewals and replacements of such Indebtedness; provided that such extension,
renewal or replacement (a) shall not increase the outstanding principal amount
of such Indebtedness, (b) contains terms relating to outstanding principal
amount, amortization, maturity, collateral (if any) and subordination (if any),
and other material terms taken as a whole no less favorable in any material
respect to Parent and its Subsidiaries or the Secured Parties than the terms of
any agreement or instrument governing such existing Indebtedness, (c) shall have
an applicable





19

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

interest rate which does not exceed the rate of interest of the Indebtedness
being replaced, and (d) shall not contain any new requirement to grant any lien
or security or to give any guarantee that was not an existing requirement of
such Indebtedness.

“Permitted Restructuring” means a transaction or series of related transactions
consummated for the purpose of achieving a group restructuring, which may
include transfers or sales of assets among Obligors, service agreements or
similar contractual arrangements between the Swedish Borrower and any other
Obligor, intercompany loans and other extensions of credit between Obligors, the
making of Investments by any Obligor in another Obligor, Restricted Payments to
Obligors and mergers, consolidations, amalgamations, liquidations, winding up
and dissolutions with or into Obligors; provided that, (1) no assets are
transferred to the Swedish Borrower (except for (x) the ultimate purpose of a
dividend, distribution or other Restricted Payment, or a sale or transfer
thereof, to another Borrower, and (y) cash payments in connection with any
service agreement or similar contractual arrangement between the Swedish
Borrower and any other Obligor to the extent permitted by the proviso in clause
(4) below), (2) assets are transferred only among Obligors or entities that
become Obligors and, in the case of new Obligors, that will, concurrently with
such transfer, pledge substantially all of their assets to secure the
obligations under the Loan Documents, (3) an Obligor will be released from its
obligations only by virtue of their merger. dissolution or liquidation into
another Obligor (subject to Section 12.11 in the case of the Swedish Borrower),
(4) collateral would only be released to the extent necessary to permit the
transfer thereof from one Obligor to another Obligor, provided that such
collateral will upon such transfer, be pledged by the transferee Obligor (other
than the Swedish Borrower to the extent assets are transferred or sold through
it, in connection with the Permitted Restructuring; provided that no Default or
Event of Default shall have occurred and be continuing and such assets consist
of (i) assets held by the Swedish Borrower on the Closing Date, (ii) assets
received from the Cayman Borrower (x) in exchange for assets of the Swedish
Borrower of reasonably equivalent value or (y) in connection with, or as a
result of, the merger, dissolution or liquidation of the Cayman Borrower, (iii)
note receivables (subordinated to the Obligations in accordance with Section 15)
owing from another Obligor to the Swedish Borrower in connection with the
transfer of assets of reasonably equivalent value to such note receivables from
the Swedish Borrower to such Obligor, and/or (iv) any service agreement or
similar contractual arrangement between the Swedish Borrower and any other
Obligor and any cash payments received by the Swedish Borrower pursuant thereto,
provided that (A) the aggregate amount of such cash shall not exceed $100,000
and (B) the aggregate amount of cash held at the Swedish Borrower shall not
exceed $100,000 at any time), (5) no withholding Tax shall become payable in
respect of payments hereunder as a result of any such transaction, (6) any
Obligor that acquires assets in the Permitted Restructuring or into which any
other Obligor or Subsidiary is merged, liquidated or dissolved, shall be
organized under the laws of Ireland, the Cayman Islands or other jurisdiction
that permits the guarantee of the Obligations on a full and unconditional basis
or recognizes the joint and severally liability of the Borrowers for the
Obligations, and permits the grant of a security interest in substantially all
of its assets and that is





20

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

reasonably acceptable to the Administrative Agent, (7) the Lead Borrower shall
not be dissolved or liquidated and shall be the surviving entity in any merger,
consolidation or amalgamation with another Obligor, (8) any intercompany
services agreements or arrangements with the Swedish Borrower shall be on terms
no less favorable to the other Obligors than those that could be obtained on an
arm’s length basis, and (9) limitations specified in the last sentence of
Section 8.12(c) shall not apply to any actions required to be taken so as to
ensure any assets transferred in a Permitted Restructuring remain or become
subject to security interests and Liens in favor, or for the benefit, of the
Secured Parties.

“Permitted Subordinated Debt” means Indebtedness (a) that is governed by
documentation containing representations, warranties, covenants and events of
default no more burdensome or restrictive than those contained in the Loan
Documents, (b) that has a maturity date later than the Stated Maturity Date, (c)
in respect of which no cash payments of principal or interest are required prior
to the Stated Maturity Date, (d) that converts into equity immediately upon the
occurrence of an Event of Default, and (e) in respect of which the holders have
agreed in favor of Borrowers and Secured Parties (i) that prior to the date on
which the Commitments have expired or been terminated and all Obligations have
been paid in full indefeasibly in cash, such holders will not exercise any
remedies available to them in respect of such Indebtedness, (ii) that such
Indebtedness is and shall remain unsecured, and (iii) to terms of subordination
in substantially the form attached hereto as Exhibit G and with such changes (if
any) as are reasonably satisfactory to Administrative Agent, or such other form
as reasonably acceptable to the Majority Lenders.

“Person” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or other entity of whatever nature.

“PIK Loan” has the meaning set forth in Section 3.02(d).

“PIK Period” means the period beginning on the first Borrowing Date through and
including (a) if Borrowers have not achieved the Recorlev Approval Milestone,
the earlier to occur of (i) the fourteenth (14th) Payment Date after the first
Borrowing Date and (ii) the date on which any Default shall have occurred
(provided that if such Default shall have been cured or waived, the PIK Period
shall resume until the earlier to occur of the next Default and the fourteenth
(14th) Payment Date after the first Borrowing Date) and (b) if Borrowers have
achieved the Recorlev Approval Milestone, the earlier to occur of (i) the
twenty-third (23rd) Payment Date after the first Borrowing Date and (ii) the
date on which any Default shall have occurred (provided that if such Default
shall have been cured or waived, the PIK Period shall resume until the earlier
to occur of the next Default and the twenty-third (23rd) Payment Date after the
first Borrowing Date).





21

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Parent or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Prepayment Premium” has the meaning set forth in Section 3.03(a).

“Product” means KEVEYIS®, Recorlev, Veldoreotide, Macrilen and such other
products as may be acquired or in-licensed by any Obligor, and each of their
respective successors.

“Property” of any Person means any property or assets, or interest therein, of
such Person.

“Proportionate Share” means, with respect to any Lender, the percentage obtained
by dividing (a) the Commitment (or, if the Commitments are terminated, the
outstanding principal amount of the Loans) of such Lender then in effect by (b)
the sum of the Commitments (or, if the Commitments are terminated, the
outstanding principal amount of the Loans) of all Lenders then in effect.

“Qualified Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (a) that is or was at any time maintained
or sponsored by any Obligor or any ERISA Affiliate thereof or to which any
Obligor or any ERISA Affiliate thereof has ever made, or was ever obligated to
make, contributions, and (b) that is intended to be tax qualified under Section
401(a) of the Code.

“Real Property Security Documents” means the Landlord Consent and any mortgage
or deed of trust or any other real property security document executed or
required hereunder to be executed by any Obligor and granting a security
interest in real Property owned or leased (as tenant) by any Obligor in favor of
the Secured Parties.

“Recipient” means Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any Obligation.

“Recorlev Approval Milestone” means (a) Borrowers obtain approval for the
marketing and sale of Recorlev for the treatment of Endogenous Cushing’s
syndrome from the United States Food and Drug Administration on or prior to
December 31, 2020 and (b) Parent achieves an average Market Capitalization of at
least $150,000,000 for the thirty (30) consecutive days beginning on the date
the approval referenced in clause (a) is obtained.

“Redemption Date” has the meaning set forth in Section 3.03(a).





22

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

“Redemption Price” has the meaning set forth in Section 3.03(a).

“Register” has the meaning set forth in Section 13.05(d).

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as amended.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended.

“Regulatory Approvals” means any registrations, licenses, authorizations,
permits or approvals issued by any Governmental Authority and applications or
submissions related to any of the foregoing.

“Related Person” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

“Requirement of Law” means, as to any Person, any statute, law, treaty, rule or
regulation or determination, order, injunction or judgment of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its Properties or revenues.

“Responsible Officer” of any Person means each of the president, chief business
officer, chief financial officer, chief executive officer, chief legal officer,
and chief medical officer or controller of such Person.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Parent or
any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of capital stock, share capital or other Equity Interest of
Parent or any of its Subsidiaries or any option, warrant or other right to
acquire any such shares of capital stock, share capital or other Equity Interest
of Parent or any of its Subsidiaries.

“Restrictive Agreement” has the meaning set forth in Section 7.15.

“Restructured Debt Securities” has the meaning set forth in Section 15.01.





23

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

“Revenue” of a Person means all revenue properly recognized under GAAP,
consistently applied, less all rebates, discounts and other price allowances.

 “Sanctions” means any international economic sanction administered or enforced
by the United States (including OFAC), the United Nations Security Council, the
European Union, Her Majesty’s Treasury or other relevant sanctions authority.

“Sanctioned Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Jurisdiction or (c) any Person
owned or Controlled by any such person or Persons described in clauses (a) and
(b).

“SEC” means the Securities and Exchange Commission, or any other Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means the Lenders, Administrative Agent, each other
Indemnified Party and any other holder of any Obligation.

“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
as of the Closing Date, among Parent and the Lenders.

“Security Agreement” means the Security Agreement, dated as of the Closing Date,
among the Obligors and Administrative Agent, granting a security interest in the
Obligors’ personal Property in favor of the Secured Parties.

“Security Documents” means, collectively, the Security Agreement, each
Short-Form IP Security Agreement, each Real Property Security Document, the
Swedish Security Documents and each other foreign security document listed on
Schedule 6.01 and each other security document, control agreement or financing
statement required or recommended to perfect Liens in favor of the Secured
Parties.

“Securities Account” has the meaning set forth in the Security Agreement.

“Senior Indebtedness” has the meaning set forth in Section 15.01.

“Short-Form IP Security Agreements” means short-form copyright, patent or
trademark (as the case may be) security agreements, dated as of the Closing
Date, entered into by one or





24

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

more Obligors in favor of Administrative Agent, for the benefit of the Secured
Parties, each in form and substance reasonably satisfactory to Administrative
Agent (and as amended, modified or replaced from time to time).

“Solvent” means, with respect to any Person at any time, that (a) the present
fair saleable value of the Property of such Person is greater than the total
amount of liabilities (including contingent liabilities) of such Person, (b) the
present fair saleable value of the Property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person has not incurred and
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature and (d) such Person would not be unable to obtain a letter from its
auditors that did not contain a going concern qualification.

“Specified Financial Covenants” has the meaning set forth in Section 10.03(a).

“Stated Maturity Date” means the twenty-fourth (24th) Payment Date following the
first Borrowing Date.

“Subordinated Debt Cure Right” has the meaning set forth in Section 10.03(a).

“Subordinated Intercompany Indebtedness” has the meaning set for in Section
15.01.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent or (b) that
is, as of such date, otherwise Controlled by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.  Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Parent.

“Subsidiary Guarantors” means each Subsidiary of Parent that becomes, or is
required to become, a “Subsidiary Guarantor” after the Closing Date pursuant to
Section 8.12(a) or (b).

“Substitute Lender” has the meaning set forth in Section 2.06(a).

“Swedish Borrower” has the meaning set forth in the introduction hereto.





25

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

“Swedish Obligated Party” has the meaning set forth in Section 1.05.

“Swedish Obligor” means an Obligor incorporated under the laws of Sweden.

“Swedish Security Documents” means the Swedish share pledge agreement and
Swedish IP Pledge Agreement described on Schedule 6.01.

“Tax Affiliate” means (a) Parent and its Subsidiaries, (b) each other Obligor
and (c) any Affiliate of an Obligor with which such Obligor files or is eligible
to file consolidated, combined or unitary Tax returns.

“Tax Returns” has the meaning set forth in Section 7.08.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Technical Information” means all trade secrets and other proprietary or
confidential information, public information, non-proprietary know-how, any
information of a scientific, technical, or business nature in any form or
medium, standards and specifications, conceptions, ideas, innovations,
discoveries, Invention disclosures, all documented research, developmental,
demonstration or engineering work and all other information, data, plans,
specifications, reports, summaries, experimental data, manuals, models, samples,
know-how, technical information, systems, methodologies, computer programs,
information technology and any other information.

“Title IV Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by any Obligor or any ERISA Affiliate thereof or to which any
Obligor or any ERISA Affiliate thereof has ever made, or was obligated to make,
contributions, and (ii) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.

“Trademarks” is defined in the Security Agreement.

“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party and the Borrowings (and the use of the proceeds of the Loans).

“U.S. Person” means a “United States Person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
5.03(e)(ii)(B)(3).





26

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

“VCOC Lender” means CRG Partners III, L.P. and each other lender that is a
“venture capital operating company” for purposes of ERISA and that is assigned
any of the Loans.

“Warrant” means each warrant to purchase Equity Interests of Parent, issued by
Parent to the Lenders in connection with the Transactions substantially in the
form of Exhibit I.  

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

“Withholding Agent” means any Obligor and Administrative Agent.

1.02        Accounting Terms and Principles.  All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP.  All components of financial
calculations made to determine compliance with this Agreement, including Section
10, shall be adjusted to include or exclude, as the case may be, without
duplication, such components of such calculations attributable to any
Acquisition consummated after the first day of the applicable period of
determination and prior to the end of such period, as determined in good faith
by Parent based on assumptions expressed therein and that were reasonable based
on the information available to Parent at the time of preparation of the
Compliance Certificate setting forth such calculations. 

1.03        Interpretation.  For all purposes of this Agreement, except as
otherwise expressly provided herein or unless the context otherwise requires,
(a) the terms defined in this Agreement include the plural as well as the
singular and vice versa; (b) words importing gender include all genders; (c) any
reference to a Section, Annex, Schedule or Exhibit refers to a Section of, or
Annex, Schedule or Exhibit to, this Agreement; (d) any reference to “this
Agreement” refers to this Agreement, including all Annexes, Schedules and
Exhibits hereto, and the words herein, hereof, hereto and hereunder and words of
similar import refer to this Agreement and its Annexes, Schedules and Exhibits
as a whole and not to any particular Section, Annex, Schedule, Exhibit or any
other subdivision; (e) references to days, months and years refer to calendar
days, months and years, respectively; (f) all references herein to “include” or
“including” shall be deemed to be followed by the words “without limitation”;
(g) the word “from” when used in connection with a period of time means “from
and including” and the word “until” means “to but not including”; and (h)
accounting terms not specifically defined herein shall be construed in
accordance with GAAP (except for the term “property” , which shall be
interpreted as broadly as possible, including, in any case, cash, securities,
other assets, rights under contractual obligations and permits and any right or
interest in any property, except where otherwise noted); and (i) all references
to an "examiner" shall be deemed to mean an examiner appointed under Section 509
of the Irish Companies Act and "examinership" shall be construed
accordingly.  Unless otherwise expressly provided herein, references to
organizational documents, agreements





27

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(including the Loan Documents) and other contractual instruments shall be deemed
to include all permitted subsequent amendments, restatements, extensions,
supplements and other modifications thereto.

1.04        Changes to GAAP.  If, after the Closing Date, any change occurs in
GAAP or in the application thereof and such change would cause any amount
required to be determined for the purposes of the covenants to be maintained or
calculated pursuant to Section 8,  9 or 10 to be materially different than the
amount that would be determined prior to such change, then:

(a)          Parent will provide a detailed notice of such change (an
“Accounting Change Notice”) to Administrative Agent within 30 days of such
change;

(b)          either Parent or the Majority Lenders may indicate within 90 days
following the date of the Accounting Change Notice that they wish to revise the
method of calculating such financial covenants or amend any such amount, in
which case the parties will in good faith attempt to agree upon a revised method
for calculating the financial covenants;

(c)          until Parent and the Majority Lenders have reached agreement on
such revisions, (i) such financial covenants or amounts will be determined
without giving effect to such change and (ii) all financial statements,
Compliance Certificates and similar documents provided hereunder shall be
provided together with a reconciliation between the calculations and amounts set
forth therein before and after giving effect to such change in GAAP;

(d)          if no party elects to revise the method of calculating the
financial covenants or amounts, then the financial covenants or amounts will not
be revised and will be determined in accordance with GAAP without giving effect
to such change; and

(e)          any Event of Default arising as a result of such change which is
cured by operation of this Section 1.04 shall be deemed to be of no effect ab
initio.

1.05        Swedish Trust Provision. If any Obligor incorporated under the laws
of Sweden (the “Swedish Obligated Party”) is required to hold an amount on trust
on behalf of any other party (the “Beneficiary”), the Swedish Obligated Party
shall hold such money as agent for the Beneficiary in a separate account and
shall promptly pay or transfer the same to the Beneficiary or as the Beneficiary
may direct. 1.06            Swedish Limitations. Notwithstanding the other
provisions of this Agreement, the obligations and liabilities of a Swedish
Obligor under Section 15 shall be limited if (and only if) required by the
provisions of the Swedish Companies Act (Sw. aktiebolagslagen (2005:551))
regulating distribution of assets (Chapter 17, Sections 1 – 4 (or their
equivalents from time to time)), and it is understood that the obligations and
liabilities of such Swedish Obligor under

.



28

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Section 15 shall only apply to the extent permitted by the above mentioned
provisions of the Swedish Companies Act.

 

SECTION 2

THE COMMITMENT

2.01        Commitments.  Each Lender agrees severally, on and subject to the
terms and conditions of this Agreement (including Section 6), to make up to four
term loans (provided that PIK Loans shall be deemed not to constitute “term
loans” for purposes of this Section 2.01) to Borrowers, each on a Business Day
during the Commitment Period in Dollars in an aggregate principal amount for
such Lender not to exceed such Lender’s unfunded Commitment; provided,  however,
that no Lender shall be obligated to make a Loan in excess of such Lender’s
Proportionate Share of the applicable amount of any Borrowing set forth in
Section 6 (if any) other than PIK Loans.  Amounts of Loans repaid may not be
reborrowed.

2.02        Borrowing Procedures.  Subject to the terms and conditions of this
Agreement (including Section 6), each Borrowing (other than a Borrowing of PIK
Loans) shall be made on written notice in the form of Exhibit B given by Lead
Borrower to Administrative Agent not later than 11:00 a.m. (Central time) on the
Borrowing Notice Date (a “Notice of Borrowing”).  Each Borrowing shall be made
by the Lead Borrower.

2.03        Fees.   The Borrowers shall pay to Administrative Agent and/or the
Lenders, as applicable, such fees as described in the Amended Fee Letter.

2.04        Use of Proceeds.  Each Borrower shall use the proceeds of the Loans
for repayment of all outstanding Indebtedness and obligations under the
Borrowers’ existing debt facility on the Closing Date, general working capital
purposes of the Obligors and corporate purposes of the Obligors, to pay fees,
costs and expenses incurred in connection with the Transactions and to pay fees
(including upfront fees), costs and expenses and make milestone payments in
connection with the Macrilen Acquisition; provided that the Lenders shall have
no responsibility as to the use of any proceeds of Loans. 

2.05        Defaulting Lenders. 

(a)          Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:





29

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Majority Lenders” and
Section 13.04.

(ii)          Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Lenders for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 11,
Section 4.04 or otherwise), shall be applied at such time or times as follows:
first, as Lead Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement; second, if so determined
by the Majority Lenders and Lead Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Loans under this Agreement; third, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fourth, so long as no Default exists, to the payment of any amounts owing to
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and fifth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (A) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share and (B) such Loans were made at a time when the
conditions set forth in Section 6 were satisfied or waived, such payment shall
be applied solely to pay the Loans of all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of such Defaulting
Lender.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.05(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(b)          Defaulting Lender Cure.  If Lead Borrower and the Majority Lenders
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as necessary to cause the Loans to be held on a pro rata
basis by the Lenders in accordance with their Proportionate Share, whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of Borrowers while that Lender was a Defaulting Lender; and provided
further that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.





30

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

2.06        Substitution of Lenders.  

(a)          Substitution Right.  If any Lender (an “Affected Lender”),
(i) becomes a Defaulting Lender or (ii) does not consent to any amendment,
waiver or consent to any Loan Document for which the consent of the Majority
Lenders is obtained but that requires the consent of other Lenders (a
“Non-Consenting Lender”), then (x) Borrowers may elect to pay in full such
Affected Lender with respect to all Obligations due to such Affected Lender or
(y) either Lead Borrower or Administrative Agent shall identify any willing
Lender or Affiliate of any Lender or Eligible Transferee (in each case, a
“Substitute Lender”) to substitute for such Affected Lender; provided that any
substitution of a Non-Consenting Lender shall occur only with the consent of
Administrative Agent.

(b)          Procedure.  To substitute such Affected Lender or pay in full all
Obligations owed to such Affected Lender, Lead Borrower shall deliver a notice
to such Affected Lender.  The effectiveness of such payment or substitution
shall be subject to the delivery by Lead Borrower (or, as may be applicable in
the case of a substitution, by the Substitute Lender) of (i) payment for the
account of such Affected Lender, of, to the extent accrued through, and
outstanding on, the effective date for such payment or substitution, all
Obligations owing to such Affected Lender (which for the avoidance of doubt,
shall not include any Prepayment Premium) and (ii) in the case of a
substitution, an Assignment and Assumption executed by the Substitute Lender,
which shall thereunder, among other things, agree to be bound by the terms of
the Loan Documents.

(c)          Effectiveness.  Upon satisfaction of the conditions set forth in
Sections 2.06(a) and (b), Administrative Agent shall record such substitution or
payment in the Register, whereupon (i) in the case of any payment in full of an
Affected Lender, such Affected Lender’s Commitments shall be terminated and
(ii) in the case of any substitution of an Affected Lender, (A) such Affected
Lender shall sell and be relieved of, and the Substitute Lender shall purchase
and assume, all rights and claims of such Affected Lender under the Loan
Documents, except that the Affected Lender shall retain such rights under the
Loan Documents that expressly provide that they survive the repayment of the
Obligations and the termination of the Commitments, (B) such Affected Lender
shall no longer constitute a “Lender” hereunder and such Substitute Lender shall
become a “Lender” hereunder and (C) such Affected Lender shall execute and
deliver an Assignment and Assumption to evidence such substitution; provided,
 however, that the failure of any Affected Lender to execute any such Assignment
and Assumption shall not render such sale and purchase (or the corresponding
assignment) invalid.





31

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

SECTION 3

PAYMENTS OF PRINCIPAL AND INTEREST

3.01        Repayment. 

(a)          Repayment.  During the Interest-Only Period, no scheduled payments
of principal of the Loans shall be due.  Each Borrower agrees to repay to the
Lenders the outstanding principal amount of the Loans, on each Payment Date
occurring after the Interest-Only Period, in equal installments.  The amounts of
such installments shall be calculated by dividing (i) the sum of the aggregate
principal amount of the Loans outstanding on the first day following the end of
the Interest-Only Period, by (ii) the number of Payment Dates remaining prior to
and including the Stated Maturity Date.

(b)          Application.  Any optional or mandatory prepayment of the Loans
shall be applied to the installments thereof under Section 3.01(a) in the
inverse order of maturity.  To the extent not previously paid, the principal
amount of the Loans, together with all other outstanding Obligations, shall be
due and payable on the Maturity Date.

3.02        Interest. 

(a)          Interest Generally.  Subject to Section 3.02(d), each Borrower
agrees to pay to the Lenders interest on the unpaid principal amount of the
Loans and the amount of all other outstanding Obligations, in the case of the
Loans, for the period from the applicable Borrowing Date and, in the case of any
other Obligation, from the date such other Obligation is due and payable, in
each case, until paid in full, at a rate per annum equal to 12.50%.

(b)          Default Interest.  Notwithstanding the foregoing, upon the
occurrence and during the continuance of any Event of Default, the interest
payable pursuant to Section 3.02(a) shall increase automatically by 4.00% per
annum (such aggregate increased rate, the “Default Rate”).  Notwithstanding any
other provision herein (including Section 3.02(d)), if interest is required to
be paid at the Default Rate, it shall be paid entirely in cash.

(c)          Interest Payment Dates.  Subject to Section 3.02(d), accrued
interest on the Loans shall be payable in arrears on each Payment Date with
respect to the most recently completed Interest Period in cash, and upon the
payment or prepayment of the Loans (on the principal amount being so paid or
prepaid); provided that interest payable at the Default Rate shall be payable
from time to time on demand.

(d)          Paid In-Kind Interest.  Notwithstanding Section 3.02(a), at any
time during the PIK Period, Lead Borrower, on behalf of Borrowers, may elect to
pay the interest on the outstanding principal amount of the Loans payable
pursuant to Section 3.01 as follows: (i) only 8.50% of the 12.50% per annum
interest in cash and (ii) 4.00% of the 12.50% per annum interest





32

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

as compounded interest, added to the aggregate principal amount of the Loans
(the amount of any such compounded interest being a “PIK Loan”).  The principal
amount of each PIK Loan shall accrue interest in accordance with the provisions
of this Agreement applicable to the Loans.

3.03        Prepayments. 

(a)          Optional Prepayments.  Upon prior written notice to Administrative
Agent delivered pursuant to Section 4.03, each Borrower shall have the right at
any time to optionally prepay in whole or in part the outstanding principal
amount of the Loans (a “Redemption Date”) for an amount equal to the aggregate
principal amount of the Loans being prepaid plus the Prepayment Premium plus any
accrued but unpaid interest and any fees then due and owing (such aggregate
amount, the “Redemption Price”).  The applicable “Prepayment Premium” shall be
an amount calculated pursuant to Section 3.03(a)(i).

(i)           If the Redemption Date occurs:

(A)         on or prior to the fourth (4th) Payment Date, the Prepayment Premium
shall be an amount equal to 12.00% of the aggregate outstanding principal amount
of the Loans  being prepaid on such Redemption Date;

(B)         after the fourth (4th) Payment Date, and on or prior to the eighth
(8th) Payment Date, the Prepayment Premium shall be an amount equal to 6.00% of
the aggregate outstanding principal amount of the Loans being prepaid on such
Redemption Date;

(C)         after the eighth (8th) Payment Date, and on or prior to the twelfth
(12th) Payment Date, the Prepayment Premium shall be an amount equal to 3.00% of
the aggregate outstanding principal amount of the Loans being prepaid on such
Redemption Date;

(D)         after the twelfth (12th) Payment Date, and on or prior to the
sixteenth (16th) Payment Date, the Prepayment Premium shall be an amount equal
to 2.00% of the aggregate outstanding principal amount of the Loans being
prepaid on such Redemption Date;

(E)          after the sixteenth (16th) Payment Date, and on or prior to the
twentieth (20th) Payment Date, the Prepayment Premium shall be an amount equal
to 1.00% of the aggregate outstanding principal amount of the Loans being
prepaid on such Redemption Date;

(F)          after the twentieth (20th) Payment Date, the Prepayment Premium
shall be an amount equal to 0.00% of the aggregate outstanding principal amount
of the Loans being prepaid on such Redemption Date.





33

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(ii)          To determine the aggregate outstanding principal amount of the
Loans, and how many Payment Dates have occurred, as of any Redemption Date for
purposes of Section 3.03(a):

(A)         if, as of such Redemption Date, Borrowers shall have made only one
Borrowing, the number of Payment Dates shall be deemed to be the number of
Payment Dates that shall have occurred following the first Borrowing Date;

(B)         if, as of such Redemption Date, Borrowers shall have made more than
one Borrowing, then the Redemption Price shall equal the sum of multiple
Redemption Prices calculated with respect to the Loans of each Borrowing, each
of which Redemption Prices shall be calculated based on solely the aggregate
outstanding principal amount of the Loans borrowed in such Borrowing (and PIK
Loans subsequently borrowed in respect of interest payments thereon), as though
the applicable number of Payment Dates equals the number of Payment Dates that
shall have occurred following the applicable Borrowing Date.  In the case of any
partial prepayment, the amount of such prepayment shall be allocated to Loans
made in the various Borrowings (and PIK Loans in respect thereof) in the order
in which such Borrowings were made;

(iii)         No partial prepayment shall be made under this Section 3.03(a) in
connection with any event described in Section 3.03(b).

The Prepayment Premium payable upon any prepayment shall be in addition to any
payments required pursuant to the Amended Fee Letter.

(b)          Mandatory Prepayments.

(i)           Asset Sales.  In the event of any contemplated Asset Sale or
series of Asset Sales (other than any Asset Sale permitted under Section
9.09(a),  (b), (c) (other than by the Swedish Borrower to the extent cash
proceeds are received by it and held for a period of longer than five (5)
Business Days), (d), or (h)) yielding Asset Sale Net Proceeds in excess of
$1,000,000 in the aggregate, Lead Borrower shall provide ten (10) days’ prior
written notice of such Asset Sale to Administrative Agent and, if within such
notice period Majority Lenders or Administrative Agent advise Lead Borrower that
the Majority Lenders require a prepayment pursuant to this Section 3.03(b)(i),
Borrowers shall: (x) if the assets sold represent substantially all of the
assets or Revenues from the sale of the Products, or represent any specific line
of business which either on its own or together with other lines of business
sold over the term of this Agreement account for Revenue from the sale of the
Products generated by such lines of business exceeding 10% of the Revenue from
the sale of the Products  in the immediately preceding year, prepay the
aggregate outstanding principal amount of the Loans in an amount equal to the
Redemption Price applicable on the date of such Asset Sale in accordance with





34

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Section 3.03(a), and (y) in the case of all other Asset Sales not described in
the foregoing clause (x), prepay the Loans in an amount equal to the entire
amount of the Asset Sale Net Proceeds of such Asset Sale, plus any accrued but
unpaid interest and any fees (including any fees payable pursuant to the Amended
Fee Letter) then due and owing, credited in the following order:

(A)         first, in reduction of Borrowers’ obligation to pay any unpaid
interest and any fees then due and owing;

(B)         second, in reduction of Borrowers’ obligation to pay any Claims or
Losses referred to in Section 13.03 then due and owing;

(C)         third, in reduction of Borrowers’ obligation to pay any amounts due
and owing on account of the unpaid principal amount of the Loans;

(D)         fourth, in reduction of any other Obligation then due and owing; and

(E)          fifth, to Borrowers or such other Persons as may lawfully be
entitled to or directed by Borrowers to receive the remainder.

(ii)          Change of Control.  In the event of a Change of Control, Lead
Borrower shall immediately provide notice of such Change of Control to
Administrative Agent and, if within ten (10) Business Days of receipt of such
notice Majority Lenders or Administrative Agent advise Lead Borrower in writing
that the Majority Lenders require a prepayment pursuant to this Section
3.03(b)(ii), Borrowers shall prepay within three (3) Business Days after
such written notice the aggregate outstanding principal amount of the Loans in
an amount equal to the Redemption Price applicable on the date of such Change of
Control in accordance with Section 3.03(a) and pay any fees payable pursuant to
the Amended Fee Letter.

(c)          Required AHYDO Payment.  Notwithstanding anything herein to the
contrary, if, at any Payment Date on or after September 30, 2022, the aggregate
amount of accrued and unpaid original issue discount (as defined in Section
1273(a)(1) of the Code) on any Loan would, but for this Section 3.03(c), exceed
an amount equal to the product of the issue price of such Loan multiplied by the
yield to maturity (as defined in Treasury Regulations Section 1.12721(b)(1)(i))
of such Loan, the Borrowers shall prepay at each such applicable Payment Date,
the minimum amount of principal plus accrued interest on such Loan necessary to
prevent any of the accrued and unpaid interest and original issue discount on
such Loan from being disallowed or deferred as a deduction under Section
163(e)(5) of the Code to the Borrowers; provided that such payment shall be
accompanied by any fees payable under the Amended Fee Letter. Notwithstanding
the foregoing, the Back-End Facility Fee (as defined in the Amended Fee Letter)
shall be payable pursuant to its terms and shall not be accelerated. No partial





35

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

prepayment of any Loan pursuant to any other provision of this Agreement shall
alter the obligation of the Borrowers to make prepayments provided for in this
Section 3.03(c). Any payment made pursuant to this Section 3.03(c) shall be
applied in accordance with Section 4.01(b).

SECTION 4

PAYMENTS, ETC.

4.01        Payments. 

(a)          Payments Generally.  Each payment of principal, interest and other
amounts to be made by the Obligors under this Agreement or any other Loan
Document shall be made in Dollars, in immediately available funds, without
deduction, set off or counterclaim, to an account to be designated by
Administrative Agent by notice to Lead Borrower, not later than 4:00 p.m.
(Central time) on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day).

(b)          Application of Payments.  Unless otherwise expressly provided in
this Agreement, each Obligor shall, at the time of making each payment under
this Agreement or any other Loan Document, specify to Administrative Agent the
amounts payable by such Obligor hereunder to which such payment is to be applied
(and in the event that Obligors fail to so specify, or if an Event of Default
has occurred and is continuing, the Lenders may apply such payment in the manner
they determine to be appropriate).

(c)          Non-Business Days.  If the due date of any payment under this
Agreement (other than of principal of or interest on the Loans) would otherwise
fall on a day that is not a Business Day, unless otherwise provided under the
terms of this Agreement, such date shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  If the due date of
any payment under this Agreement of principal of or interest on the Loans would
otherwise fall on a day that is not a Business Day, such payment shall be made
in accordance with the definition of “Payment Date.”

4.02        Computations.  All computations of interest and fees hereunder shall
be computed on the basis of a year of 360 days and actual days elapsed during
the period for which payable.

4.03        Notices.  Each notice of optional prepayment shall be effective only
if received by Administrative Agent not later than 4:00 p.m. (Central time) on
the date three (3) Business Days (or such shorter period as may be agreed to in
Administrative Agent’s sole discretion) prior to the date of prepayment.  Each
notice of optional prepayment shall specify the amount to be prepaid and the
date of prepayment.  Any notice of optional prepayment may state that such





36

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

notice is conditioned upon the effectiveness of other credit facilities or the
closing of another transaction, the proceeds of which will be used to prepay any
outstanding Loans, in which case such prepayment may be conditional upon the
effectiveness of such other credit facilities or the closing of such other
transaction.

4.04        Set-Off. 

(a)         Set-Off Generally.  Upon the occurrence and during the continuance
of any Event of Default, each of Administrative Agent, each Lender and each of
their Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by Administrative Agent, any Lender and any
of their Affiliates to or for the credit or the account of any Obligor against
any and all of the Obligations, whether or not such Person shall have made any
demand and although such obligations may be unmatured; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.05
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  Administrative Agent and each Lender agree promptly to notify
Borrowers after any such set-off and application; provided that the failure to
give such notice shall not affect the validity of such set-off and
application.  The rights of Administrative Agent, each Lender and each of their
Affiliates under this Section 4.04 are in addition to other rights and remedies
(including other rights of set-off) that such Persons may have.

(b)          Exercise of Rights Not Required.  Nothing contained herein shall
require Administrative Agent, any Lender or any of their respective Affiliates
to exercise any such right or shall affect the right of such Person to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of any Obligor.

4.05        Pro Rata Treatment. 

(a) Unless Administrative Agent shall have been notified in writing by any
Lender prior to the proposed date of any Borrowing that such Lender will not
make the amount that would constitute its share of such Borrowing available to
Administrative Agent, Administrative Agent may assume that such Lender has made
such amount available to Administrative Agent on such date in accordance with
Section 2, and Administrative Agent may, in reliance upon such assumption, make
available to Borrowers a corresponding amount.  If such amount is not in fact
made available to Administrative Agent by the required time on the applicable
Borrowing Date





37

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

therefor, such Lender and Borrowers severally agree to pay to Administrative
Agent forthwith, on demand, such corresponding amount with interest thereon, for
each day from and including the date on which such amount is made available to
Borrowers but excluding the date of payment to Administrative Agent, at a rate
equal to the greater of (A) the Federal Funds Effective Rate and (B) a rate
reasonably determined by Administrative Agent in accordance with banking
industry rules on interbank compensation.  If Borrowers and such Lender shall
pay such interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrowers the amount of such
interest paid by Borrowers for such period.  If such Lender pays its share of
the applicable borrowing to Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such borrowing.  Any payment by
Borrowers shall be without prejudice to any claim Borrowers may have against a
Lender that shall have failed to make such payment to Administrative Agent.

(b)          Unless Administrative Agent shall have received notice from
Borrowers prior to the date on which any payment is due to Administrative Agent
for the account of the Lenders hereunder that Borrowers will not make such
payment, Administrative Agent may assume that Borrowers have made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if Borrowers have not
in fact made such payment, then each of the Lenders severally agrees to repay to
Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation.  Nothing herein shall be deemed to limit the
rights of Administrative Agent or any Lender against any Obligor.

(c)          If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the principal of or interest on any Loan made by it or other
obligations hereunder, as applicable (other than pursuant to a provision hereof
providing for non-pro rata treatment), in excess of its Proportionate Share, of
such payment on account of the Loans, such Lender shall (i) notify
Administrative Agent of the receipt of such payment, and (ii) within five (5)
Business Days of such receipt purchase (for cash at face value) from the other
Lenders, as applicable (directly or through Administrative Agent), without
recourse, such participations in the Loans made by them or make such other
adjustments as shall be equitable, as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of the other
Lenders in accordance with their respective Proportionate Shares, as applicable;
provided,  however, that (A) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest and (B) the provisions of this paragraph shall not be
construed to apply to (x) any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the





38

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

application of funds arising from the existence of a Defaulting Lender) or (y)
any payment obtained by a Lender as consideration for the assignment or sale of
a participation in any of its Loans to any assignee or participant, other than
to a Borrower or any of its Affiliates (as to which the provisions of this
paragraph shall apply).  Each Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 4.05(c) may exercise
all its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation.  No documentation other than
notices and the like referred to in this Section 4.05(c) shall be required to
implement the terms of this Section 4.05(c).  Administrative Agent shall keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased pursuant to this Section 4.05(c) and shall in each
case notify the Lenders following any such purchase.  Each Borrower consents on
behalf of itself and each other Obligor to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Obligor rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Obligor in the amount of
such participation.

SECTION 5

YIELD PROTECTION, ETC.

5.01        Additional Costs. 

(a)          Change in Requirements of Law Generally.  If, on or after the
Closing Date, the adoption of any Requirement of Law, or any change in any
Requirement of Law, or any change in the interpretation or administration
thereof by any court or other Governmental Authority charged with the
interpretation or administration thereof, or compliance by any of the Lenders
(or its lending office) with any request or directive (whether or not having the
force of law) of any such Governmental Authority, shall impose, modify or deem
applicable any reserve (including any such requirement imposed by the Board of
Governors of the Federal Reserve System), special deposit, contribution,
insurance assessment or similar requirement, in each case that becomes effective
after the Closing Date, against assets of, deposits with or for the account of,
or credit extended by, a Lender (or its lending office) or shall impose on a
Lender (or its lending office) any other condition affecting the Loans or the
Commitment, and the result of any of the foregoing is to increase the cost to
such Lender of making or maintaining the Loans, or to reduce the amount of any
sum received or receivable by such Lender under this Agreement or any other Loan
Document, by an amount deemed by such Lender to be material (other than (i)
Indemnified Taxes, (ii) Taxes described in clauses (b) through (d) of the
definition of “Excluded Taxes” and (iii) Connection Income Taxes), then each
Borrower shall pay to such Lender on demand such additional amount or amounts as
will compensate such Lender for such increased cost or reduction.





39

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(b)          Change in Capital Requirements.  If a Lender shall have determined
that, on or after the Closing Date, the adoption of any Requirement of Law
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, in each case that becomes effective after the Closing
Date, has or would have the effect of reducing the rate of return on capital of
a Lender (or its parent) as a consequence of a Lender’s obligations hereunder or
the Loans to a level below that which a Lender (or its parent) could have
achieved but for such adoption, change, request or directive by an amount
reasonably deemed by it to be material, then each Borrower shall pay to such
Lender on demand such additional amount or amounts as will compensate such
Lender (or its parent) for such reduction.

(c)          Notification by Lender.  Each Lender (directly or through
Administrative Agent) will promptly notify the Lead Borrower of any event of
which it has knowledge, occurring after the Closing Date, which will entitle
such Lender to compensation pursuant to this Section 5.01.  Before giving any
such notice pursuant to this Section 5.01(c) such Lender shall designate a
different lending office if such designation (x) will, in the reasonable
judgment of such Lender, avoid the need for, or reduce the amount of, such
compensation and (y) will not, in the reasonable judgment of such Lender, be
materially disadvantageous to such Lender.  A certificate of the Lender claiming
compensation under this Section 5.01, setting forth the additional amount or
amounts to be paid to it hereunder, shall be conclusive and binding on Borrowers
in the absence of manifest error.

(d)          Notwithstanding anything herein to the contrary, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
constitute a change in Requirements of Law for all purposes of this Section
5.01, regardless of the date enacted, adopted or issued.

5.02        Illegality.  Notwithstanding any other provision of this Agreement,
in the event that on or after the Closing Date the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof by any
competent Governmental Authority shall make it unlawful for a Lender or its
lending office to make or maintain the Loans (and, in the reasonable opinion of
such Lender, the designation of a different lending office would either not
avoid such unlawfulness or would be materially disadvantageous to such Lender),
then such Lender shall promptly notify the Lead Borrower thereof following which
(a) the Lender’s Commitment shall be suspended until such time as such Lender
may again make and maintain the Loans hereunder and (b) if such Requirement of
Law shall so mandate, the Loans shall be prepaid by Borrowers





40

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

on or before such date as shall be mandated by such Requirement of Law in an
amount equal to the Redemption Price applicable on the date of such prepayment
in accordance with Section 3.03(a).

5.03        Taxes. 

(a)          Payments Free of Taxes.  Any and all payments by or on account of
any Obligation shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Obligor shall be increased as necessary so that after such deduction
or withholding has been made (including such deductions and withholdings
applicable to additional sums payable under this Section 5) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(b)          Payment of Other Taxes by the Obligors. The Obligors shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of each Lender, timely reimburse it for, Other Taxes.

(c)          Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Obligor to a Governmental Authority pursuant to this Section 5,
such Obligor shall deliver to Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment.

(d)          Indemnification.  The Obligors shall jointly and severally
reimburse and indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section 5)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Lead Borrower by a Lender
shall be conclusive absent manifest error.

(e)          Status of Lenders.

(i)           Any Lender that is entitled to an exemption from, or reduction of
withholding Tax with respect to payments made under any Loan Document shall make
available





41

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

to each Borrower (directly or through Administrative Agent) such properly
completed and executed documentation reasonably requested by such Borrower or
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender shall make
available (directly or through Administrative Agent) such other documentation
prescribed by applicable law as reasonably requested by such Borrower or
Administrative Agent as will enable Borrowers or Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
5.03(e)(ii)(A),  (B) or (D)) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii)          Without limiting the generality of the foregoing, in the event
that Borrower is a U.S. Person:

(A)         any Lender that is a U.S. Person shall make available to such
Borrower (directly or through Administrative Agent) on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower), executed originals of
IRS Form W-9 (or successor form) certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, make available to such Borrower (directly or through Administrative Agent
and in such number of copies as shall be requested by the recipient) on or prior
to the date on which such Foreign Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of such Borrower),
whichever of the following is applicable:

(1)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or successor form) establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form) establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)          executed originals of IRS Form W-8ECI (or successor form);





42

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(3)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit C-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the applicable Borrower within the meaning
of Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or successor form); or

(4)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY (or successor form), accompanied by IRS
Form W-8ECI (or successor form), IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable (or successor form), a U.S. Tax Compliance Certificate substantially
in the form of Exhibit C-2 or Exhibit C-3, IRS Form W-9 (or successor form),
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-4 on behalf of each such direct and
indirect partner.

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, make available to such Borrower (directly or through Administrative Agent
and in such number of copies as shall be requested by the recipient) on or prior
to the date on which such Foreign Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of such Borrower),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit such Borrower to determine the withholding or
deduction required to be made; and

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall make available to such Borrower (directly or through Administrative
Agent) at the time or times prescribed by law as reasonably requested by such
Borrower or Administrative Agent any necessary forms and information reasonably
requested by such Borrower or Administrative Agent to establish that such Lender
is not subject to withholding tax under FATCA or as may be necessary for the
Borrowers and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this





43

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)         Each Lender agrees that if any form or certification it previously
made available expires or becomes obsolete or inaccurate in any respect, such
Lender shall update such form or certification or promptly notify Lead Borrower
in writing of its legal inability to do so.

(f)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 5 (including
by the payment of additional amounts pursuant to this Section 5), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 5 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 5.03(f), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 5.03(f) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 5.03(f) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i)           Mitigation Obligations.  If any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 5.01 or this Section
5.03, then, except as otherwise provided in Section 5.01(c), such Lender shall
(at the request of the Lead Borrower) use commercially reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates if, in the sole reasonable judgment of such
Lender, such designation or assignment and delegation would (i) eliminate or
reduce amounts payable pursuant to Section 5.01 or this Section 5.03, as the
case may be, in the future, (ii) not subject such Lender to any unreimbursed
cost or expense and (iii) not otherwise be disadvantageous to such Lender. Each
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment and delegation.





44

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

SECTION 6

CONDITIONS PRECEDENT

6.01        Conditions to the First Borrowing.  The first Borrowing occurred on
the Closing Date and was subject to the following conditions precedent, which
were satisfied or waived in writing by the Lenders on or prior to the Closing
Date:

(a)          Borrowing Date.  Such Borrowing shall be made on the Closing Date.

(b)          Amount of First Borrowing.  The amount of such Borrowing shall
equal $40,000,000.

(c)          Terms of Material Agreements, Etc.  Lenders shall be reasonably
satisfied with the terms and conditions of all of the Obligors’ Material
Agreements.

(d)          No Law Restraining Transactions.  No applicable law or regulation
shall restrain, prevent or, in the reasonable judgment of the Lenders, impose
materially adverse conditions upon the Transactions.

(e)          Payment of Fees.  Lenders shall be satisfied with the arrangements
to deduct the fees set forth in the Original Fee Letter (including the financing
fee required pursuant to the Original Fee Letter) from the proceeds advanced.

(f)           Lien Searches.  Lenders shall be satisfied with reasonable and
customary Lien searches regarding each Borrower and their Subsidiaries made
prior to such Borrowing.

(g)          Documentary Deliveries.  The Lenders shall have received the
following documents, each of which shall be in form and substance reasonably
satisfactory to the Lenders:

(i)           Agreement.  This Agreement duly executed and delivered by
Borrowers and each of the other parties hereto.

(ii)          Security Documents.

(A)         The Security Agreement, duly executed and delivered by each of the
Obligors.

(B)         [Reserved].

(C)         Each of the Short-Form IP Security Agreements, duly executed and
delivered by the applicable Obligor.





45

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(D)         Original share certificates or other documents or evidence of title
with regard to all Equity Interests owned by the Obligors (to the extent that
such Equity Interests are certificated), together with, to the extent customary
under the laws of the jurisdiction of organization of the issuer of such Equity
Interests, share transfer documents, undated and duly executed in blank, letters
of authority, irrevocable proxies and dividend mandates (as applicable).

(E)          [Reserved].

(F)          Evidence of filing of UCC-1 financing statements against each
Obligor in its jurisdiction of formation or incorporation, as the case may be.

(G)         [Reserved].

(H)         [Reserved].

(I)           Completed Form C1 templates in agreed form for each Security
Document to which Parent is a party, prepared by Lenders’ solicitors and
approved and verified such by Parent’s solicitors;

(J)           Each foreign Security Documents listed on Schedule 6.01, duly
executed and delivered by each of the Obligors party thereto.

(K)         Without limitation, all other documents and instruments reasonably
required to perfect (to the extent it is possible to do so in the relevant
jurisdiction) the Secured Parties’ Lien on, and security interest in, the
Collateral, and a copy of all other notices, acknowledgements and documents
required to be sent or delivered according to the terms of the Security
Documents, required to be delivered on or prior to such Borrowing Date shall
have been duly executed and delivered and be in proper form for filing, and
shall create in favor of the Secured Parties, a perfected (to the extent it is
possible to do so in the relevant jurisdiction) Lien on, and security interest
in, the Collateral, subject to no Liens other than Permitted Liens.

(iii)         Original Fee Letter.  The Original Fee Letter duly executed and
delivered by Borrowers and Administrative Agent.

(iv)         Warrants.  For the Lenders, pro rata in accordance with their
Proportionate Shares, the Warrants, duly executed by Parent, for 0.80% of the
ordinary shares of the Parent on a Fully-Diluted Basis as of the first Borrowing
Date (inclusive of the Warrants granted on such date) at an exercise price equal
to 110% of the closing price of Parent’s ordinary shares on the date immediately
prior to the first Borrowing Date.

(v)          Original Perfection Certificate.  The Original Perfection
Certificate duly executed and delivered by the Obligors party thereto.





46

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(vi)         Approvals.  Certified copies of any material licenses, consents,
authorizations and approvals of, and notices to and filings and registrations
with, any Governmental Authority (including all foreign exchange approvals), and
of all third-party consents and approvals, necessary in connection with the
making and performance by the Obligors of the Loan Documents and the
Transactions.

(vii)        Corporate Documents.  Certified copies of the constitutive
documents of each Obligor (if publicly available in such Obligor’s jurisdiction
of formation or incorporation) and of resolutions of the Board of Directors
(and/or shareholders, if applicable) or other applicable governing body of each
Obligor authorizing the making and performance by it of the Loan Documents to
which it is a party.

(viii)       Incumbency Certificate.  A certificate of each Obligor as to the
authority, incumbency and specimen signatures of the persons who have executed
the Loan Documents and any other documents in connection herewith on behalf of
the Obligors.

(ix)         [Reserved].

(x)          Opinions of Counsel.  A favorable opinion, dated such Borrowing
Date, of counsels to the Obligors and/or the Lenders, as applicable, in each
case in form reasonably acceptable to the Lenders and their counsel.

(xi)         Insurance.  Certificates and endorsements of insurance evidencing
the existence of all insurance required to be maintained by the Obligors
pursuant to Section 8.05 and the designation of Administrative Agent as the
lender’s loss payees or additional named insured, as the case may be,
thereunder.

(xii)        Payoff Letter.  A duly executed and delivered payoff letter with
respect to Borrowers’ existing debt facility with Oxford Finance LLC and Horizon
Technology Finance Corporation, together with such documentation required to
terminate and release all security interests in connection therewith, each in
form and substance reasonably satisfactory to Administrative Agent.

(xiii)       Irish Obligors Certificate. With respect to Parent, a certificate
of Parent (signed by a director) confirming that it and each other Obligor are
members of a group of companies consisting of Parent as holding company, and
each other Obligor, as a subsidiary within the meaning of Sections 7 and 8 of
the Irish Companies Act and for the purposes of section 243 of the Irish
Companies Act.

(xiv)       Landlord Consent.  A Landlord Consent executed by the Borrower
Landlord.





47

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(xv)        Bailee Waiver.  A bailee waiver executed by Cardinal Health.

(h)          Securities Purchase.  The transactions contemplated by the
Securities Purchase Agreement shall have been consummated concurrently with
funding of the first Borrowing.

6.02        Conditions to Second Borrowing.  The obligation of each Lender to
make a Loan as part of a second Borrowing is subject to the following conditions
precedent, which shall have been satisfied or waived in writing by the Lenders:

(a)          Borrowing Date.  Such Borrowing shall occur within 4 Business Days
of the Amendment No. 1 Effective Date.

(b)          Amount of Borrowing.  The amount of such Borrowing shall equal
$45,000,000.

(c)          Macrilen Acquisition.  The Macrilen License Agreement remains in
effect, without any amendment, supplement or other modifications thereto (except
for amendments, supplements or modifications reasonably acceptable to the
Administrative Agent) and the Macrilen Acquisition shall have been consummated
in accordance with the Macrilen License Agreement.

(d)          Payment of Fees.  Lenders shall be satisfied with the arrangements
to deduct the fees set forth in the Amended Fee Letter (including the financing
fee required pursuant to the Amended Fee Letter) from the proceeds advanced.

(e)          Irish Debenture.  An Irish Debenture duly executed and delivered by
the Irish Borrower and Administrative Agent.

(f)           Irish Deed of Confirmation. An Irish Deed of Confirmation with
respect to the Irish Debenture entered into by Parent and Administrative Agent.

(g)          Swedish Security Affirmation.  A Swedish Security Affirmation
entered into by Swedish Borrower, Parent and Administrative Agent.

(h)          Amended Perfection Certificate.  The Amended Perfection Certificate
duly executed and delivered by the Obligors.

(i)           Approvals.  Certified copies of any material licenses, consents,
authorizations and approvals of, and notices to and filings and registrations
with, any Governmental Authority (including all foreign exchange approvals), and
of all third-party consents and approvals, necessary in connection with the
making and performance by the Obligors of the Loan Documents and the
Transactions.





48

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(j)           Corporate Documents.  Certified copies of the constitutive
documents of each Obligor (if publicly available in such Obligor’s jurisdiction
of formation or incorporation) and of resolutions of the Board of Directors
(and/or shareholders, if applicable) or other applicable governing body of each
Obligor authorizing the making and performance by it of the Loan Documents to
which it is a party.

(k)          Incumbency Certificate.  A certificate of each Obligor as to the
authority, incumbency and specimen signatures of the persons who have executed
the Loan Documents and any other documents in connection herewith on behalf of
the Obligors.

(l)           Irish Obligors Certificate. With respect to Parent and Irish
Borrower, a certificate of Parent (signed by a director) confirming that it and
each other Obligor are members of a group of companies consisting of Parent as
holding company, and each other Obligor, as a subsidiary within the meaning of
Sections 7 and 8 of the Irish Companies Act and for the purposes of section 243
of the Irish Companies Act.

(m)         Opinions of Counsel.  One or more favorable opinions of counsels to
the Obligors and/or the Lenders, as applicable, in each case in form reasonably
acceptable to the Lenders and their counsel.

(n)          Warrants.  For the Lenders, pro rata in accordance with their
Proportionate Shares, the Warrants, duly executed by Parent, for 2.25% of the
ordinary shares of the Parent on a Fully-Diluted Basis as of the second
Borrowing Date (inclusive of the Warrants granted on such date) at an exercise
price equal to $10.00 per share.

6.03        Conditions to Third Borrowing.  The obligation of each Lender to
make a Loan as part of a third Borrowing is subject to the following conditions
precedent, which shall have been satisfied or waived in writing by the Lenders:

(a)          Second Borrowing.  The second Borrowing shall have occurred.

(b)          Borrowing Date.  Such Borrowing shall occur on or prior to
September 27, 2018.

(c)          Amount of Borrowing.  The amount of such Borrowing shall not exceed
$10,000,000 or be less than $1,000,000 and shall be in increments of $1,000,000.

(d)          Borrowing Milestone.  The Obligors shall have achieved Revenue from
the sale of the Product of at least $[****] during any consecutive three (3)
month period ending on or prior to June 30, 2018;





49

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(e)          Market Capitalization Condition.  Parent maintains Market
Capitalization of at least $300,000,000 for the twenty (20) consecutive trading
days ending on the trading day immediately prior to the third Borrowing Date.

(f)           Notice of Milestone Achievement and Audit.  Lead Borrower shall
have delivered to Administrative Agent a notice certifying satisfaction of the
condition set forth in Section 6.03(d) no later than sixty (60) days thereafter,
and Administrative Agent shall have been reasonably satisfied with the results
of its audit of the Obligors’ Revenue by examining the Obligors’ books and
records.

(g)          Notice of Borrowing.  A Notice of Borrowing shall have been
received no later than sixty (60) calendar days after satisfaction of the
condition set forth in Section 6.03(d).

(h)          Warrants.  For the Lenders, pro rata in accordance with their
Proportionate Shares, the Warrants, duly executed by Parent, for 0.20% of the
ordinary shares of the Parent on a Fully-Diluted Basis as of the third Borrowing
Date (inclusive of the Warrants granted on such date) at an exercise price equal
to 110% of the closing price of Parent’s ordinary shares on the date immediately
prior to the third Borrowing Date.

6.04        Conditions to Fourth Borrowing.  The obligation of each Lender to
make a Loan as part of a fourth Borrowing is subject to the following conditions
precedent, which shall have been satisfied or waived in writing by the Lenders:

(a)          Third Borrowing.  The third Borrowing shall have occurred.

(b)          Borrowing Date.  Such Borrowing shall occur on or prior to March
19, 2019.

(c)          Amount of Borrowing.  The amount of such Borrowing shall not exceed
$5,000,000 or be less than $1,000,000 and shall be in increments of $1,000,000.

(d)          Borrowing Milestone.  The Obligors shall have achieved Revenue from
the sale of the Product of at least $[****] during any consecutive three (3)
month period ending on or prior to December 31, 2018.

(e)          Market Capitalization Condition.  Parent maintains Market
Capitalization of at least $325,000,000 for the twenty (20) consecutive trading
days ending on the trading day immediately prior to the fourth Borrowing Date.

(f)           Notice of Milestone Achievement and Audit.  Lead Borrower shall
have delivered to Administrative Agent a notice certifying satisfaction of the
condition set forth in Section 6.04(d) no later than sixty (60) days thereafter,
and Administrative Agent shall have been reasonably satisfied with the results
of its audit of the Obligors’ Revenue by examining the Obligors’ books and
records.





50

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(g)          Notice of Borrowing.  A Notice of Borrowing shall have been
received no later than sixty (60) calendar days after satisfaction of the
condition set forth in Section 6.04(d).

(h)          Warrants.  For the Lenders, pro rata in accordance with their
Proportionate Shares, the Warrants, duly executed by Parent, for 0.25% of the
ordinary shares of the Parent on a Fully-Diluted Basis as of the fourth
Borrowing Date (inclusive of the Warrants granted on such date) at an exercise
price equal to 140% of the ten (10) day volume weighted-average price (VWAP) per
share of Parent’s ordinary shares for the consecutive ten (10)-trading-day
period ending on the trading day prior to the fourth Borrowing Date.

6.05        Conditions to Each Borrowing.  The obligation of each Lender to make
a Loan as part of any Borrowing (including the first Borrowing) is also subject
to satisfaction of the following further conditions precedent on the applicable
Borrowing Date, which shall have been satisfied or waived in writing by the
Lenders:

(a)          Commitment Period.  Except in the case of any PIK Loan, such
Borrowing Date shall occur during the Commitment Period.

(b)          No Default; Representations and Warranties.  Both immediately prior
to the making of such Loan and after giving effect thereto and to the intended
use thereof:

(i)           no Default shall have occurred and be continuing or would result
from such proposed Loan or the application of the proceeds thereof;

(ii)          the representations and warranties made in Section 7 shall be true
and correct on and as of the Borrowing Date, and immediately after giving effect
to the application of the proceeds of the Borrowing, with the same force and
effect as if made on and as of such date (except that the representation
regarding representations and warranties that refer to a specific earlier date
shall be that they were true and correct on such earlier date);and

(iii)         no Material Adverse Effect has occurred since the end of the
period covered by the financial statements most recently delivered pursuant to
Section 8.01(b) or is reasonably likely to occur after giving effect to such
proposed Borrowing.

(c)          Notice of Borrowing.  Except in the case of any PIK Loan,
Administrative Agent shall have received a Notice of Borrowing as and when
required pursuant to Section 2.02.

Each Borrowing shall constitute a certification by Lead Borrower to the effect
that the conditions set forth in this Section 6.05 have been fulfilled as of the
applicable Borrowing Date.





51

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

SECTION 7

REPRESENTATIONS AND WARRANTIES

Each Obligor represents and warrants to Administrative Agent and the Lenders
that:

7.01        Power and Authority.  Each of Parent and its Subsidiaries (a) is
duly organized or incorporated and validly existing under the laws of its
jurisdiction of organization or incorporation, (b) has all requisite corporate
or other equivalent power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted except to the extent
that failure to have the same would not reasonably be expected to have a
Material Adverse Effect, (c) is qualified to do business and is in good standing
in all jurisdictions in which the nature of the business conducted by it makes
such qualification necessary and where failure to so qualify would (either
individually or in the aggregate) have a Material Adverse Effect, and (d) has
full power, authority and legal right to make and perform each of the Loan
Documents to which it is a party and, in the case of Borrowers, to borrow the
Loans hereunder.

7.02        Authorization; Enforceability.  The Transactions are within each
Obligor’s corporate or equivalent powers and have been duly authorized by all
necessary corporate or equivalent action and, if required, by all necessary
shareholder action.  This Agreement has been duly executed and delivered by each
Obligor and constitutes, and each of the other Loan Documents to which it is a
party when executed and delivered by such Obligor will constitute, a legal,
valid and binding obligation of such Obligor, enforceable against such Obligor
in accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

7.03        Governmental and Other Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any third party, except for
(i) such as have been obtained or made and are in full force and effect and (ii)
filings and recordings in respect of the Liens created pursuant to the Security
Documents, (b) will not violate any applicable law or regulation or the charter,
bylaws, constitutional or other organizational documents of Parent and its
Subsidiaries, (c) will not violate any order of any Governmental Authority , (d)
will not violate or result in a default under any indenture, agreement or other
instrument binding upon Parent and its Subsidiaries or assets, or give rise to a
right thereunder to require any payment to be made by any such Person, and (e)
will not result in the creation or imposition of any Lien (other than Permitted
Liens) on any asset of Parent and its Subsidiaries.





52

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

7.04        Financial Statements; Material Adverse Change.

(a)          Financial Statements.  Parent has heretofore furnished to the
Lenders certain financial statements as provided for in Section 8.01.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of Parent and its Subsidiaries
as of such dates and for such periods in accordance with GAAP, subject to
year-end audit adjustments and the absence of footnotes in the case of the
previously-delivered statements of the type described in Section
8.01(a).  Neither Parent nor any of its Subsidiaries has any material contingent
liabilities or unusual forward or long-term commitments not disclosed in the
aforementioned financial statements.

(b)          No Material Adverse Change.  Since March 31, 2017, there has been
no Material Adverse Change.

7.05        Properties. 

(a)          Property Generally.  Each Obligor has good and marketable fee
simple title to, or valid leasehold interests in, all its real and personal
Property material to its business, subject only to Permitted Liens and except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

(b)          Intellectual Property. The Obligors represent and warrant to the
Lenders as follows, as of the Amendment No. 1 Effective Date, each Borrowing
Notice Date and each Borrowing Date:

(i)           Schedule 7.05(b)(i) (as amended from time to time by Lead Borrower
in accordance with Section 7.21) contains:

(A)         a complete and accurate list of all applied for or registered
Patents, owned by or licensed to any Obligor, including the jurisdiction and
patent number;

(B)         a complete and accurate list of all applied for or registered
Trademarks, owned by or licensed to any Obligor, including the jurisdiction,
trademark application or registration number and the application or registration
date; and

(C)         a complete and accurate list of all applied for or registered
Copyrights, owned by or licensed to any Obligor;

(ii)          Each Obligor is the absolute beneficial owner of all right, title
and interest in and to and have the right to use the Obligor Intellectual
Property with no breaks in chain of title with good and marketable title, free
and clear of any Liens or Claims of any kind whatsoever





53

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

other than Permitted Liens.  Without limiting the foregoing, and except as set
forth in Schedule 7.05(b)(ii):

(A)         other than with respect to the Material Agreements, or as permitted
by Section 9.09, the Obligors have not transferred ownership of Material
Intellectual Property, in whole or in part, to any other Person who is not an
Obligor;

(B)         other than (i) the Material Agreements, (ii) customary restrictions
in in-bound licenses of Intellectual Property and non-disclosure agreements, or
(iii) as would have been or is permitted by Section 9.09, there are no
judgments, covenants not to sue, permits, grants, licenses, Liens (other than
Permitted Liens), Claims, or other agreements or arrangements relating to the
Material Intellectual Property, including any development, submission, services,
research, license or support agreements, which bind, obligate or otherwise
restrict the Obligors;

(C)         the use of any of the Obligor Intellectual Property, to any
Obligor’s Knowledge, does not breach, violate, infringe or interfere with or
constitute a misappropriation of any valid rights arising under any Intellectual
Property of any other Person;

(D)         there are no pending or, to any Obligor’s Knowledge, threatened
Claims against the Obligors asserted by any other Person relating to the Obligor
Intellectual Property, including any Claims of adverse ownership, invalidity
(other than any actions asserted during the ordinary course of examination of a
patent application or a trademark application before the United States Patent
and Trademark Office or any foreign patent and/or trademark office),
infringement, misappropriation, violation or other opposition to or conflict
with such Intellectual Property; no Obligor has received any written notice from
any Person that any Obligor business, the use of the Obligor Intellectual
Property, or the manufacture, use or sale of any product or the performance of
any service by any Obligor infringes upon, violates or constitutes a
misappropriation of, or may infringe upon, violate or constitute a
misappropriation of, or otherwise interfere with, any other Intellectual
Property of any other Person;

(E)          no Obligor has any Knowledge that the Obligor Intellectual Property
is being infringed, violated, misappropriated or otherwise used by any other
Person without the express authorization of the Obligors.  Without limiting the
foregoing, no Obligor has put any other Person on notice of actual or potential
infringement, violation or misappropriation of any of the Obligor Intellectual
Property; no Obligor has initiated the enforcement of any Claim with respect to
any of the Obligor Intellectual Property;

(F)          all relevant current and former employees and contractors of each
Obligor have executed written confidentiality and invention assignment Contracts
with such Obligor that irrevocably assign to such Obligor or its designee all of
their rights to any Inventions relating to any Obligor’s business;





54

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(G)         to the Knowledge of the Obligors, the Obligor Intellectual Property
is all the Intellectual Property necessary for the operation of Obligors’
business as it is currently conducted or as currently contemplated to be
conducted;

(H)         each Obligor has taken reasonable precautions to protect the
secrecy, confidentiality and value of its Obligor Intellectual Property
consisting of trade secrets and confidential information;

(I)           each Obligor has delivered to Administrative Agent accurate and
complete copies of all Material Agreements relating to the Obligor Intellectual
Property;

(J)           there are no pending or, to the Knowledge of any of the Obligors,
threatened in writing Claims against the Obligors asserted by any other Person
relating to the Material Agreements, including any Claims of breach or default
under such Material Agreements;

(iii)         With respect to the Obligor Intellectual Property consisting of
Patents, except as set forth in Schedule 7.05(b)(ii), and without limiting the
representations and warranties in Section 7.05(b)(ii):

(A)         each of the issued claims in such Patents, to Obligors’ Knowledge,
is valid and enforceable;

(B)         the inventors claimed in such Patents have executed written
Contracts with an Obligor or its predecessor-in-interest that properly and
irrevocably assign to an Obligor or predecessor-in-interest all of their rights
to any of the Inventions claimed in such Patents to the extent permitted by
applicable law;

(C)         none of the Patents, or the Inventions claimed in them, have been
dedicated to the public except as a result of intentional decisions made by the
applicable Obligor;

(D)         to any Obligor’s Knowledge, all prior art material to such
Patents  was adequately disclosed to or considered by the respective patent
offices during prosecution of such Patents to the extent required by applicable
law or regulation;

(E)          subsequent to the issuance of such Patents, neither any Obligor nor
its predecessors in interest have filed any disclaimer (other than terminal
disclaimers that may have been filed during the ordinary course of examination
before the United States Patent and Trademark Office, or the equivalent thereof
in any foreign patent office) or filed any other voluntary reduction in the
scope of the Inventions claimed in such Patents;





55

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(F)          no allowable or allowed subject matter of such Patents, to any
Obligor’s Knowledge, is subject to any competing conception claims of allowable
or allowed subject matter of any patent applications or patents of any third
party and have not been the subject of any interference, re-examination, inter
partes review, post grant review or opposition proceedings, nor are the Obligors
aware of any basis for any such interference, re-examination, inter partes
review, post grant review or opposition proceedings;

(G)         no such Patents, to any Obligor’s Knowledge, have ever been finally
adjudicated to be invalid, unpatentable or unenforceable for any reason in any
administrative, arbitration, judicial or other proceeding, and, with the
exception of publicly available documents in the applicable Patent Office
recorded with respect to any Patents, no Obligor has received any notice
asserting that such Patents are invalid, unpatentable or unenforceable; if any
of such Patents is terminally disclaimed to another patent or
patent application, all patents and patent applications subject to such terminal
disclaimer are included in the Collateral;

(H)         no Obligor has received an opinion, whether preliminary in nature or
qualified in any manner, which concludes that a challenge to the validity or
enforceability of any of such Patents is more likely than not to succeed;

(I)           no Obligor has any Knowledge that any Obligor or any prior owner
of such Patents or their respective agents or representatives have engaged in
any conduct, or omitted to perform any necessary act, the result of which would
invalidate or render unpatentable or unenforceable any such Patents; and

(J)           all maintenance fees, annuities, and the like due or payable on
the Patents have been timely paid or the failure to so pay was the result of an
intentional decision by the applicable Obligor or would not reasonably be
expected to result in a Material Adverse Change.

(iv)         none of the foregoing representations and statements of fact
contains any untrue statement of material fact or omits to state any material
fact necessary to make any such statement or representation not misleading to a
prospective Lender seeking full information as to the Obligor Intellectual
Property and the Obligors’ business.

(c)          Material Intellectual Property.  Schedule 7.05(c) (as amended from
time to time by Lead Borrower in accordance with Section 7.21) contains an
accurate list of the Obligor Intellectual Property that is material to any
Obligor’s business with an indication as to whether the applicable Obligor owns
or has an exclusive or non-exclusive license to such Obligor Intellectual
Property.





56

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

7.06        No Actions or Proceedings. 

(a)          Litigation.  There is no litigation, investigation or proceeding
pending or, to any Obligor’s Knowledge, threatened with respect to Parent and
its Subsidiaries by or before any Governmental Authority or arbitrator (i) that
either individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect, except as specified in Schedule 7.06 or (ii) that
involves this Agreement or the Transactions.

(b)          Environmental Matters.  The operations and Property of Parent and
its Subsidiaries comply with all applicable Environmental Laws, except to the
extent the failure to so comply (either individually or in the aggregate) would
not reasonably be expected to have a Material Adverse Effect.

(c)          Labor Matters.  Parent and its Subsidiaries have not engaged in
unfair labor practices and there are no material labor actions or disputes
involving the employees of Parent or its Subsidiaries.

7.07        Compliance with Laws and Agreements.  Each of the Obligors is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.  No Default has occurred and is continuing.

7.08        Taxes. All federal, state, material local, foreign income and
franchise and other material Tax returns, reports and statements (collectively,
the “Tax Returns”) required to be filed by any Tax Affiliate have been timely
filed with the appropriate Governmental Authorities, all such Tax Returns are
true, correct and complete in all material respects, and all federal and foreign
income Taxes and other material Taxes reflected therein or otherwise due and
payable have been timely paid (except for those contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Tax Affiliate in accordance with
GAAP).  No Tax Return is under audit or examination by any Governmental
Authority and no notice of any material audit or examination or any assertion of
any claim for Taxes has been given or made by any Governmental
Authority.  Proper and accurate amounts have been withheld by each Tax Affiliate
from their respective employees for all periods in full and complete compliance
with the Tax, social security and unemployment withholding provisions of
applicable Laws and such withholdings have been timely paid to the respective
Governmental Authorities.  No Tax Affiliate has participated in a “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2).

7.09        Full Disclosure.  Obligors have disclosed to Administrative Agent
and the Lenders all Material Agreements to which any Obligor is subject, and all
other matters to any Obligor’s





57

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Knowledge, that, individually or in the aggregate, would reasonably be expected
to result in a Material Adverse Effect.  None of the reports, financial
statements, certificates or other information furnished by or on behalf of any
Obligor to Administrative Agent or any Lender in connection with the negotiation
of this Agreement and the other Loan Documents or delivered hereunder or
thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Parent represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

7.10        Regulation. 

(a)          Investment Company Act.  Neither Parent nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

(b)          Margin Stock.  Neither Parent nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of the Loans will
be used to buy or carry any Margin Stock in violation of Regulation T, U or X.

(c)          OFAC; Sanctions, Etc. Neither Parent nor any of its Subsidiaries
or, to the knowledge of any Obligor, any Related Person (i) is currently the
subject of any Sanctions or is a Sanctioned Person, (ii) is located (or has its
assets located), organized or residing in any Sanctioned Jurisdiction, (iii) is
or has been (within the previous five (5) years) engaged in any impermissible
transaction with any Person who is now or was then the subject of Sanctions or
who is located, organized or residing in any Sanctioned Jurisdiction, (iv)
directly or indirectly derives revenues from investments in, or transactions
with, Sanctioned Persons, (v) has taken any action, directly or indirectly, that
would result in a violation by such Persons of any Anti-Corruption Laws, or (vi)
has violated any Anti-Money Laundering Laws. No Loan, nor the proceeds from any
Loan, has been or will be used, directly or indirectly, to lend, contribute or
provide to, or has been or will be otherwise made available to fund, any
impermissible activity or business of any Person located, organized or residing
in any Sanctioned Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including the
Lender and its Affiliates) of Sanctions or otherwise in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws. Each of Parent and its
Subsidiaries has implemented and maintains in effect policies and procedures
designed to promote compliance by Parent and its Subsidiaries and their
respective directors, officers, employees, agents and Related Persons with the
Anti-Corruption Laws.





58

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

7.11        Solvency.  Lead Borrower is, and the Obligors on a consolidated
basis are, and, immediately after giving effect to the Borrowing and the use of
proceeds thereof will be, Solvent.

7.12        Subsidiaries.  Set forth on Schedule 7.12 is a complete and correct
list of all Subsidiaries of the Parent as of the Amendment No. 1 Effective
Date.  Each such Subsidiary is duly organized and validly existing under the
jurisdiction of its organization shown in said Schedule 7.12, and the percentage
ownership by the direct parent of each such Subsidiary is as shown in said
Schedule 7.12.

7.13        Indebtedness and Liens.  Set forth in Part I of Schedule 7.13(a) is
a complete and correct list of all Indebtedness of each Obligor outstanding as
of the Amendment No. 1 Effective Date.  Part I of Schedule 7.13(b) is a complete
and correct list of all Liens granted by Parent and the other Obligors with
respect to their respective Property and outstanding as of the Amendment No. 1
Effective Date.

7.14        Material Agreements.  Set forth on Schedule 7.14 (as amended from
time to time by Lead Borrower in accordance with Section 7.21 and as amended
effective as of the Amendment No. 1 Effective Date to include the Macrilen
License Agreement) is a complete and correct list of (i) each Material Agreement
and (ii) each agreement creating or evidencing any Material Indebtedness.  No
Obligor is in default under any such Material Agreement or agreement creating or
evidencing any Material Indebtedness.  Except as otherwise disclosed on Schedule
7.14, all Material Agreements of the Obligors are in full force and effect
without material modification from the form in which the same were disclosed to
Administrative Agent  and the Lenders.

7.15        Restrictive Agreements.  None of the Obligors is subject to any
indenture, agreement, instrument or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of Parent or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or
assets (other than (x) customary provisions in contracts (including leases and
in‑bound licenses of Intellectual Property) restricting the assignment thereof
and (y) restrictions or conditions imposed by any agreement governing secured
Permitted Indebtedness permitted under Section 9.01(h), to the extent that such
restrictions or conditions apply only to the property or assets securing such
Indebtedness), or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or share capital,
as applicable, or to make or repay loans or advances to Parent or any other
Subsidiary or to Guarantee Indebtedness of Parent or any other Subsidiary (each,
a “Restrictive Agreement”), except those listed on Schedule 7.15 or otherwise
permitted under Section 9.11.

7.16        Real Property. 





59

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(a)          Generally.  Neither Parent nor any of its Subsidiaries owns or
leases (as tenant thereof) any real property, except as described on Schedule
7.16 (as amended from time to time by Parent in accordance with Section 7.21).

(b)          [Reserved].

7.17        Pension Matters.  Schedule 7.17 sets forth, as of the Amendment No.
1 Effective Date, a complete and correct list of, and that separately
identifies, (a) all Title IV Plans and (b) all Multiemployer Plans.  Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Requirements of Law so
qualifies.  Except for those that would not reasonably be expected to have, in
the aggregate, have a Material Adverse Effect, (w) each Benefit Plan is in
compliance with applicable provisions of ERISA, the Code and other Requirements
of Law, (x) there are no existing or pending (or to the Knowledge of any Obligor
or Subsidiary thereof, threatened) claims (other than routine claims for
benefits in the normal course), sanctions, actions, lawsuits or other
proceedings or investigation involving any Benefit Plan to which any Obligor or
Subsidiary thereof incurs or otherwise has or could have an obligation or any
liability or Claim, (y) no ERISA Event is reasonably expected to occur and, as
of the Closing Date, no ERISA Event has occurred in connection with which
obligations and liabilities (contingent or otherwise) remain outstanding, and
(z) no ERISA Affiliate would have any Withdrawal Liability as a result of a
complete withdrawal from any Multiemployer Plan on the date this representation
is made.  Parent and each of its ERISA Affiliates has met all applicable
requirements under the ERISA Funding Rules with respect to each Title IV Plan,
and no waiver of the minimum funding standards under the ERISA Funding Rules has
been applied for or obtained.  As of the most recent valuation date for any
Title IV Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is at least 60%, and neither Parent nor any of its ERISA
Affiliates knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage to fall below 60% as of the
most recent valuation date. 

7.18        Collateral; Security Interest.  Each Security Document is effective
to create in favor of the Secured Parties a legal, valid and enforceable
security interest in the Collateral subject thereto and each such security
interest is perfected to the extent required by (and has the priority required
by) the applicable Security Document.  The Security Documents collectively are
effective to create in favor of the Secured Parties a legal, valid
and enforceable security interest in the Collateral subject thereto, which
security interests are first-priority (subject only to Permitted Priority Liens
or except as expressly contemplated by the Security Documents).

7.19        Regulatory Approvals.  Parent and its Subsidiaries hold, and will
continue to hold, either directly or through licensees and agents, all
Regulatory Approvals, licenses, permits and similar governmental authorizations
of a Governmental Authority necessary or required for Parent and its
Subsidiaries to conduct their operations and business in the manner currently





60

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

conducted, except where failure to do so would not reasonably be expected to
have a Material Adverse Effect.

7.20        [Reserved.]

7.21        Update of Schedules.  Each of Schedules 7.05(b)(i),  7.05(c),  7.14
and 7.16 may be updated by Lead Borrower from time to time in order to ensure
the continued accuracy of such Schedule as of any upcoming date on which
representations and warranties are made incorporating the information contained
on such Schedule.  Such update may be accomplished by Lead Borrower providing to
Administrative Agent, in writing (including by electronic means), a revised
version of such Schedule in accordance with the provisions of Section
13.02.  Each such updated Schedule shall be effective immediately upon the
receipt thereof by Administrative Agent. 

SECTION 8

AFFIRMATIVE COVENANTS

Each Obligor covenants and agrees with Administrative Agent and the Lenders
that, until the Commitments have expired or been terminated and all Obligations
have been paid in full indefeasibly in cash:

8.01        Financial Statements and Other Information.  Lead Borrower or
Parent, as applicable, will furnish to Administrative Agent (and, in the case of
Sections 8.01(a) through (d) and (k) and (l), the VCOC Lender):

(a)          as soon as available and in any event within 45 days after the end
of the first three fiscal quarters of each fiscal year (or if later, on the date
required to be filed with the SEC (after giving effect to any extension granted
thereby)), the consolidated balance sheets of Parent and its Subsidiaries as of
the end of such quarter, and the related consolidated statements of income,
shareholders’ equity and cash flows of Parent and its Subsidiaries for such
quarter and the portion of the fiscal year through the end of such quarter,
prepared in accordance with GAAP consistently applied, all in reasonable detail
and setting forth in comparative form the figures for the corresponding period
in the preceding fiscal year, together with a certificate of a Responsible
Officer of Parent stating that such financial statements fairly present the
financial condition of Parent and its Subsidiaries as at such date and the
results of operations of Parent and its Subsidiaries for the period ended on
such date and have been prepared in accordance with GAAP consistently applied,
subject to changes resulting from normal, year-end audit adjustments and except
for the absence of notes;

(b)          as soon as available and in any event within 90 days after the end
of each fiscal year (or, if later, on the date required to be filed with the SEC
(after giving effect to any





61

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

extension granted thereby)), the consolidated balance sheets of Parent and its
Subsidiaries as of the end of such fiscal year, and the related consolidated
statements of income, shareholders’ equity and cash flows of Parent and its
Subsidiaries for such fiscal year, prepared in accordance with GAAP consistently
applied, all in reasonable detail and setting forth in comparative form the
figures for the previous fiscal year, accompanied by a report and opinion
thereon of Ernst & Young or another firm of independent certified public
accountants of recognized national standing acceptable to the Lenders, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to qualification or exception as to
the scope of such audit;

(c)          [reserved];

(d)          together with the financial statements required pursuant to
Sections 8.01(a) and (b), a compliance certificate of a Responsible Officer as
of the end of the applicable accounting period (which delivery may, unless a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes) in the form of Exhibit D (a “Compliance Certificate”) including
details of any material issues that are raised by auditors;

(e)          [reserved];

(f)           as soon as available, but in no event later than 90 days after the
end of each fiscal year, a consolidated financial forecast for Parent and its
Subsidiaries for the following fiscal years, including forecasted consolidated
balance sheets, consolidated statements of income, shareholders’ equity and cash
flows of Parent and its Subsidiaries, provided that if Parent delivers a
financial forecast for any longer period to its board of directors, Parent shall
promptly, and in any event within five (5) Business Days after the same are made
available to its board of directors, deliver such longer forecast to
Administrative Agent;

(g)          promptly, and in any event within five (5) Business Days, after the
same are released, copies of all press releases;

(h)          promptly, and in any event within ten (10) Business Days after
receipt thereof by an Obligor thereof, copies of each notice or other
correspondence received from any securities regulator or exchange to the
authority of which an Obligor may become subject from time to time concerning
any investigation by such agency regarding financial or other operational
results of such Obligor;

(i)           the information regarding insurance maintained by Parent and its
Subsidiaries as required under Section 8.05;





62

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(j)           promptly, and in any event within five (5) Business Days,
following Administrative Agent’s request at any time, proof of  compliance with
Section 10.01; and

(k)          within five (5) Business Days of delivery, copies of all
statements, reports and notices made available to holders of Permitted
Subordinated Debt or Permitted Cure Debt, as applicable. 

Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms of this Section 8.01 (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date on which the
Parent posts such documents, or provides a link thereto, on the Parent’s website
on the internet at the Parent’s website address. For purposes of clarity, to the
extent documents are posted electronically in accordance with SEC requirements,
any requirement for prompt delivery under this Section 8.01 shall be deemed
satisfied.

8.02        Notices of Material Events.  Lead Borrower will furnish to
Administrative Agent written notice of the following promptly, and, unless
otherwise provided in this Section, in no event later than five (5) Business
Days, after a Responsible Officer first learns of the existence of:

(a)          the occurrence of any Default;

(b)          notice of the occurrence of any event with respect to an Obligor’s
property or assets resulting in a Loss aggregating $500,000 (or the Equivalent
Amount in other currencies) or more;

(c)          (A) any proposed acquisition of stock, assets or property by any
Obligor that would reasonably be expected to result in environmental liability
under Environmental Laws, and (B)(1) spillage, leakage, discharge, disposal,
leaching, migration or release of any Hazardous Material required to be reported
to any Governmental Authority under applicable Environmental Laws, and (2) all
actions, suits, claims, notices of violation, hearings, investigations or
proceedings pending, or to any Obligor’s Knowledge, threatened against or
affecting Parent or any of its Subsidiaries or with respect to the ownership,
use, maintenance and operation of their respective businesses, operations or
properties, relating to Environmental Laws or Hazardous Material;

(d)          the assertion of any environmental matter by any Person against, or
with respect to the activities of, Parent or any of its Subsidiaries and any
alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations which could reasonably be expected to
involve damages in excess of $100,000 other than any environmental





63

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

matter or alleged violation that, if adversely determined, would not (either
individually or in the aggregate) have a Material Adverse Effect;

(e)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting Parent or
any of its Affiliates that, if adversely determined, would reasonably be
expected to result in a Material Adverse Effect;

(f)           (i) on or prior to any filing by any ERISA Affiliate of any notice
of intent to terminate any Title IV Plan, a copy of such notice and (ii)
promptly, and in any event within ten days, after any Responsible Officer of any
ERISA Affiliate knows or has reason to know that a request for a minimum funding
waiver under Section 412 of the Code has been filed with respect to any Title IV
Plan or Multiemployer Plan, a notice (which may be made by telephone if promptly
confirmed in writing) describing such waiver request and any action that any
ERISA Affiliate proposes to take with respect thereto, together with a copy of
any notice filed with the PBGC or the IRS pertaining thereto;

(g)          (i) the termination of any Material Agreement; (ii) the receipt by
Parent or any of its Subsidiaries of any material notice under any Material
Agreement; (iii) the entering into of any new Material Agreement by an Obligor;
or (iv) any material amendment to a Material Agreement;

(h)          the reports and notices as required by the Security Documents;

(i)           within 30 days of the date thereof, or, if earlier, on the date of
delivery of any financial statements pursuant to Section 8.01, notice of any
material change in accounting policies or financial reporting practices by the
Obligors;

(j)           notice of any labor controversy resulting in or threatening to
result in any strike, work stoppage, boycott, shutdown or other material labor
disruption against or involving an Obligor;

(k)          a material licensing agreement or arrangement entered into by
Parent or any Subsidiary in connection with any infringement or alleged
infringement of the Intellectual Property of another Person;

(l)           any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect;

(m)         concurrently with the delivery of financial statements under Section
8.01(b), the creation or other acquisition of any Intellectual Property by
Parent or any Subsidiary after the Closing Date and during such prior fiscal
year which is registered or becomes registered or the





64

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

subject of an application for registration with the U.S. Copyright Office or the
U.S. Patent and Trademark Office, as applicable, or with any other equivalent
foreign Governmental Authority;

(n)          any change to any Obligor’s ownership of Deposit Accounts,
Securities Accounts and Commodity Accounts, by delivering to Administrative
Agent an updated Schedule 7 to the Security Agreement setting forth a complete
and correct list of all such accounts as of the date of such change; or

(o)          such other information respecting the operations, properties,
business or condition (financial or otherwise) of the Obligors (including with
respect to the Collateral) as Administrative Agent may from time to time
reasonably request.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a financial officer or other executive officer of Lead Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms of clauses (d), (e), (g), (i) and (j) of this Section 8.02 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date on which the Parent posts such documents, or
provides a link thereto, on the Parent’s website on the internet at the Parent’s
website address. For purposes of clarity, to the extent documents required to be
delivered pursuant to the terms of clauses (d), (e), (g), (i) and (j) of this
Section 8.02 are posted electronically in accordance with SEC requirements, any
requirement for prompt delivery under this Section 8.02 shall be deemed
satisfied.

8.03        Existence; Conduct of Business.  Such Obligor will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
amalgamation, consolidation, liquidation or dissolution permitted under Section
9.03.  

8.04        Payment of Obligations.  Such Obligor will, and will cause each of
its Subsidiaries to, pay and discharge its obligations, including (i) all Taxes,
fees, assessments and governmental charges or levies imposed upon it or upon its
properties or assets prior to the date on which penalties attach thereto, and
all lawful claims for labor, materials and supplies which, if unpaid, might
become a Lien upon any properties or assets of Parent or any Subsidiary; and
(ii) all lawful claims which, if unpaid, would by law become a Lien upon its
property not constituting a Permitted Lien; provided that such payment and
discharge shall not be required with respect to any such Tax, fees assessments
or governmental charges or levies or such claims, so long as the





65

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

validity or amount thereof are being contested in good faith by appropriate
proceedings and are adequately reserved against in accordance with GAAP.

8.05        Insurance.  Such Obligor will maintain, and will cause each of its
Subsidiaries to maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. Upon the request of Administrative Agent or the
Majority Lenders, such Obligor shall furnish Administrative Agent from time to
time with full information as to the insurance carried by it and, if so
requested, copies of all such insurance policies.  Such Obligor also shall
furnish to Administrative Agent from time to time upon the request of
Administrative Agent or the Majority Lenders a certificate from such Obligor’s
insurance broker or other insurance specialist stating that all premiums then
due on the policies relating to insurance on the Collateral have been paid, and
that such policies are in full force and effect.  Such Obligor shall use
commercially reasonable efforts to ensure, or cause others to ensure, that all
insurance policies required under this Section 8.05 shall provide that they
shall not be terminated or cancelled nor shall any such policy be materially
changed in a manner adverse to such Obligor without at least 30 days’ prior
written notice to such Obligor and Administrative Agent.  Receipt of notice of
termination or cancellation of any such insurance policies or reduction of
coverages or amounts thereunder and, unless the Borrowers have delivered
evidence that it has obtained replacement insurance that satisfies the
requirements of this Section, shall entitle the Administrative Agent to renew
any such policies, cause the coverages and amounts thereof to be maintained at
levels required pursuant to the first sentence of this Section 8.05 or otherwise
to obtain similar insurance in place of such policies, in each case at the
expense of such Obligor (payable on demand). The amount of any such expenses
shall accrue interest at the Default Rate if not paid on demand, and shall
constitute “Obligations.”

8.06        Books and Records; Inspection Rights. 

(a)          Such Obligor will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.

(b)          Such Obligor will, and will cause each of its Subsidiaries to,
permit any representatives designated by Administrative Agent and each VCOC
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, to inspect its facilities
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and intervals (but not
more often than once a year unless an Event of Default has occurred and is
continuing) as Administrative Agent or a VCOC Lender, as applicable, may
request.





66

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(c)          The Obligors shall pay all documented out-of-pocket costs of all
such inspections.

(d)          If Administrative Agent’s or any VCOC Lender’s outside counsel
determines in writing that other rights of consultation are necessary under
applicable legal authorities promulgated after the Closing Date to preserve the
qualification of Administrative Agent’s, the VCOC Lender’s or any Lender’s
investment as a “venture capital investment” for purposes of ERISA, the Obligors
will work in good faith to agree to an amendment to this Section 8.06 to reflect
such other rights.

8.07        Compliance with Laws and Other Obligations.  Such Obligor will, and
will cause each of its Subsidiaries to, (i) comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property (including Environmental Laws) and (ii) comply with all terms of
Indebtedness and all other Material Agreements, except in each case where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

8.08        Maintenance of Properties, Etc. 

(a)          Such Obligor shall, and shall cause each of its Subsidiaries to,
maintain and preserve all of its properties necessary or useful in the proper
conduct of its business in good working order and condition in accordance with
the general practice of other Persons of similar character and size, ordinary
wear and tear and damage from casualty or condemnation excepted.

(b)          [Reserved].

8.09        Licenses.  Such Obligor shall, and shall cause each of its
Subsidiaries to, obtain and maintain all licenses, authorizations, consents,
filings, exemptions, registrations and other Governmental Approvals necessary in
connection with the execution, delivery and performance of the Loan Documents,
the consummation of the Transactions or the operation and conduct of its
business and ownership of its properties, except to the extent that failure to
do so would not reasonably be expected to have a Material Adverse Effect.

8.10        Action under Environmental Laws.  Such Obligor shall, and shall
cause each of its Subsidiaries to, upon becoming aware of the presence of any
Hazardous Materials or the existence of any environmental liability under
applicable Environmental Laws with respect to their respective businesses,
operations or properties, take all actions, at their cost and expense, as shall
be necessary or advisable to investigate and clean up the condition of their
respective businesses, operations or properties, including all required removal,
containment and remedial actions, and restore their respective businesses,
operations or properties to a condition in compliance with applicable
Environmental Laws, except to the extent failure to do so would not reasonably
be expected to, individually or in the aggregate, have a Material Adverse
Effect.





67

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

8.11        Use of Proceeds.  The proceeds of the Loans will be used only as
provided in Section 2.04.  No part of the proceeds of the Loans will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board of Governors of the Federal Reserve System,
including Regulations T, U and X.

8.12        Certain Obligations Respecting Subsidiaries; Further Assurances. 

(a)          Subsidiary Guarantors.  Such Obligor will take such action, and
will cause each of its Subsidiaries to take such action, from time to time as
shall be necessary to ensure that all Subsidiaries (other than any Excluded
Foreign Subsidiary not required to be a Subsidiary Guarantor or Borrower under
Section 8.12(b)(i)), are either, at the discretion of the Administrative Agent,
“Subsidiary Guarantors” or Borrowers hereunder; provided that if adding any such
Subsidiary as a Borrower would provide a material tax benefit to Borrowers (as
reasonably determined by the Parent or Lead Borrower) and would not be
materially less advantageous to the rights or remedies of the Administrative
Agent and the Lenders (as compared to such Subsidiary being a Subsidiary
Guarantor) (as reasonably determined by the Administrative Agent), then such
Subsidiary shall become a Borrower hereunder.  Without limiting the generality
of the foregoing, in the event that Parent or any of its Subsidiaries shall form
or acquire any new Subsidiary (other than any new Excluded Foreign Subsidiary
not required to be a Subsidiary Guarantor or a Borrower under Section
8.12(b)(i)), such Obligor and its Subsidiaries will within thirty (30) days of
such formation or acquisition:

(i)           cause such new Subsidiary to become a “Subsidiary Guarantor” or
“Borrower” hereunder (as applicable), and a “Grantor” under the Security
Agreement, pursuant to an Assumption Agreement;

(ii)          take such action or cause such Subsidiary to take such action
(including delivering such shares of stock or share capital, as applicable,
together with undated transfer powers executed in blank or the equivalent
thereof in any other jurisdiction) as shall be necessary to create and perfect
(to the extent required by the applicable Security Document) valid and
enforceable Liens with the priority required by the applicable Security Document
(subject to Permitted Priority Liens) on substantially all of the property of
such new Subsidiary as collateral security for the obligations of such new
Subsidiary hereunder;

(iii)         to the extent that the parent of such Subsidiary is not a party to
the Security Agreement or has not otherwise pledged Equity Interests in its
Subsidiaries in accordance with the terms of the Security Agreement and this
Agreement, cause the parent of such Subsidiary to execute and deliver a pledge
agreement in favor of the Secured Parties in respect of all outstanding issued
shares of such Subsidiary; and





68

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(iv)         deliver such proof of corporate action, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
each Obligor pursuant to Section 6.01 or as Administrative Agent or the Majority
Lenders shall have requested.

(b)          Excluded Foreign Subsidiaries.

(i)           In the event that, at any time, Excluded Foreign Subsidiaries
have, in the aggregate, (A) total revenues constituting 5% or more of the total
revenues of Parent and its Subsidiaries on a consolidated basis, or (B) total
assets constituting 5% or more of the total assets of Parent and its
Subsidiaries on a consolidated basis, promptly (and, in any event, within 30
days after such time) Obligors shall cause one or more of such Excluded Foreign
Subsidiaries to become Subsidiary Guarantors or Borrowers in the manner set
forth in Section 8.12(a), such that, after such Subsidiaries become Subsidiary
Guarantors or Borrowers, the Excluded Foreign Subsidiaries in the aggregate
shall cease to have revenues or assets, as applicable, that meet the thresholds
set forth in clauses (A) and (B) above; provided that no Excluded Foreign
Subsidiary shall be required to become a Subsidiary Guarantor or Borrower if
doing so would result in material adverse tax consequences for Parent and its
Subsidiaries, taken as a whole.

(ii)          With respect to each First-Tier Foreign Subsidiary that is not a
Subsidiary Guarantor or Borrower, such Obligor shall grant a security interest
and Lien in 65% of each class of voting Equity Interest and 100% of all other
Equity Interests in such First-Tier Foreign Subsidiaries in favor of the Secured
Parties as Collateral for the Obligations. Without limiting the generality of
the foregoing, in the event that any Obligor shall form or acquire any new
Subsidiary that is a First-Tier Foreign Subsidiary, such Obligor will promptly
and in any event within thirty (30) days of the formation or acquisition of such
Subsidiary (or such longer time as consented to by Administrative Agent in
writing) grant a security interest and Lien in 65% of each class of voting
Equity Interests and 100% of all other Equity Interests of such Subsidiary in
favor of the Secured Parties as Collateral for the Obligations (provided that in
the case of a First-Tier Foreign Subsidiary that is a Subsidiary Guarantor or
Borrower, such Obligor shall grant a security interest and Lien in 100% of the
Equity Interests of such Subsidiary in favor of the Secured Parties as
Collateral for the Obligations), including entering into any necessary local law
security documents and delivery of certificated securities issued by such
First-Tier Foreign Subsidiary as required by this Agreement or the Security
Agreement.

(c)          Further Assurances.  Such Obligor will, and will cause each of its
Subsidiaries to, take such action from time to time as shall reasonably be
requested by Administrative Agent or the Majority Lenders to effectuate the
purposes and objectives of this Agreement.

Without limiting the generality of the foregoing, each Obligor will, and will
cause each Person that is required to be a Subsidiary Guarantor or Borrower to,
take such action from time to time (including executing and delivering such
assignments, security agreements, control





69

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

agreements, applications and other instruments prepared by the Administrative
Agent or its counsel) as shall be reasonably requested by Administrative Agent
or the Majority Lenders to create, in favor of the Secured Parties, perfected
security interests and Liens  in substantially all of the property of such
Obligor as collateral security for the Obligations; provided that any such
security interest or Lien shall be subject to the relevant requirements of, and
limitations set forth in, the Security Documents.

Notwithstanding any provision under this Agreement or other Loan Documents to
the contrary, (i) the Obligors shall not be required to take any actions in any
jurisdiction outside the United States to grant or perfect a security interest
in any asset to the extent the Administrative Agent determines that the costs or
burdens thereof are disproportionate to the practical benefit obtained by the
Secured Parties by reference to the costs or burdens of creating or perfecting
the lien versus the value of the assets being secured, (ii) no mortgage shall be
required with respect to any real property having a fair market value of less
than $1,000,000; (iii) unless an Event of Default has occurred and is continuing
under Sections 11.01(a),  (b),  (d) (solely in respect of Sections 9 and 10),
(h),  (i), (j),  (m),  (n), or (p), the Swedish Borrower shall not be required
to take any actions in Sweden except as required pursuant to the Swedish
Security Documents; (iv) Borrowers shall not be responsible for the
reimbursement of legal and filing costs, duties, fees, expenses, stamp taxes,
any other Taxes, and other amounts incurred or payable in respect of actions
required to perfect the Liens on Intellectual Property in jurisdictions outside
of the United States in excess of $15,000 in respect for each foreign
jurisdiction, or $50,000 in the aggregate for all foreign jurisdictions;
provided that the foregoing limitations shall not apply in respect of any such
actions required as a result of the Permitted Restructuring; and (v) other than
in respect of executing and delivering assignments, security agreements, control
agreements, applications and other instruments prepared by the Administrative
Agent or its counsel relating to Intellectual Property, no Subsidiary Guarantor
or Borrower shall be obligated to take, or cause to be taken, any further steps
to perfect any security interest or Lien granted in favor of the Secured Parties
in the Intellectual Property (other than Material Intellectual Property) owned
by the Obligors as of the Closing Date.

8.13        Termination of Non-Permitted Liens.  In the event that Parent or any
of its Subsidiaries shall become aware or be notified by Administrative Agent or
any Lender of the existence of any outstanding Lien against any Property of
Parent or any of its Subsidiaries, which Lien is not a Permitted Lien, the
applicable Obligor shall use its best efforts to promptly terminate or cause the
termination of such Lien.

8.14        Intellectual Property.  In the event that the Obligors acquire
Obligor Intellectual Property during the term of this Agreement, then the
provisions of this Agreement shall automatically apply thereto and any such
Obligor Intellectual Property shall automatically constitute part of the
Collateral under the Security Documents, without further action by any party, in
each case from and after the date of such acquisition (except that any
representations or





70

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

warranties of any Obligor shall apply to any such Obligor Intellectual Property
only from and after the date, if any, subsequent to such acquisition that such
representations and warranties are brought down or made anew as provided
herein).

8.15        [Reserved].

8.16        Post-Closing Items.

(a)          Lead Borrower shall cause to be delivered duly executed control
agreements in favor of Administrative Agent for the benefit of the Secured
Parties for all Deposit Accounts, Securities Accounts, and Commodity Accounts
owned by the Obligors in the United States on or promptly after the Closing Date
(or such later date as the Administrative Agent may agree in writing).

SECTION 9

NEGATIVE COVENANTS

Each Obligor covenants and agrees with Administrative Agent and the Lenders
that, until the Commitments have expired or been terminated and all
Obligations  have been paid in full indefeasibly in cash:

9.01        Indebtedness.  Such Obligor will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
whether directly or indirectly, except:

(a)          the Obligations;

(b)          Indebtedness existing on the Closing Date and set forth in Part II
of Schedule 7.13(a) and Permitted Refinancings thereof; provided that, in each
case, such Indebtedness is subordinated to the Obligations on terms satisfactory
to the Majority Lenders;

(c)          Permitted Priority Debt;

(d)          accounts payable to trade creditors for goods and services and
current operating liabilities (not the result of the borrowing of money)
incurred in the ordinary course of Parent’s or such Subsidiary’s business in
accordance with customary terms and paid within the specified time, unless
contested in good faith by appropriate proceedings and reserved for in
accordance with GAAP;

(e)          Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by any Obligor in the ordinary course of
business;





71

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(f)           Indebtedness of any Obligor to any other Obligor; provided that
such Indebtedness is subordinated to the Obligations on terms reasonably
acceptable to the Administrative Agent and the Swedish Borrower shall not incur
any Indebtedness to another Obligor except pursuant to a Permitted
Restructuring;

(g)          Indebtedness owed to Bank of America, N.A., any of its Affiliates
or any other financial institution under a corporate credit card program between
Borrowers and such lender not to exceed $250,000 at any time;

(h)          Indebtedness consisting of capitalized lease obligations and
purchase money Indebtedness, in each case incurred by any Borrower or any of its
Subsidiaries to finance the acquisition, repair, improvement or construction of
fixed or capital assets of such person, provided that (i) the aggregate
outstanding principal amount of all such Indebtedness does not exceed $125,000
at any time and (ii) the principal amount of such Indebtedness does not exceed
the lower of the cost or fair market value of the property so acquired or built
or of such repairs or improvements financed with such Indebtedness (each
measured at the time of such acquisition, repair, improvement or construction is
made);

(i)           Permitted Cure Debt;

(j)           Indebtedness approved in advance in writing by the Majority
Lenders;

(k)          Indebtedness consisting of guaranties of performance by the Parent
of the contractual obligations (other than any Indebtedness for borrowed money
and any Indebtedness of a type described in clause (b) of the definition of
Indebtedness) of any other Obligor in the ordinary course of business;

(l)           non-cash loans and other credit extensions made by any Obligor to
the Swedish Borrower in respect of intercompany liabilities incurred by the
Swedish Borrower in its ordinary course of business as permitted under Section
9.18.

9.02        Liens.  Such Obligor will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a)          Liens securing the Obligations;

(b)          any Lien on any property or asset of Parent or any of its
Subsidiaries existing on the Closing Date and set forth in Part II of Schedule
7.13(b);  provided that (i) no such Lien shall extend to any other property or
asset of Parent or any of its Subsidiaries and (ii) any such





72

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Lien shall secure only those obligations which it secures on the Closing Date
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(c)          Liens described in the definition of “Permitted Priority Debt”;

(d)          Liens securing Indebtedness permitted under Section 9.01(h);
 provided that such Liens are restricted solely to the fixed or capital assets,
the acquisition, repair, improvement or construction of which is being financing
under Section 9.01(h);

(e)          Liens imposed by law which were incurred in the ordinary course of
business securing liabilities in the aggregate amount not to exceed $25,000,
including (but not limited to) carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business and which (x)
do not in the aggregate materially detract from the value of the Property
subject thereto or materially impair the use thereof in the operations of the
business of such Person or (y) are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the Property subject to such liens and for which adequate reserves have
been made if required in accordance with GAAP;

(f)           pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other similar
social security legislation;

(g)          Liens securing Taxes, assessments and other governmental charges,
the payment of which is not yet due or is being contested in good faith by
appropriate proceedings promptly initiated and diligently conducted and for
which such reserve or other appropriate provisions, if any, as shall be required
by GAAP shall have been made;

(h)          servitudes, easements, rights of way, restrictions and other
similar encumbrances on real Property imposed by applicable Laws and
encumbrances consisting of zoning or building restrictions, easements, licenses,
restrictions on the use of property or minor imperfections in title thereto
which, in the aggregate, are not material, and which do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of any of the Obligors;

(i)           with respect to any real Property, (A) such defects or
encroachments as might be revealed by an up-to-date survey of such real
Property; (B) the reservations, limitations, provisos and conditions expressed
in the original grant, deed or patent of such property by the original owner of
such real Property pursuant to applicable Laws; and (C) rights of expropriation,
access or user or any similar right conferred or reserved by or in applicable
Laws, which, in the aggregate for (A), (B) and (C), are not material, and which
do not in any case materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of any of the
Obligors;





73

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(j)           Bankers liens, rights of setoff and similar Liens incurred on
deposits made in the ordinary course of business

(k)          Liens securing Indebtedness permitted under Section 9.01(g);
provided that such Liens only attach to cash collateral located in an account of
a Borrower held at the lender of such Indebtedness in an amount not to exceed
$250,000 at any one time; and

(l)           Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default;

provided that no Lien otherwise permitted under any of the foregoing Sections
9.02(b) through (l) shall apply to any Material Intellectual Property.

9.03        Fundamental Changes and Acquisitions.  Such Obligor will not, and
will not permit any of its Subsidiaries to, (i) enter into any transaction of
merger, amalgamation or consolidation (ii) liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or (iii) make any Acquisition or
otherwise acquire any business or substantially all the property from, or
capital stock or share capital, as applicable, of, or be a party to any
acquisition of, any Person, except:

(a)          Investments permitted under Section 9.05(e);

(b)          the merger, amalgamation or consolidation of any Obligor with or
into any other Obligor; provided that, in the case of a merger, amalgamation or
consolidation with or into a Borrower, such Borrower shall be the surviving
entity and in the case of a merger, amalgamation or consolidation with or into
the Lead Borrower, the Lead Borrower shall be the surviving entity;

(c)          the sale, lease, transfer or other disposition by any Obligor
(other than the Lead Borrower) of any or all of its property (upon voluntary
liquidation or otherwise) to any other Obligor (other than the Swedish
Borrower);

(d)          the sale, transfer or other disposition of the capital stock or
share capital, as applicable, of any Obligor to any other Obligor (other than
the Swedish Borrower);

(e)          (i) the Macrilen Acquisition, and (ii) Permitted Acquisitions for
consideration in an amount not exceeding $10,000,000 in the aggregate; and

(f)           transactions among Obligors in connection with, and pursuant to,
the Permitted Restructuring.





74

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

9.04        Lines of Business.  Such Obligor will not, and will not permit any
of its Subsidiaries to, engage to any material extent in any business other than
the business engaged in on the Closing Date by Parent or any Subsidiary or a
business reasonably related thereto.

9.05        Investments.  Such Obligor will not, and will not permit any of its
Subsidiaries to, make, directly or indirectly, or permit to remain outstanding
any Investments except:

(a)          Investments outstanding on the Closing Date and identified in
Schedule 9.05;

(b)          operating deposit accounts with banks;

(c)          extensions of credit in the nature of accounts receivable or notes
receivable arising from the sales of goods or services in the ordinary course of
business;

(d)          Permitted Cash Equivalent Investments;

(e)          Investments by any Obligor in any Subsidiary Guarantor, other than
the Swedish Borrower (for greater certainty, Parent shall not be permitted to
have any direct or indirect Subsidiaries that are not wholly-owned
Subsidiaries);

(f)           Hedging Agreements entered into in the ordinary course of Parent’s
financial planning solely to hedge currency risks (and not for speculative
purposes) and in an aggregate notional amount for all such Hedging Agreements
not in excess of $100,000 (or the Equivalent Amount in other currencies);

(g)          Investments consisting of security deposits with utilities and
other like Persons made in the ordinary course of business;

(h)          Investments consisting of (i) employee loans, travel advances and
guarantees in accordance with a Borrower’s usual and customary practices with
respect thereto (if permitted by applicable law) and (ii) loans to employees,
officers or directors relating to the purchase of equity securities of Parent
pursuant to employee stock plans or agreements approved by Parent’s Board of
Directors, which in the aggregate for clause (i) and (ii) shall not exceed
$100,000 outstanding at any time (or the Equivalent Amount in other currencies);

(i)           Investments received in connection with any Insolvency Proceedings
in respect of any customers, suppliers or clients and in settlement of
delinquent obligations of, and other disputes with, customers, suppliers or
clients;

(j)           non-cash Investments in joint ventures or strategic alliances in
the ordinary course of such Obligor’s business consisting of the non-exclusive
licensing of technology, the development of technology or the providing of
technical support;





75

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(k)          Investments permitted under Section 9.03;

(l)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of any Obligor;

(m)         Investments consisting of notes receivable of, or prepaid royalties
and other credit extensions, to customers and suppliers who are not Affiliates,
in the ordinary course of business;

(n)          Investments consisting of guaranties of performance by the Parent
of the contractual obligations (other than any Indebtedness for borrowed money
and any Indebtedness of a type described in clause (b) of the definition of
Indebtedness) of any other Obligor in the ordinary course of business;

(o)          Investments in Obligors in connection with, and pursuant to, a
Permitted Restructuring; and

(p)          Investments by any Obligor in the Swedish Borrower constituting
non-cash loans and other credit extensions by such Obligor to the Swedish
Borrower in respect of intercompany liabilities incurred by the Swedish Borrower
in its ordinary course of business as permitted under Section 9.18.

9.06        Restricted Payments.  Such Obligor will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

(a)          Parent may declare and pay dividends with respect to its capital
stock payable solely in additional ordinary shares;

(b)          any Obligor may pay dividends to any other Obligor (other than the
Swedish Borrower); and

(c)          Restricted Payments to Obligors in connection with, and pursuant
to, the Permitted Restructuring.

9.07        Payments of Indebtedness.  Such Obligor will not, and will not
permit any of its Subsidiaries to, make any payments in respect of any
Indebtedness other than (i) payments of the Obligations, (ii) scheduled payments
of other Indebtedness permitted under the terms of any subordination to the
Obligations, (iii) repayment of intercompany Indebtedness permitted in reliance
upon Section 9.01(f), (iv) repayment of the Permitted Priority Debt, and (v) in
connection with, or as a result of, the Permitted Restructuring. 





76

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

9.08        Change in Fiscal Year.  Such Obligor will not, and will not permit
any of its Subsidiaries to, change the last day of its fiscal year from that in
effect on the Closing Date, except to change the fiscal year of a Subsidiary
acquired in connection with an Acquisition to conform its fiscal year to that of
Parent. 

9.09        Sales of Assets, Etc.  Such Obligor will not, and will not permit
any of its Subsidiaries to, sell, lease, exclusively license (in terms of
geography or field of use), transfer, or otherwise dispose of any of its
Property (including accounts receivable, Intellectual Property and capital stock
or share capital, as applicable, of Subsidiaries) to any Person in one
transaction or series of transactions (any thereof, an “Asset Sale”), except:

(a)          transfers of cash in the ordinary course of its business for
equivalent value;

(b)          sales of inventory in the ordinary course of its business on
ordinary business terms;

(c)          development and other collaborative arrangements where such
arrangements provide for the licenses or disclosure of Patents, Trademarks,
Copyrights or other Intellectual Property rights in the ordinary course of
business and consistent with general market practices where such license
requires periodic payments based on per unit sales of a product over a period of
time; provided that each such license does not effect a legal transfer of title
to such Intellectual Property rights and that each such license must be a true
license as opposed to a license that is a sales transaction in substance;

(d)          transfers of Property by any Subsidiary Guarantor to any other
Obligor (other than the Swedish Borrower);

(e)          dispositions of any equipment that is obsolete or worn out or no
longer used or useful in the Business;

(f)           any transaction permitted under Section 9.03 or 9.05;

(g)          any other Asset Sale the Asset Sale Net Proceeds of which are
applied as required under Section 3.03(b)(i);

(h)          transfers of Property to any Obligor in connection with, and
pursuant to, the Permitted Restructuring; and

(i)           the abandonment, cancellation and discontinuation of Intellectual
Property of the Obligors, other than Material Intellectual Property, in the
Obligors’ reasonable business judgment.





77

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

9.10        Transactions with Affiliates.  Such Obligor will not, and will not
permit any of its Subsidiaries to, sell, lease, license or otherwise transfer
any assets to, or purchase, lease, license or otherwise acquire any assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:

(a)         transactions between or among Obligors;

(b)          any transaction permitted under Section 9.01,  9.05,  9.06 or 9.09;

(c)          customary compensation and indemnification of, and other employment
arrangements with, directors, officers and employees of Parent or any Subsidiary
in the ordinary course of business,

(d)          Parent may issue Equity Interests to Affiliates in exchange for
cash; provided that the terms thereof are no less favorable (including the
amount of cash received by Parent) to Parent than those that would be obtained
in a comparable arm’s-length transaction with a Person not an Affiliate of
Parent;

(e)          the transactions set forth on Schedule 9.10; and

(f)           the Permitted Restructuring.

9.11        Restrictive Agreements.  Such Obligor will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any Restrictive Agreement other than (a) restrictions and conditions
imposed by law or by this Agreement and (b) Restrictive Agreements listed on
Schedule 7.15.

9.12        Amendments to Material Agreements; Organizational Documents.  Such
Obligor will not, and will not permit any of its Subsidiaries to, enter into any
amendment to or modification of any Material Agreement or terminate any Material
Agreement (unless replaced with another agreement that, viewed as a whole, is on
the same or better terms for Parent or such Subsidiary or except to the extent
such amendment, modification or termination could not reasonably be expected to
result in a Material Adverse Effect).  Such Obligor will not, and will not
permit any of its Subsidiaries to, enter into any amendment to or modification
of its organizational documents in a manner that could be materially adverse to
the rights or remedies of Administrative Agent and the Lenders (other than
amendments to effect the dissolution of the Swedish Borrower and/or the Cayman
Borrower in connection with the Permitted Restructuring).

9.13        Operating Leases.  Parent will not, and will not permit any of its
Subsidiaries to, make any expenditures in respect of operating leases, except
for:

(a)          real estate operating leases;





78

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(b)          operating leases between Parent and any of its wholly-owned
Subsidiaries or between any of Parent’s wholly-owned Subsidiaries; and

(c)          operating leases that would not cause Parent and its Subsidiaries,
on a consolidated basis, to make payments exceeding $250,000 (or the Equivalent
Amount in other currencies) in any fiscal year.

9.14        Sales and Leasebacks.  Except as disclosed on Schedule 9.14, such
Obligor will not, and will not permit any of its Subsidiaries to, become liable,
directly or indirectly, with respect to any lease, whether an operating lease or
a Capital Lease Obligation, of any property (whether real, personal, or mixed),
whether now owned or hereafter acquired, (i) which Parent or such Subsidiary has
sold or transferred or is to sell or transfer to any other Person and (ii) which
Parent or such Subsidiary intends to use for substantially the same purposes as
property which has been or is to be sold or transferred.

9.15        Hazardous Material.  Such Obligor will not, and will not permit any
of its Subsidiaries to, use, generate, manufacture, install, treat, release,
store or dispose of any Hazardous Material, except in compliance with all
applicable Environmental Laws or where the failure to comply could not
reasonably be expected to result in a Material Adverse Change.9.16    Accounting
Changes.  Such Obligor will not, and will not permit any of its Subsidiaries to,
make any significant change in accounting treatment or reporting practices,
except as required or permitted by GAAP. 

9.17        Compliance with ERISA.  No Obligor or any ERISA Affiliate thereof
shall cause or suffer to exist (a) any event that could result in the imposition
of a Lien with respect to any Title IV Plan or Multiemployer Plan, (b) any other
ERISA Event that would, in the aggregate, have a Material Adverse Effect, or (c)
any event that could result in the imposition of a Lien with respect to any
Benefit Plan.

9.18        Swedish Borrower.  The Swedish Borrower shall not incur any
liabilities (other than the Obligations under the Loan Documents, intercompany
liabilities to other Obligors, obligations incurred in respect of the
development of Recorlev and the maintenance of its Intellectual Property and
such immaterial liabilities as are incidental to its legal status) or hold any
assets (other than Investments in its Subsidiaries, subordinated intercompany
receivables, Intellectual Property and regulatory approvals; provided that with
respect to any Investments acquired after the Closing Date, such Investments are
pledged subject to documentation satisfactory to the Administrative Agent in its
reasonable discretion); except for assets and liabilities of another Obligor are
distributed or otherwise transferred to it pursuant to, and in accordance with,
the Permitted Restructuring.





79

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

SECTION 10

FINANCIAL COVENANTS

10.01      Minimum Liquidity.  The Obligors shall maintain at all times
Liquidity in an amount which shall exceed the greater of (i) $3,000,000 and
(ii) to the extent Borrowers have incurred Permitted Priority Debt, the minimum
cash balance, if any, required by Borrowers’ Permitted Priority Debt creditors.

10.02      Minimum Revenue.  The Obligors shall have annual Revenue from sales
of the Products (for each respective calendar year, the “Minimum Required
Revenue”):

(a)          during the twelve month period beginning on January 1, 2017, of at
least $[****];

(b)          during the twelve month period beginning on January 1, 2018, of at
least $[****];

(c)          during the twelve month period beginning on January 1, 2019, of at
least $[****];

(d)          during the twelve month period beginning on January 1, 2020, of at
least $[****];

(e)          during the twelve month period beginning on January 1, 2021, of at
least $[****]; and

(f)           during the twelve month period beginning on January 1, 2022, of at
least $[****].

10.03      Cure Right. 

(a)          Notwithstanding anything to the contrary contained in Section 11,
in the event that Borrowers fail to comply with the covenants contained in
Section 10.02(a) through (f) (such covenants for such applicable periods being
the “Specified Financial Covenants”), Parent shall have the right within 90
(ninety) days of the end of the respective calendar year:

(i)           to issue additional shares of Equity Interests in exchange for
cash (the “Equity Cure Right”), or

(ii)          to borrow Permitted Cure Debt (the “Subordinated Debt Cure Right”
and, collectively with the Equity Cure Right, the “Cure Right”),

in an amount equal to (x) two (2) multiplied by (y) the Minimum Required Revenue
less annual Revenue from sales of the Product (the “Cure Amount”). The cash
therefrom immediately shall be contributed as equity or subordinated debt (only
as permitted pursuant to Section 9.01), as applicable, to Parent, and upon the
receipt by Parent of the Cure Amount pursuant to the exercise of such Cure
Right, such Cure Amount shall be deemed to constitute Revenue of Parent from





80

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

sales of the Product for purposes of the Specified Financial Covenants and the
Specified Financial Covenants shall be recalculated for all purposes under the
Loan Documents. If, after giving effect to the foregoing recalculation, Parent
shall then be in compliance with the requirements of the Specified Financial
Covenants, Parent shall be deemed to have satisfied the requirements of the
Specified Financial Covenants as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach of the Specified Financial Covenants that had
occurred, the related Default and Event of Default, shall be deemed cured
without any further action of Parent or Lenders for all purposes under the Loan
Documents.

(b)          Notwithstanding anything herein to the contrary the Cure Amount
received by Parent from investors investing in or lending to Parent pursuant to
Section 10.03(a) shall be used to immediately prepay the Loans, including any
fees payable pursuant to the Amended Fee Letter and the applicable Prepayment
Premium, credited in the order set forth in Sections 3.03(b)(i)(A)-(E).

SECTION 11

EVENTS OF DEFAULT

11.01      Events of Default.  Each of the following events shall constitute an
“Event of Default”:

(a)          Borrowers shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

(b)          (i) any Obligor shall fail to pay any interest on any Loan or any
fee due under the Loan Documents when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days or (ii) any Obligor shall fail to pay any other Obligation (other
than an amount referred to in Section 11.01(a) and 11.01(b)(i)) when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five (5) Business Days;

(c)          any representation or warranty made or deemed made by or on behalf
of Parent or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall: (i) prove to have been
incorrect when made or deemed made to the extent that such representation or
warranty contains any materiality or Material Adverse Effect qualifier; or (ii)
prove to have been incorrect in any material respect when made or deemed made to
the extent that such





81

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

representation or warranty does not otherwise contain any materiality or
Material Adverse Effect qualifier;

(d)          any Obligor shall fail to observe or perform any covenant,
condition or agreement contained in Section 8.02,  8.03 (with respect to an
Obligor’s existence), 8.11,  8.12,  8.14,  8.16,  9 or 10;

(e)          any Obligor shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in Section 11.01(a),  (b) or (d)) or any other Loan Document, and, in the case
of any failure that is capable of cure, if such failure shall continue
unremedied for a period of 25 or more days;

(f)           Parent or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace or cure period as originally provided by
the terms of such Indebtedness;

(g)          (i) any material breach of, or “event of default” or similar event
by any Obligor under, any Material Agreement, (ii) any material breach of, or
“event of default” or similar event under, the documentation governing any
Material Indebtedness shall occur, or (iii) any event or condition occurs (A)
that results in any Material Indebtedness becoming due prior to its scheduled
maturity or (B) that enables or permits (with or without the giving of notice,
the lapse of time or both) the holder or holders of such Material Indebtedness
or any trustee or agent on its or their behalf to cause such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
Section 11.01(g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Material Indebtedness.

(h)          any Obligor:

(i)           becomes insolvent, or generally does not or becomes unable to pay
its debts or meet its liabilities as the same become due, or admits in writing
its inability to pay its debts generally, or declares any general moratorium on
its indebtedness, or proposes a compromise or arrangement or deed of company
arrangement between it and any class of its creditors;

(ii)          commits an act of bankruptcy or makes an assignment of its
property for the general benefit of its creditors or makes a proposal (or files
a notice of its intention to do so);

(iii)         institutes any proceeding seeking to adjudicate it an insolvent,
or seeking liquidation, dissolution, winding-up, examinership, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors generally (or any





82

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

class of creditors), or composition of it or its debts or any other relief,
under any federal, provincial or foreign Law now or hereafter in effect relating
to bankruptcy, winding-up, insolvency, examinership, reorganization,
receivership, plans of arrangement or relief or protection of debtors or at
common law or in equity, or files an answer admitting the material allegations
of a petition filed against it in any such proceeding;

(iv)         applies for the appointment of, or the taking of possession by, a
receiver, interim receiver, receiver/manager, examiner, sequestrator,
conservator, custodian, administrator, trustee, liquidator, voluntary
administrator, receiver and manager or other similar official for it or any
substantial part of its property; or

(v)          takes any action, corporate or otherwise, to approve, effect,
consent to or authorize any of the actions described in this Section 11.01(h) or
(i), or otherwise acts in furtherance thereof or fails to act in a timely and
appropriate manner in defense thereof;

(i)           any petition is filed, application made or other proceeding
instituted against or in respect of Parent or any Subsidiary:

(i)           seeking to adjudicate it an insolvent;

(ii)          seeking a receiving order against it;

(iii)         seeking liquidation, dissolution, winding-up, examinership,
reorganization, compromise, arrangement, adjustment, protection, moratorium,
relief, stay of proceedings of creditors generally (or any class of creditors),
deed of company arrangement or composition of it or its debts or any other
relief under any federal, provincial or foreign law now or hereafter in effect
relating to bankruptcy, winding-up, insolvency, examinership, reorganization,
receivership, plans of arrangement or relief or protection of debtors or at
common law or in equity; or

(iv)         seeking the entry of an order for relief or the appointment of, or
the taking of possession by, a receiver, interim receiver, receiver/manager,
sequestrator, conservator, custodian, administrator, trustee, liquidator,
examiner, voluntary administrator, receiver and manager or other similar
official for it or any substantial part of its property, and such petition,
application or proceeding continues undismissed, or unstayed and in effect, for
a period of sixty (60) days after the institution thereof;

provided that if an order, decree or judgment is granted or entered (whether or
not entered or subject to appeal) against Parent or such Subsidiary thereunder
in the interim, such grace period will cease to apply; provided further that if
Parent or such Subsidiary files an answer admitting the material allegations of
a petition filed against it in any such proceeding, such grace period will cease
to apply;





83

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(j)           any other event occurs which, under the laws of any applicable
jurisdiction, has an effect equivalent to any of the events referred to in
either of Section 11.01(h) or (i);

(k)          one or more judgments or settlements for the payment of money in an
aggregate amount in excess of $250,000 (or the Equivalent Amount in other
currencies) shall be rendered against or entered into by any Obligor or any
combination thereof and the same shall remain undischarged for a period of 45
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment or settlement creditor to attach or
levy upon any assets of any Obligor to enforce any such judgment or settlement;

(l)           (i) an ERISA Event shall have occurred that, when taken together
with all other ERISA Events that have occurred, could reasonably be expected to
result in liability of Parent and its Subsidiaries in an aggregate amount
exceeding (i) $250,000 in any year or (ii) $750,000 for all periods until
repayment of all Obligations;

(m)         a Change of Control shall have occurred;

(n)          a Material Adverse Change shall have occurred;

(o)          (i) any Lien created by any of the Security Documents shall at any
time not constitute a valid and perfected Lien on the applicable Collateral (in
accordance with the terms of the Security Documents) in favor of the Secured
Parties, free and clear of all other Liens (other than Permitted Liens), other
than to the extent such Liens are released in accordance with Section 12.10,
 Section 12.11 or Section 12.12 as result of, or in connection with, the
Permitted Restructuring, (ii) except for expiration in accordance with its
terms, any of the Security Documents or any Guarantee of any of the Obligations
(including that contained in Section 14) shall for whatever reason cease to be
in full force and effect, other than to the extent such Liens are released in
accordance with Section 12.10, Section 12.11 or Section 12.12  as result of, or
in connection with, the Permitted Restructuring, or (iii) any of the Security
Documents, any Guarantee of any of the Obligations (including that contained in
Section 14) or the joint and several obligations of the Borrowers as
contemplated by Section 13, or the enforceability thereof, shall be repudiated
or contested by any Obligor; and

(p)          any injunction, whether temporary or permanent, shall be rendered
against any Obligor that prevents the Obligors from selling or manufacturing the
Product or its commercially available successors, or any of their other material
and commercially available products in the United States for more than sixty
(60) consecutive calendar days.

11.02      Remedies.  (a)  Upon the occurrence of any Event of Default, then,
and in every such event (other than an Event of Default described in Section
11.01(h),  (i) or (j)), and at any time thereafter during the continuance of
such event, the Majority Lenders may, by notice to Lead





84

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other Obligations (including fees
specified in the Amended Fee Letter), shall become due and payable immediately
(in the case of the Loans, at the Redemption Price therefor), without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Obligor.

(a)          Upon the occurrence of any Event of Default described in Section
11.01(h),  (i) or (j), the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Obligations, shall automatically become due and payable
immediately (in the case of the Loans, at the Redemption Price therefor),
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Obligor.

(b)          Prepayment Premium and Redemption Price.  (i)  For the avoidance of
doubt, the Prepayment Premium (as a component of the Redemption Price) and the
fees specified in the Amended Fee Letter that are payable upon the repayment of
the Loans shall be due and payable at any time the Loans become due and payable
prior to the Stated Maturity Date for any reason, whether due to acceleration
pursuant to the terms of this Agreement (in which case it shall be due
immediately, upon the giving of notice to Lead Borrower in accordance with
Section 11.02(a), or automatically, in accordance with Section 11.02(b)), by
operation of law or otherwise (including where bankruptcy filings or the
exercise of any bankruptcy right or power, whether in any plan of reorganization
or otherwise, ‎results or would result in a payment, discharge, modification or
other treatment of the Loans or Loan Documents that would otherwise evade,
avoid, or otherwise disappoint the expectations of Lenders in receiving the full
benefit of their bargained-for Prepayment Premium or Redemption Price as
provided herein).  The Obligors and Lenders acknowledge and agree that any
Prepayment Premium and the fees specified in the Amended Fee Letter due and
payable in accordance with this Agreement shall not constitute unmatured
interest, whether under section 502(b)(3) of the Bankruptcy Code or otherwise,
but instead is reasonably calculated to ensure that the Lenders receive the
benefit of their bargain under the terms of this Agreement.  In the event that
any portion of the Loans becomes due and payable prior to the Stated Maturity
Date, whether as a result of acceleration or any other required prepayment
event, the “Redemption Date” for purposes of calculating the Prepayment Premium
will be the date of such acceleration or the date of occurrence of the event
that triggered such obligation to prepay.

(ii)          Each Obligor acknowledges and agrees that the Lenders shall be
entitled to recover the full amount of the Redemption Price and the fees
specified in the Amended Fee





85

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Letter in each and every circumstance such amount is due pursuant to or in
connection with this Agreement and the Amended Fee Letter, including in the case
of any Obligor’s bankruptcy filing, so that the Lenders shall receive the
benefit of their bargain hereunder and otherwise receive full recovery as agreed
under every possible circumstance, and each Borrower hereby waives any defense
to payment, whether such defense may be based in public policy, ambiguity, or
otherwise.  Each Obligor further acknowledges and agrees, and waives any
argument to the contrary, that payment of such amounts does not constitute a
penalty or an otherwise unenforceable or invalid obligation. Any damages that
the Lenders may suffer or incur resulting from or arising in connection with any
breach hereof or thereof by any Borrower shall constitute secured obligations
owing to the Lenders.

SECTION 12

ADMINISTRATIVE AGENT

12.01        Appointment and Duties.  (a)  Appointment of Administrative
Agent.  Each Lender hereby irrevocably appoints CRG Servicing (together with any
successor Administrative Agent pursuant to Section 12.09) as Administrative
Agent hereunder and authorizes Administrative Agent to (i) execute and deliver
the Loan Documents and accept delivery thereof on its behalf from any Obligor or
any of its Subsidiaries, (ii) take such action on its behalf and to exercise all
rights, powers and remedies and perform the duties as are expressly delegated to
Administrative Agent under such Loan Documents, (iii) act as agent of such
Lender for purposes of acquiring, holding, enforcing and perfecting all Liens
granted by the Obligors on the Collateral to secure any of the Obligations and
(iv) exercise such powers as are reasonably incidental thereto.

(a)         Duties as Collateral and Disbursing Agent.  Without limiting the
generality of Section 12.01(a), Administrative Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders), and is hereby
authorized, to (i) act as the disbursing and collecting agent for the Lenders
with respect to all payments and collections arising in connection with the Loan
Documents (including in any proceeding described in Section 11.01(h),  (i) or
(j) or any other bankruptcy, insolvency or similar proceeding), and each Person
making any payment in connection with any Loan Document to any Secured Party is
hereby authorized to make such payment to Administrative Agent, (ii) file and
prove claims and file other documents necessary or desirable to allow the claims
of the Secured Parties with respect to any Obligation in any proceeding
described in Section 11.01(h),  (i) or (j) or any other bankruptcy, insolvency
or similar proceeding (but not to vote, consent or otherwise act on behalf of
such Secured Party), (iii) act as collateral agent for each Secured Party for
purposes of acquiring, holding, enforcing and perfecting all Liens created by
the Loan Documents and all other purposes stated therein, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to
Administrative Agent and the other Secured Parties





86

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

with respect to the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise, (vii) enter into subordination agreements with
respect to Permitted Cure Debt, intercreditor agreements with respect to
Permitted Priority Debt or any other subordination agreement or intercreditor
agreement with respect to Indebtedness of an Obligor, (viii) enter into
non-disturbance agreements and similar agreements and (ix) execute any
amendment, consent or waiver under the Loan Documents on behalf of any Lender
that has consented in writing to such amendment, consent or waiver; provided,
however, that Administrative Agent hereby appoints, authorizes and directs each
Lender to act as collateral sub-agent for Administrative Agent and the Secured
Parties for purposes of the perfection of all Liens with respect to the
Collateral, including any deposit account maintained by an Obligor with, and
cash and Permitted Cash Equivalent Investments held by, such Lender, and may
further authorize and direct any Lender to take further actions as collateral
sub-agents for purposes of enforcing such Liens or otherwise to transfer the
Collateral subject thereto to Administrative Agent, and each Lender hereby
agrees to take such further actions to the extent, and only to the extent, so
authorized and directed.

(b)          Limited Duties.  Under the Loan Documents, Administrative Agent (i)
is acting solely on behalf of the Lenders (except to the limited extent provided
in Section 12.12), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document  to refer to Administrative Agent, which terms are used for title
purposes only, (ii) is not assuming any obligation under any Loan Document other
than as expressly set forth therein or any role as agent, fiduciary or trustee
of or for any Lender or any other Secured Party and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Lender hereby waives and agrees not to assert any claim
against Administrative Agent based on the roles, duties and legal relationships
expressly disclaimed in the foregoing clauses (i) through (iii).

12.02      Binding Effect.  Each Lender agrees that (i) any action taken by
Administrative Agent or the Majority Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) in accordance with the provisions of the
Loan Documents, (ii) any action taken by Administrative Agent in reliance upon
the instructions of the Majority Lenders (or, where so required, such greater
proportion) and (iii) the exercise by Administrative Agent or the Majority
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

12.03      Use of Discretion.  (a)  No Action without
Instructions.  Administrative Agent shall not be required to exercise any
discretion or take, or to omit to take, any action, including with respect to
enforcement or collection, except any action it is required to take or omit to
take (i) under any Loan Document or (ii) pursuant to instructions from the
Majority Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders).





87

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(b)       Right Not to Follow Certain Instructions.  Notwithstanding Section
12.03(a), Administrative Agent shall not be required to take, or to omit to
take, any action (i) unless, upon demand, Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to Administrative Agent, any other Secured Party)
against all liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against Administrative Agent or any Related
Person thereof or (ii) that is, in the opinion of Administrative Agent or its
counsel, contrary to any Loan Document or applicable Requirement of Law.

12.04      Delegation of Rights and Duties.  Administrative Agent may, upon any
term or condition it specifies, delegate or exercise any of its rights, powers
and remedies under, and delegate or perform any of its duties or any other
action with respect to, any Loan Document by or through or to any trustee,
co-agent, sub-agent, employee, attorney-in-fact and any other Person (including
any other Secured Party).  Any such Person shall benefit from this Section 12 to
the extent provided by Administrative Agent.  Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agent.

12.05      Reliance and Liability. 

(a)  Administrative Agent may, without incurring any liability hereunder, (i)
consult with any of its Related Persons and, whether or not selected by it,
any other advisors, accountants and other experts (including advisors to, and
accountants and experts engaged by, any Obligor) and (ii) rely and act upon any
document and information and any telephone message or conversation, in each case
believed by it to be genuine and transmitted, signed or otherwise authenticated
by the appropriate parties. (b)  None of Administrative Agent and its Related
Persons shall be liable for any action taken or omitted to be taken by any of
them under or in connection with any Loan Document, and each Lender and each
Obligor hereby waives and shall not assert any right, claim or cause of action
based thereon, except to the extent of liabilities resulting primarily from the
gross negligence or willful misconduct of Administrative Agent or, as the case
may be, such Related Person (each as determined in a final, non-appealable
judgment by a court of competent jurisdiction) in connection with the duties
expressly set forth herein.  Without limiting the foregoing, Administrative
Agent:

(i)           shall not be responsible or otherwise incur liability for any
action or omission taken in reliance upon the instructions of the Majority
Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of
Administrative Agent, when acting on behalf of Administrative Agent);





88

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(ii)          shall not be responsible to any Secured Party for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

(iii)         makes no warranty or representation, and shall not be responsible,
to any Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person, in or in
connection with any Loan Document or any transaction contemplated therein,
whether or not transmitted by Administrative Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by Administrative Agent in connection
with the Loan Documents; and

(iv)         shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Obligor or as to the existence or continuation or
possible occurrence or continuation of any Default or Event of Default and shall
not be deemed to have notice or knowledge of such occurrence or continuation
unless it has received a notice from any Borrower or any Lender describing such
Default or Event of Default clearly labeled “notice of default” (in which case
Administrative Agent shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and each Obligor hereby waives and agrees not to assert any right, claim
or cause of action it might have against Administrative Agent based thereon.

12.06      Administrative Agent Individually.  Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire Equity
Interests of, engage in any kind of business with, any Obligor or Affiliate
thereof as though it were not acting Administrative Agent and may receive
separate fees and other payments therefor.  To the extent Administrative Agent
or any of its Affiliates makes any Loan or otherwise becomes a Lender hereunder,
it shall have and may exercise the same rights and powers hereunder and shall be
subject to the same obligations and liabilities as any other Lender and the
terms “Lender”, “Majority Lender”, and any similar terms shall, except where
otherwise expressly provided in any Loan Document, include Administrative Agent
or such Affiliate, as the case may be, in its individual capacity as Lender or
as one of the Majority Lenders, respectively.

12.07      Lender Credit Decision.  Each Lender acknowledges that it shall,
independently and without reliance upon Administrative Agent, any Lender or any
of their Related Persons or upon any document solely or in part because such
document was transmitted by Administrative Agent or any of its Related Persons,
conduct its own independent investigation of the financial





89

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

condition and affairs of each Obligor and make and continue to make its own
credit decisions in connection with entering into, and taking or not taking any
action under, any Loan Document or with respect to any transaction contemplated
in any Loan Document, in each case based on such documents and information as it
shall deem appropriate.

12.08      Expenses; Indemnities. 

(a)  Each Lender agrees to reimburse Administrative Agent and each of its
Related Persons (to the extent not reimbursed by any Obligor) promptly, upon
demand for such Lender’s Proportionate Share of any costs and expenses
(including fees, charges and disbursements of financial, legal and other
advisors and Other Taxes paid in the name of, or on behalf of, any Obligor) that
may be incurred by Administrative Agent or any of its Related Persons in
connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.

(b)          Each Lender further agrees to indemnify Administrative Agent and
each of its Related Persons (to the extent not reimbursed by any Obligor), from
and against such Lender’s aggregate Proportionate Share of the liabilities
(including Taxes, interests and penalties imposed for not properly withholding
or backup withholding on payments made to on or for the account of any Lender)
that may be imposed on, incurred by or asserted against Administrative Agent or
any of its Related Persons in any matter relating to or arising out of, in
connection with or as a result of any Loan Document, any Related Document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Administrative Agent or any of its Related Persons under or with respect to any
of the foregoing; provided, however, that no Lender shall be liable to
Administrative Agent or any of its Related Persons to the extent such liability
is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Administrative Agent’s or such Related
Person’s gross negligence or willful misconduct.

12.09      Resignation of Administrative Agent.  (a)  Administrative Agent may
resign at any time by delivering notice of such resignation to the Lenders and
Lead Borrower, effective on the date set forth in such notice or, if not such
date is set forth therein, upon the date such notice shall be effective.  If
Administrative Agent delivers any such notice, the Majority Lenders shall have
the right to appoint a successor Administrative Agent.  If, within 30 days after
the retiring Administrative Agent having given notice of resignation, no
successor Administrative Agent has been appointed by the Majority Lenders that
has accepted such appointment, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent from among the
Lenders.  Each appointment under this Section 12.09(a) shall be subject to the
prior consent of Lead Borrower, which may not be unreasonably withheld but shall
not be required during the continuance of an Event of Default.





90

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(b)          Effective immediately upon its resignation, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents, (ii) the Lenders shall assume and perform all of the duties
of Administrative Agent until a successor Administrative Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Administrative Agent
and its Related Persons shall no longer have the benefit of any provision of any
Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring Administrative Agent was, or because such
Administrative Agent had been, validly acting as Administrative Agent under the
Loan Documents and (iv) subject to its rights under Section 12.03, the retiring
Administrative Agent shall take such action as may be reasonably necessary to
assign to the successor Administrative Agent its rights as Administrative Agent
under the Loan Documents.  Effective immediately upon its acceptance of a valid
appointment as Administrative Agent, a successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent under the Loan Documents.

12.10      Release of Collateral or Guarantors.  Each Lender hereby consents to
the release and hereby directs Administrative Agent to release (or, in the case
of Section 12.10(b)(ii), release or subordinate) the following:

(a)          any Subsidiary of Parent from its guaranty of any Obligation of any
Obligor if all of the Equity Interests in such Subsidiary owned by any Obligor
or any of its Subsidiaries are disposed of in an Asset Sale permitted under the
Loan Documents (including pursuant to a waiver or consent), to the extent that,
after giving effect to such Asset Sale, such Subsidiary would not be required to
guaranty any Obligations pursuant to Section 8.12;

(b)          subject to Section 12.11, any Lien held by Administrative Agent for
the benefit of the Secured Parties against (i) any Collateral that is disposed
of by an Obligor in an Asset Sale permitted by the Loan Documents (including
pursuant to a valid waiver or consent), to the extent all Liens required to be
granted in such Collateral pursuant to Section 8.12 after giving effect to such
Asset Sale have been granted, (ii) any property subject to a Lien described in
Section 9.02(d) and (iii) all of the Collateral and all Obligors, upon (A)
termination of the Commitments, (B) payment and satisfaction in full of all
Loans and all other Obligations that Administrative Agent has been notified in
writing are then due and payable, (C) deposit of cash collateral with respect to
all contingent Obligations, in amounts and on terms and conditions and with
parties satisfactory to the Majority Lenders and each Indemnitee that is owed
such Obligations and (D) to the extent requested by Administrative Agent,
receipt by the Secured Parties of liability releases from the Obligors each in
form and substance acceptable to Administrative Agent;

(c)          any Subsidiary of Parent to the extent it is being liquidated,
dissolved or merged into another Obligor, or any Lien on any of the Collateral
(including any capital stock or share capital of any Subsidiary) to the extent
necessary to transfer such Collateral to another Obligor,





91

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

in each case in connection with, and subject to the requirements set forth in
the definition of, the Permitted Restructuring; provided that, with respect to
the Swedish Borrower, such release is subject to Section 12.11;

Each Lender hereby directs Administrative Agent, and Administrative Agent hereby
agrees, upon receipt of reasonable advance notice from Lead Borrower, to execute
and deliver or file such documents and to perform other actions reasonably
necessary to release the guaranties and Liens when and as directed in this
Section 12.10.

12.11      Release of Swedish LiensNotwithstanding any other provisions in this
Agreement or in any of the other Loan Documents, the release of any perfected
Lien (or Lien which purports to be or is required to be perfected) under any
Swedish Security Document shall always be subject to the prior written consent
of the Administrative Agent (such consent to be given on a case by case basis
and at the sole discretion of the Administrative Agent) other than following the
discharge in full of all Loans and all other Obligations. Each Secured Party
irrevocably authorizes the Administrative Agent to release such Lien without
notification or further reference to the Secured Parties.12.12   Automatic
Releases of Obligors and Liens (other than Swedish Liens). Except as otherwise
provided in Section 12.11, solely in respect of any Lien granted under any
Swedish Security Document, the Lenders and the Administrative Agent, each hereby
acknowledges and agrees that any releases of Obligors and terminations of Liens
pursuant to Section 12.11(c) shall occur automatically, without any further
action by the Obligors or the Secured Parties subject to the following
conditions:

(a)          In the case of any release of an Obligor upon the liquidation,
dissolution or merger with and into another Obligor, at the time of such
liquidation, dissolution and merger such other or successor Obligor shall remain
an Obligor and shall assume and succeed to the Obligations of the liquidated,
dissolved or merged Obligor;

(b)          In the case of any transfer of Collateral to another Obligor, (i)
the release of the particular Lien on the Collateral is necessary to transfer
such Collateral to such other Obligor and (ii) immediately upon such transfer,
such Collateral shall become subject to a first priority perfected (subject to
the last paragraph of Section 8.12(c)) Lien granted to the Administrative Agent
for the benefit of the Secured Parties by the transferee Obligor (provided that
this clause (ii) shall not apply to any transfer to the Swedish Borrower in
compliance with the proviso to clause (4) in the definition of Permitted
Restructuring).

Except as otherwise provided in Section 12.11, solely in respect of any Lien
granted under any Swedish Security Document, the Secured Parties hereby agree to
execute and deliver, at the expense of the Obligors, all Uniform Commercial Code
termination statements, certificates





92

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

for terminating the liens on the Motor Vehicles and such other documentation as
shall be reasonably requested by any Obligor to effect the termination and
release of the Liens on the Collateral described in the preceding sentence.

SECTION 13

MISCELLANEOUS

13.01      No Waiver.  No failure on the part of Administrative Agent or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege under any Loan Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  The
remedies provided herein are cumulative and not exclusive of any remedies
provided by law.

13.02      Notices.  All notices, requests, instructions, directions and other
communications provided for herein (including any modifications of, or waivers,
requests or consents under, this Agreement) shall be given or made in writing
(including by telecopy and e-mail) delivered, if to any Borrower, another
Obligor, Administrative Agent or any Lender, to its address specified on the
signature pages hereto or its Assumption Agreement, as the case may be, or at
such other address as shall be designated by such party in a notice to the other
parties.  Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given upon receipt of a legible
copy thereof, in each case given or addressed as aforesaid.  All such
communications provided for herein by telecopy shall be confirmed in writing
promptly after the delivery of such communication (it being understood that
non-receipt of written confirmation of such communication shall not invalidate
such communication).  Unless the Administrative Agent otherwise prescribes,
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement).

13.03      Expenses, Indemnification, Etc. 

(a)          Expenses.  Each Borrower agrees to pay or reimburse (i)
Administrative Agent and the Lenders for all of their reasonable out of pocket
costs and expenses (including the reasonable fees and expenses of Cooley LLP,
special counsel to Administrative Agent and the Lenders, and any sales, goods
and services or other similar Taxes applicable thereto, and printing,
reproduction, document delivery and travel costs) in connection with (x) the
negotiation, preparation, execution and delivery of this Agreement and the other
Loan Documents and the making of the Loans (exclusive of post-closing costs),
(y) post-closing costs and (z) the negotiation or preparation of any
modification, supplement or waiver of any of the terms of this Agreement or any
of the other Loan Documents (whether or not consummated) and





93

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(ii) Administrative Agent and the Lenders for all of their out of pocket costs
and expenses (including the fees and expenses of legal counsel) in connection
with any enforcement or collection proceedings resulting from the occurrence of
an Event of Default; provided, however, that Borrowers shall not be required to
pay or reimburse any amounts pursuant to Section 13.03(a)(i)(x) in excess of the
Expense Cap.

(b)          Indemnification.  Each Borrower hereby indemnifies Administrative
Agent, each Lender, their respective Affiliates, and their respective directors,
officers, employees, attorneys, agents, advisors and controlling parties (each,
an “Indemnified Party”) from and against, and agrees to hold them harmless
against, any and all Claims and Losses of any kind (including reasonable fees
and disbursements of counsel), joint or several, that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or relating to this Agreement or any of the other Loan
Documents or the transactions contemplated hereby or thereby or any use made or
proposed to be made with the proceeds of the Loans, and any claim,
investigation, litigation or proceeding or the preparation of any defense with
respect thereto arising out of or in connection with or relating to any of the
foregoing, whether or not any Indemnified Party is a party to an actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based in contract, tort or any other theory, and whether
or not such investigation, litigation or proceeding is brought by Borrower, any
of its shareholders or creditors, and whether or not the conditions precedent
set forth in Section 6 are satisfied or the other transactions contemplated by
this Agreement are consummated, except to the extent such Claim or Loss is found
in a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful
misconduct.  No Obligor shall assert any claim against any Indemnified Party, on
any theory of liability, for consequential, indirect, special or punitive
damages arising out of or otherwise relating to this Agreement or any of the
other Loan Documents or any of the transactions contemplated hereby or thereby
or the actual or proposed use of the proceeds of the Loans.  Parent, its
Subsidiaries and Affiliates and their respective directors, officers, employees,
attorneys, agents, advisors and controlling parties are each sometimes referred
to in this Agreement as a “Borrower Party.”  No Lender shall assert any claim
against any Borrower Party, on any theory of liability, for consequential,
indirect, special or punitive damages arising out of or otherwise relating to
this Agreement or any of the other Loan Documents or any of the transactions
contemplated hereby or thereby or the actual or proposed use of the proceeds of
the Loans.

13.04      Amendments, Etc.  Except as otherwise expressly provided in this
Agreement, any provision of this Agreement may be modified or supplemented only
by an instrument in writing signed by each Borrower and the Majority Lenders (or
Administrative Agent on behalf of such Majority Lenders); provided however,
that:

(a)          the consent of all of the Lenders shall be required to:





94

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(i)           amend, modify, discharge, terminate or waive any of the terms of
this Agreement if such amendment, modification, discharge, termination or waiver
would increase the amount of the Loans, reduce the fees payable hereunder,
reduce interest rates or other amounts payable with respect to the Loans, extend
any date fixed for payment of principal, interest or other amounts payable
relating to the Loans or extend the repayment dates of the Loans;

(ii)          amend the provisions of Section 6;

(iii)         amend, modify, discharge, terminate or waive any Security Document
if the effect is to release a material part of the Collateral subject thereto
other than pursuant to the terms hereof or thereof (including without limitation
the Permitted Restructuring); or

(iv)         amend this Section 13.04 (including without limitation the
Permitted Restructuring); and

(b)          no amendment, waiver or consent shall affect the rights or duties
under any Loan Document of, or any payment to, Administrative Agent (or
otherwise modify any provision of Section 12 or the application thereof) unless
in writing and signed by Administrative Agent in addition to any signature
otherwise required.

Notwithstanding anything to the contrary herein, (a) any amendments,
modifications and waivers to the definition of Permitted Restructuring
and/or  the provisions of the Loan Documents relating thereto shall only be
subject to the consent of the Administrative Agent; and (b) a Defaulting Lender
shall not have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

13.05      Successors and Assigns. 

(a)          General.  The provisions of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder or under any of the other Loan Documents without the prior written
consent of the Lenders.  Any of the Lenders may assign or otherwise transfer any
of their rights or obligations hereunder or under any of the other Loan
Documents to an assignee (i) in





95

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

accordance with the provisions of Section 13.05(b), (ii) by way of participation
in accordance with the provisions of Section 13.05(e) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
13.05(g).  Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 13.05(e) and, to the extent expressly contemplated hereby, the
Indemnified Parties) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)          Assignments by Lenders.  Any of the Lenders may at any time assign
to one or more Eligible Transferees (or, if an Event of Default has occurred and
is continuing, to any Person (other than a natural Person)) all or a portion of
their rights and obligations under this Agreement (including all or a portion of
the Commitment and the Loans at the time owing to it); provided, however, that
no such assignment shall be made to any Borrower, an Affiliate of any Borrower,
or any employees or directors of any Borrower at any time.  Subject to the
recording thereof by Administrative Agent pursuant to Section 13.05(d), from and
after the effective date specified in each Assignment and Assumption, the
assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of the Lenders under this Agreement and the other Loan Documents,
and correspondingly the assigning Lender shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of a Lender’s rights and obligations under this Agreement, such Lender shall
cease to be a party hereto) and the other Loan Documents but shall continue to
be entitled to the benefits of Section 5 and Section 13.03.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.05(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.05(e).

(c)          Amendments to Loan Documents.  Each of Administrative Agent, the
Lenders and the Obligors agrees to enter into such amendments to the Loan
Documents, and such additional Security Documents and other instruments and
agreements, in each case in form and substance reasonably acceptable to
Administrative Agent, the Lenders and the Obligors, as shall reasonably be
necessary to implement and give effect to any assignment made under this Section
13.05.

(d)          Register.  Administrative Agent, acting solely for this purpose as
an agent of each Borrower, shall maintain at one of its offices a register for
the recordation of the name and address of any assignee of the Lenders and the
Commitment and outstanding principal amount of the Loans owing thereto (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and each Borrower shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as the “Lender” hereunder for all purposes
of this Agreement,





96

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

notwithstanding notice to the contrary.  The Register shall be available for
inspection by any Borrower, at any reasonable time and from time to time upon
reasonable prior notice.

(e)          Participations.  Any of the Lenders may at any time, without the
consent of, or notice to, any Borrower, sell participations to any Person (other
than a natural person or any Borrower or any of a Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) each Borrower shall continue to deal solely and
directly with the Lenders in connection therewith.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would (i) increase or extend the
term of such Lender’s Commitment, (ii) extend the date fixed for the payment of
principal of or interest on the Loans or any portion of any fee hereunder
payable to the Participant, (iii) reduce the amount of any such payment of
principal, or (iv) reduce the rate at which interest is payable thereon to a
level below the rate at which the Participant is entitled to receive such
interest.  Subject to Section 13.05(f), each Borrower agrees that each
Participant shall be entitled to the benefits of Section 5 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 13.05(b).  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 4.04(a) as though it were the Lender.

(f)           Limitations on Rights of Participants.  A Participant shall not be
entitled to receive any greater payment under Section 5.01 or 5.03 than a Lender
would have been entitled to receive with respect to the participation sold to
such Participant.  Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of each Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitment, loan, letter
of credit or other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letters of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the





97

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

contrary.  For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(g)          Certain Pledges.  The Lenders may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement and
any other Loan Document to secure obligations of the Lenders, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release the Lenders from any of their
obligations hereunder or substitute any such pledgee or assignee for the Lenders
as a party hereto.

13.06      Survival.  The obligations of the Obligors under Sections 5.01,
 5.02,  5.03,  13.03,  13.05,  13.09,  13.10,  13.11,  13.12,  13.13,  13.14,
 13.20 and Section 14 (solely to the extent guaranteeing any of the obligations
under the foregoing Sections) shall survive the repayment of the Obligations and
the termination of the Commitment and, in the case of the Lenders’ assignment of
any interest in the Commitment or the Loans hereunder, shall survive, in the
case of any event or circumstance that occurred prior to the effective date of
such assignment, the making of such assignment, notwithstanding that the Lenders
may cease to be  “Lenders” hereunder. In addition, each representation and
warranty made, or deemed to be made by a Notice of Borrowing, herein or pursuant
hereto shall survive the making of such representation and warranty.

13.07      Captions.  The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this
Agreement.13.08 Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

13.09      Governing Law.  This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to principles of conflicts of laws
that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

13.10      Jurisdiction, Service of Process and Venue. 

(a)          Submission to Jurisdiction.  Each Obligor agrees that any suit,
action or proceeding with respect to this Agreement or any other Loan Document
to which it is a party or any judgment entered by any court in respect thereof
may be brought initially in the federal or state courts in Houston, Texas or in
the courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,





98

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

action, proceeding or judgment.  This Section 13.10(a) is for the benefit of
Administrative Agent and the Lenders only and, as a result, neither
Administrative Agent nor any Lender shall be prevented from taking proceedings
in any other courts with jurisdiction.  To the extent allowed by applicable
Laws, Administrative Agent and the Lenders may take concurrent proceedings in
any number of jurisdictions.

(b)          Alternative Process.  Nothing herein shall in any way be deemed to
limit the ability of Administrative Agent or the Lenders to serve any such
process or summonses in any other manner permitted by applicable law.

(c)          Waiver of Venue, Etc.  Each Obligor irrevocably waives to the
fullest extent permitted by law any objection that it may now or hereafter have
to the laying of the venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document and hereby further
irrevocably waives to the fullest extent permitted by law any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  A final judgment (in respect of which time for all appeals
has elapsed) in any such suit, action or proceeding shall be conclusive and may
be enforced in any court to the jurisdiction of which such Obligor is or may be
subject, by suit upon judgment.

13.11      Waiver of Jury Trial.  EACH OBLIGOR, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

13.12      Waiver of Immunity.  To the extent that any Obligor may be or become
entitled to claim for itself or its Property or revenues any immunity on the
ground of sovereignty or the like from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), such Obligor hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity with
respect to its obligations under this Agreement and the other Loan Documents.

13.13      Entire Agreement.  This Agreement and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  EACH
OBLIGOR ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT IN DECIDING TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR IN TAKING OR NOT TAKING ANY
ACTION HEREUNDER OR THEREUNDER, IT HAS NOT RELIED, AND WILL NOT RELY, ON ANY
STATEMENT,





99

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR UNDERSTANDING, WHETHER WRITTEN
OR ORAL, OF OR WITH ADMINISTRATIVE AGENT OR THE LENDERS OTHER THAN THOSE
EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

13.14      Severability.  If any provision hereof is found by a court to be
invalid or unenforceable, to the fullest extent permitted by applicable law the
parties agree that such invalidity or unenforceability shall not impair the
validity or enforceability of any other provision hereof.

13.15      No Fiduciary Relationship.  Each Obligor acknowledges that
Administrative Agent and the Lenders have no fiduciary relationship with, or
fiduciary duty to, any Borrower arising out of or in connection with
this Agreement or the other Loan Documents, and the relationship between the
Lenders and the Borrowers is solely that of creditor and debtor.  This Agreement
and the other Loan Documents do not create a joint venture among the parties.

13.16      Confidentiality.   Each of Administrative Agent and the Lenders agree
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Related Persons (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and shall undertake in writing or
shall otherwise be obligated to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Persons (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to a binding agreement containing provisions substantially the same as those of
this Section 13.16, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement or (ii) any actual or prospective party (or its Related Persons) to
any swap, derivative or other transaction under which payments are to be made by
reference to a Borrower and its obligations, this Agreement or payments
hereunder; (g) on a confidential basis to (i) any rating agency in connection
with rating any Borrower or its Subsidiaries or the Loans or (ii) the CUSIP
Global Services or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans; (h) with the consent of
the Lead Borrower; or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 13.16, or (y)
becomes available to Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than Borrowers if such
source was not, to the knowledge of Administrative Agent or such Lender or their
respective Affiliates, as applicable, prohibited from disclosing such
Information by a legal, contractual or fiduciary obligation. In addition,
Administrative Agent and the Lenders may disclose the existence of this





100

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Agreement and the material terms thereof to market data collectors, similar
service providers to the lending industry and service providers to
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.

For purposes of this Section, “Information” means all information furnished by
Parent or any of its Subsidiaries relating to Parent or any of its Subsidiaries
or any of their respective businesses, other than any such information that is
available to Administrative Agent or any Lender on a nonconfidential basis prior
to disclosure by Parent or any of its Subsidiaries; provided that the source was
not, to the knowledge of the Administrative Agent or such Lender, prohibited
from disclosing such Information by a legal, contractual or fiduciary
obligation. Any Person required to maintain the confidentiality of Information
as provided in this Section 13.16 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

13.17      USA PATRIOT Act.  Administrative Agent and the Lenders hereby notify
the Obligors that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) or any
Anti-Money Laundering Laws, they are required to obtain, verify and record
information that identifies such Obligor, which information includes the name
and address of such Obligor and other information that will allow such Lender to
identify such Obligor in accordance with the Act or other Anti-Money Laundering
Laws.

13.18      Maximum Rate of Interest.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (in each case, the “Maximum Rate”).  If the Lenders
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans, and not to the payment
of interest, or, if the excessive interest exceeds such unpaid principal, the
amount exceeding the unpaid balance shall be refunded to the applicable
Obligor.  In determining whether the interest contracted for, charged, or
received by the Lenders exceeds the Maximum Rate, the Lenders may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, (c) amortize, prorate, allocate, and spread
in equal or unequal parts the total amount of interest throughout the
contemplated term of the Indebtedness and other obligations of any Obligor
hereunder, or (d) allocate interest between portions of such Indebtedness and
other obligations under the Loan Documents to the end that no such portion shall
bear interest at a rate greater than that permitted by applicable Law.





101

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

13.19      Certain Waivers.

(a)          [Reserved].

(b)          Waiver of Marshaling.  WITHOUT LIMITING THE FOREGOING IN ANY WAY,
EACH OBLIGOR HEREBY IRREVOCABLY WAIVES AND RELEASES, TO THE EXTENT PERMITTED BY
LAW, ANY AND ALL RIGHTS IT MAY HAVE AT ANY TIME (WHETHER ARISING DIRECTLY OR
INDIRECTLY, BY OPERATION OF LAW, CONTRACT OR OTHERWISE) TO REQUIRE THE
MARSHALING OF ANY ASSETS OF ANY OBLIGOR, WHICH RIGHT OF MARSHALING MIGHT
OTHERWISE ARISE FROM ANY PAYMENTS MADE OR OBLIGATIONS PERFORMED.

13.20      Tax Treatment.  The parties hereto agree (a) that any contingency
associated with the Loans is described in Treasury Regulations Section
1.1272-1(c) and/or Treasury Regulations Section 1.1275-2(h), and therefore no
Loan is governed by the rules set out in Treasury Regulations Section 1.1275-4,
(b) except for a Lender described in Sections 871(h)(3) or 881(c)(3) of the
Code, absent a Change in a Requirement of Law, all interest on the Loans is
“portfolio interest” within the meaning of Sections 871(h) or 881(c) of the
Code, and therefore is exempt from withholding tax under Sections 1441(c)(9) or
1442(a) of the Code, and (c) to adhere to this Section 13.20 for federal income
and any other applicable tax purposes and not to take any action or file any Tax
Return, report or declaration inconsistent herewith.

13.21      Original Issue Discount.  For purposes of Sections 1272, 1273 and
1275 of the Code, each Loan is being issued with original issue discount; please
contact Brian Davis, Chief Financial Officer, 900 Northbrook Drive, Suite 200,
Trevose, PA, telephone: 484-254-6865 to obtain information regarding the issue
price, the amount of original issue discount and the yield to maturity.

13.22      Co-Borrower Provisions.

(a)          Borrower Agent.  Each Borrower appoints Lead Borrower its agent for
purposes of the giving and receiving of any notice, and the agreement to any
consent or waiver under this Agreement (Lead Borrower, in such capacity,
“Borrower Agent”). Any notice required by this Agreement to be delivered to any
Borrower shall be deemed to have been delivered to such Borrower upon delivery
of such notice to Borrower Agent, and receipt of any notice by Borrower Agent
shall constitute receipt of such notice by each Borrower. Any notice or consent
to be delivered hereunder by any Borrower shall be deemed to have been delivered
by such Borrower upon delivery thereof by Borrower Agent.

(b)          Joint and Several Nature of the Obligations; Obligations
Unconditional.  All Loans and other extensions of credit hereunder shall be
deemed to have been made to all Borrowers.  The obligations of Borrowers under
the Loan Documents (other than the Warrant)





102

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

are absolute and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of any
other Obligor under this Agreement or any other Loan Document or agreement or
instrument referred to herein, or any substitution, release or exchange of any
other guarantee of or security for any of the Obligations, and, to the fullest
extent permitted by applicable law, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor.  The liability of each Borrower hereunder is
irrevocable, continuing, absolute and unconditional.

(c)          Co-Borrower Waivers.(i) Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not discharge, alter, impair or otherwise affect the liability of
Borrowers hereunder, which shall remain absolute and unconditional as described
above, and each Borrower hereby irrevocably waives any defenses to enforcement
it may have (now or in the future) by reason of:

(A)         any change in the time, including the time for any performance or
compliance with, place or manner of payment of, or in any other term of, the
Obligations or any other obligation of any other Obligor under any Loan
Document, or any rescission, waiver, amendment or other modification of any Loan
Document or any other agreement, including any increase in the Obligations
resulting from any extension of additional credit or otherwise;

(B)         any of the acts mentioned in any of the provisions of this Agreement
or any other agreement or instrument referred to herein shall be done or
omitted;

(C)         the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under this Agreement or any other agreement or instrument referred to
herein  shall be waived or any other guarantee of any of the Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

(D)         any taking, exchange, substitution, release, impairment or
non-perfection of any Collateral, any taking, release, impairment, amendment,
waiver or other modification of any guaranty, for the Obligations or any lien or
security interest granted to, or in favor of, the Secured Parties as security
for any of the Obligations shall fail to be perfected; and

(E)          the failure of any other Person to execute or deliver this
Agreement, any Loan Document or any other guaranty or agreement or the release
or reduction of liability of any Obligor or other guarantor or surety with
respect to the Obligations.

(ii)          Borrowers hereby expressly waive diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust





103

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

any right, power or remedy against any Borrower, or proceed against any
Borrower, or select one action or election of remedy, under this Agreement or
any other agreement or instrument referred to herein, or against any other
Person under any other guarantee of, or security for, any of the Obligations.

(d)          Subrogation.  Borrowers hereby jointly and severally agree that
until the payment and satisfaction in full of all Obligations and the expiration
and termination of the Commitments under this Agreement, they shall not exercise
any right or remedy to seek contribution, indemnification or any other form of
reimbursement from any other Obligor or any other Person, whether by subrogation
or otherwise, for any payment made or security provided in respect of the
Obligations.  Any agreement providing for contribution, indemnification or any
other form of reimbursement prohibited under this Section 13.22(d) shall be null
and void.  If any payment is made to any Obligor or any of its Subsidiaries in
contravention of this Section 13.22(d)), such Obligor or such Subsidiary shall
hold such payment in trust for the Lenders and Administrative Agent and such
payment shall be promptly, and in any event within five (5) Business Days,
delivered to Administrative Agent for application to the Obligations, whether
matured or unmatured.

SECTION 14

GUARANTEE

14.01      The Guarantee.  The Subsidiary Guarantors hereby jointly and
severally guarantee to the Secured Parties and their respective successors and
assigns the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the principal of and interest on the Loans and all
fees and other amounts from time to time owing to the Secured Parties by any
Borrower under this Agreement or under any other Loan Document (other than the
Warrant) and by any other Obligor under any of the Loan Documents (other than
the Warrant), in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”).  The
Subsidiary Guarantors hereby further jointly and severally agree that if any
Borrower shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Subsidiary
Guarantors will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal.

14.02       Obligations Unconditional; Subsidiary Guarantor Waivers.  The
obligations of the Subsidiary Guarantors under Section 14.01 are absolute and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the obligations of any Borrower under
this Agreement or any other agreement or instrument referred to herein, or any
substitution, release or exchange of any other guarantee of or security for any
of the





104

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or
guarantor.  The liability of each Subsidiary Guarantor is irrevocable,
continuing, absolute and unconditional.  Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not discharge, alter, impair or otherwise affect the liability of the
Subsidiary Guarantors hereunder, which shall remain absolute and unconditional
as described above, and each Subsidiary Guarantor hereby irrevocably waives any
defenses to enforcement it may have (now or in the future) by reason of:

(a)          any change in the time, including the time for any performance or
compliance with, place or manner of payment of, or in any other term of, the
Guaranteed Obligations or any other obligation of any Obligor under any Loan
Document, or any rescission, waiver, amendment or other modification of any Loan
Document or any other agreement, including any increase in the Guaranteed
Obligations resulting from any extension of additional credit or otherwise;;

(b)          any of the acts mentioned in any of the provisions of this
Agreement or any other agreement or instrument referred to herein shall be done
or omitted;

(c)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or any
other agreement or instrument referred to herein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;

(d)          any taking, exchange, substitution, release, impairment or
non-perfection of any Collateral, any taking, release, impairment, amendment,
waiver or other modification of any guaranty, for the Guaranteed Obligations or
any lien or security interest granted to, or in favor of, the Secured Parties as
security for any of the Guaranteed Obligations shall fail to be perfected; and

(e)          the failure of any other Person to execute or deliver this
Agreement, any Loan Document or any other guaranty or agreement or the release
or reduction of liability of any Obligor or other guarantor or surety with
respect to the Guaranteed Obligations.

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against any Borrower
under this Agreement or any other agreement or instrument referred to herein, or
against any other Person under any other guarantee of, or security for, any of
the Guaranteed Obligations.





105

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

14.03      Reinstatement.  The obligations of the Subsidiary Guarantors under
this Section 14 shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Subsidiary Guarantors jointly
and severally agree that they will indemnify the Secured Parties on demand for
all reasonable costs and expenses (including fees of counsel) incurred by the
Lenders in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

14.04      Subrogation.  The Subsidiary Guarantors hereby jointly and severally
agree that until the payment and satisfaction in full of all Guaranteed
Obligations and the expiration and termination of the Commitments under this
Agreement, they shall not exercise any right or remedy arising by reason of any
performance by them of their guarantee in Section 14.01, whether by subrogation
or otherwise, against any Borrower or any other guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.

14.05      Remedies.  The Subsidiary Guarantors jointly and severally agree
that, as between the Subsidiary Guarantors and the Secured Parties, the
obligations of Borrowers under this Agreement and under the other Loan Documents
may be declared to be forthwith due and payable as provided in Section 11 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Section 11) for purposes of Section 14.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against Borrowers and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by a Borrower) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of Section
14.01.

14.06      Instrument for the Payment of Money.  Each Subsidiary Guarantor
hereby acknowledges that the guarantee in this Section 14 constitutes an
instrument for the payment of money, and consents and agrees that the Secured
Parties, at their sole option, in the event of a dispute by such Subsidiary
Guarantor in the payment of any moneys due hereunder, shall have the right to
proceed by motion for summary judgment in lieu of complaint pursuant to N.Y.
Civ. Prac. L&R § 3213.

14.07      Continuing Guarantee.  The guarantee in this Section 14 is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

14.08      Rights of Contribution.  The Subsidiary Guarantors hereby agree, as
between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as





106

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

defined below) by reason of the payment by such Subsidiary Guarantor of any
Guaranteed Obligations, each other Subsidiary Guarantor shall, on demand of such
Excess Funding Guarantor (but subject to the next sentence), pay to such Excess
Funding Guarantor an amount equal to such Subsidiary Guarantor’s Pro rata Share
(as defined below and determined, for this purpose, without reference to the
properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Guaranteed
Obligations.  The payment obligation of a Subsidiary Guarantor to any Excess
Funding Guarantor under this Section 14.08 shall be subordinate and subject in
right of payment to the prior payment in full of the obligations of such
Subsidiary Guarantor under the other provisions of this Section 14 and such
Excess Funding Guarantor shall not exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all of such
obligations.For purposes of this Section 14.08, (i) “Excess Funding Guarantor”
means, in respect of any Guaranteed Obligations, a Subsidiary Guarantor that has
paid an amount in excess of its Pro rata Share of such Guaranteed Obligations,
(ii) “Excess Payment” means, in respect of any Guaranteed Obligations, the
amount paid by an Excess Funding Guarantor in excess of its Pro rata Share of
such Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate present fair saleable value of all properties of such Subsidiary
Guarantor (excluding any shares of stock or share capital, as applicable, of any
other Subsidiary Guarantor) exceeds the amount of all the debts and liabilities
of such Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of all of the Subsidiary
Guarantors exceeds the amount of all the debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of each Borrower and the Subsidiary Guarantors hereunder and
under the other Loan Documents) of all of the Subsidiary Guarantors, determined
(A) with respect to any Subsidiary Guarantor that is a party hereto on the first
Borrowing Date, as of such Borrowing Date, and (B) with respect to any other
Subsidiary Guarantor, as of the date such Subsidiary Guarantor becomes a
Subsidiary Guarantor hereunder.

14.09      General Limitation on Guaranteed Obligations.  In any action or
proceeding involving any provincial, territorial or state corporate law, or any
state or federal bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Subsidiary
Guarantor under Section 14.01 (and/or any Borrower under Section 13.22 to the
extent such co-borrowership would be deemed to constitute a guarantee by any
Borrower under the laws of its jurisdiction of incorporation) would otherwise,
taking into account the provisions of Section 14.08, be held or determined to be
void, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 14.01 (and/or
Section 13.22, as applicable), then, notwithstanding any other provision hereof
to the





107

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

contrary, the amount of such liability shall, without any further action by such
Subsidiary Guarantor (or, in relation to Section 13.22, Borrower), any Secured
Party or any other Person, be automatically limited and reduced to the highest
amount that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding..

14.10      Irish Companies Act Limitation on Guaranteed Obligations.  The
guarantee in Section 14.01 does not apply to any liability to the extent that it
would result in such guarantee constituting unlawful financial assistance within
the meaning of Section 82 of the Irish Companies Act.

SECTION 15

INTERCOMPANY SUBORDINATION AGREEMENT

15.01      Subordination of Intercompany Obligations.

(a)          Each Obligor agrees that all Subordinated Intercompany Indebtedness
shall be subordinate and junior in right of payment, to the extent and in the
manner hereinafter set forth, to all Obligations of the Obligors under this
Agreement (and other indebtedness and obligations in connection with any
renewal, refunding, restructuring or refinancing thereof, including interest
thereon accruing after the commencement of any proceedings referred to in clause
(b) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to in this Section 15.01 as “Senior
Indebtedness”).  For purposes hereof, “Subordinated Intercompany Indebtedness”
shall mean all obligations, liabilities and Indebtedness of an Obligor owed to
another Obligor, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, including without limitation,
principal, premium (if any), interest, fees, charges, expenses, costs,
professional fees and expenses and reimbursement obligations.

(b)          In the event of any insolvency or bankruptcy proceedings, and any
receivership, examinership, liquidation, reorganization or other similar
proceedings in connection therewith, relative to any Obligor or to its
creditors, as such, or to its property, and in the event of any proceedings for
voluntary liquidation, dissolution or other winding up of such Obligor, whether
or not involving insolvency or bankruptcy (other than in connection with, or
pursuant to, the Permitted Restructuring), then (x) the holders of Senior
Indebtedness shall be paid in full in cash in respect of all amounts
constituting Senior Indebtedness before any other Obligor is entitled to receive
(whether directly or indirectly), or make any demands for, any payment on
account of any Subordinated Intercompany Indebtedness and (y) until the holders
of Senior Indebtedness are paid in full in cash in respect of all amounts
constituting Senior Indebtedness, any payment or distribution to which such
Obligor would otherwise be entitled (other than debt securities of such Obligor
that are subordinated, to at least the same extent as this Section 15.01, to the





108

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

payment of all Senior Indebtedness then outstanding (such securities being
hereinafter referred to in this Section 15.01 as “Restructured Debt
Securities”)) shall be made to the holders of Senior Indebtedness.

(c)          Upon the occurrence and during the continuation of an Event of
Default, each Obligor agrees it shall not make, and shall not be entitled to
receive, any payment or distribution of any kind or character with respect to
the Subordinated Intercompany Indebtedness except as expressly permitted under
this Section 15.01.

(d)          If any payment or distribution of any character by any Obligor,
whether in cash, securities or other property (other than Restructured Debt
Securities), in respect of any Subordinated Intercompany Indebtedness shall
(despite these subordination provisions) be received by any such Obligor in
violation of clause (a) or (b) before all Senior Indebtedness shall have been
paid in full in cash, such payment or distribution shall be held in trust for
the benefit of, and shall be paid over or delivered to the Administrative Agent,
as applicable, on behalf of the holders of Obligations, to the extent necessary
to pay all Senior Indebtedness in full in cash.

(e)          To the fullest extent permitted by law, no present or future holder
of Senior Indebtedness shall be prejudiced in its right to enforce the
subordination of this Section 15.01 by any act or failure to act on the part of
any such Obligor or by any act or failure to act on the part of such holder or
any trustee or agent for such holder.

(f)           This Section 15.01 is intended to constitute and shall be deemed
to constitute a “subordination agreement” within the meaning of Section 510(a)
of the Bankruptcy Code and is intended and shall be interpreted to be
enforceable against the Obligors to the maximum extent permitted pursuant to
applicable non-bankruptcy law.  All references to any Obligor shall include such
Obligor as debtor and debtor-in-possession and any receiver or trustee for such
Obligor in connection with any case under the Bankruptcy Code or in connection
with any Insolvency Proceeding.

(g)          Nothing contained in this Section 15.01 is intended to or will
impair, as between the Obligors, the obligations of any Obligor, which are
absolute and unconditional, to pay to such other Obligor the principal of and
interest on the intercompany Indebtedness as and when due and payable in
accordance with its terms, or is intended to or will affect the relative rights
of such payee and other creditors of such payor other than the holders of Senior
Indebtedness.

[Signature Pages Follow]

 

 



109

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

BORROWERS:

 

 

 

STRONGBRIDGE U.S. INC.

 

 

 

By 

 

 

 

Name:

Stephen J. Long

 

 

Title:

Chief Legal Officer

 

 

 

Address for Notices:

 

900 Northbrook Drive

 

Suite 200

 

Trevose, PA 19053

 

Attn:

Chief Legal Officer

 

Tel.:

610-254-9225

 

Fax:

215-355-7389

 

Email:

s.long@strongbridgebio.com

 

 

 

 

 

STRONGBRIDGE BIOPHARMA PLC

 

 

 

By 

 

 

 

Name:

A. Brian Davis

 

 

Title:

Chief Financial Officer

 

 

 

Address for Notices:

 

900 Northbrook Drive

 

Suite 200

 

Trevose, PA 19053

 

Attn:

Chief Legal Officer

 

Tel.:

610-254-9225

 

Fax:

215-355-7389

 

Email:

s.long@strongbridgebio.com

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

CORTENDO AB (PUBL)

 

 

 

By

 

 

 

Name:

Stephen J. Long

 

 

Title:

Authorized Signatory

 

 

 

Address for Notices:

 

900 Northbrook Drive

 

Suite 200

 

Trevose, PA 19053

 

Attn:

Chief Legal Officer

 

Tel.:

610-254-9225

 

Fax:

215-355-7389

 

Email:

s.long@strongbridgebio.com

 

 

 

CORTENDO CAYMAN LTD.

 

 

 

By

 

 

 

Name:

A. Brian Davis

 

 

Title:

Director

 

 

 

Address for Notices:

 

900 Northbrook Drive

 

Suite 200

 

Trevose, PA 19053

 

Attn:

Chief Legal Officer

 

Tel.:

610-254-9225

 

Fax:

215-355-7389

 

Email:

s.long@strongbridgebio.com

 

 

 

STRONGBRIDGE IRELAND LIMITED

 

 

 

By

 

 

 

Name:

Stephen J. Long

 

 

Title:

Secretary

 

 

 

Address for Notices:

 

900 Northbrook Drive

 

Suite 200

 

Trevose, PA 19053

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

Attn:

Chief Legal Officer

 

Tel.:

610-254-9225

 

Fax:

215-355-7389

 

Email:

s.long@strongbridgebio.com

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

ADMINISTRATIVE AGENT:

 

 

 

CRG SERVICING LLC

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

Portfolio Reporting

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

notices@crglp.com

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

 

 

 

LENDERS:

 

 

 

CRG PARTNERS III L.P.

 

By CRG PARTNERS III GP L.P., its General Partner

 

 

By 

CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

Portfolio Reporting

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

notices@crglp.com

 

 

 

 

 

CRG PARTNERS III – PARALLEL FUND “A” L.P.

 

By CRG PARTNERS III – PARALLEL FUND “A” GP L.P., its General Partner

 

 

By

CRG PARTNERS III – PARALLEL FUND “A” GP LLC, its General Partner

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

Portfolio Reporting

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

notices@crglp.com

 

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

CRG PARTNERS III (CAYMAN) LEV AIV I L.P.

 

 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

 

By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner

 

 

 

 

 

 

By

 

 

 

Name:

Nathan Hukill

 

 

Title:

Authorized Signatory

 

 

 

 

Witness:

 

 

 

 

 

Name:

 

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

Portfolio Reporting

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

notices@crglp.com

 

 

 

 

 

CRG PARTNERS III (CAYMAN) UNLEV AIV I L.P.

 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

 

By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner

 

 

 

 

 

 

By

 

 

 

Name:

Nathan Hukill

 

 

Title:

Authorized Signatory

 

 

 

 

Witness:

 

 

 

 

 

Name:

 

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

Portfolio Reporting

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

notices@crglp.com

 

 

 

 

 

CRG PARTNERS III - PARALLEL FUND “B” (CAYMAN) L.P.

 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

 

By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Witness:

 

 

 

 

 

Name:

 

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

Portfolio Reporting

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

notices@crglp.com

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

VCOC LENDER:

 

 

 

CRG PARTNERS III  L.P.

 

By CRG PARTNERS III GP L.P., its General Partner

 

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

Portfolio Reporting

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

notices@crglp.com

 

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Schedule 1
to Term Loan Agreement

COMMITMENTS

 

 

 

Lender

Commitment

Proportionate Share

CRG Partners III – Parallel Fund “A” L.P.

$8,300,000.00

8.30%

CRG Partners III L.P.

$16,700,000.00

16.70%

CRG Partners III (Cayman) Lev AIV I L.P.

$30,230,000.00

30.23%

CRG Partners III (Cayman) Unlev AIV I L.P.

$5,270,000.00

5.27%

CRG Partners III – Parallel Fund “B” (Cayman) L.P.

$39,500,000.00

39.50%

TOTAL  

$100,000,000

100%

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Schedule 6.01
to Term Loan Agreement

FOREIGN SECURITY DOCUMENTS

1.            Swedish share pledge agreement entered into by Strongbridge
Biopharma plc with respect to the shares of Cortendo AB (publ)

2.            Swedish IP Pledge Agreement entered into by Cortendo AB (publ)

3.            Irish Debenture entered into by Strongbridge Biopharma plc

4.            Cayman Share Charge entered into by Cortendo AB (publ) with
respect to the shares of Cortendo Cayman Ltd.

5.            Cayman Fixed and Floating Charge entered into by Cortendo Cayman
Ltd.





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Schedule 7.05(b)(i)
to Term Loan Agreement

CERTAIN INTELLECTUAL PROPERTY

[See attached.]

 

 



 

--------------------------------------------------------------------------------

 

SCHEDULE 7.05(b)(i)‐ Intellectual Property

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

COR‐003

 

 

Title / Owner / Inventor

Country/Number

Methods And Compositions For Treating

Diabetes, Metabolic Syndrome And

Other Conditions

Cortendo AB

Per Märin

Australia - 2006204334

Canada - 2594433

China - 101141964

Hong Kong - 1118449

Indonesia - 32847

Israel - 184459

Japan - 5358095 South Korea -

1013879100000

Mexico - 294589

New Zealand - 560481

Norway 339007

Singapore - 133978

South Africa - 2007/06020

Europe - 1853266

*countries designated (AT,

BE, BG, CH, CY, CZ, DE,

DK, EE, ES, FI, FR, GB, GR,

HU, IE, IT, LT, LU, LV, NL,

PL, PT, RO, SE, SL, SK, TR)

US 15/088,539

 

Ketoconazole Enantiomer in Humans

Cortendo AB

Timothy Andrew Stewart

US 9,198,906

New Zealand – 576569

Methods And Compositions For The Treatment Of Cushing’s Syndrome Using 2S,4R
Ketoconazole

Cortendo AB

Theodore Richard Koziol (titration)

15/468,217

Ketoconazole Enantiomer in Humans

Cortendo AB

Timothy Andrew Stewart

(combination)

US 14/944,258 (continuation application filed on January 9, 2018 under US
15/865,631)

Pharmaceutical Compositions And

Methods Of Treating

Hormone-Refractory Cancers

Fred Cohen

US 62/461,289 (Prov)





 

--------------------------------------------------------------------------------

 

SCHEDULE 7.05(b)(i)‐ Intellectual Property

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

COR‐005

 

 

 

Title / Owner / Inventor

Country/Number

Conformationally Constrained

Backbone Cyclized Somatostatin

Analogs

Cortendo AB

Vered Hornik Gary Gellerman

Michel M Afargan

*The patents in Europe, are in the process of being assigned from Aspireo to
Cortendo AB

 

 

 

 

US 7,060,679

Canada 2335488

Israel 139956

New Zealand 508956

South Africa 2000/7496

Europe 1085896

*countries designated (DE, ES, FR, IT, GB)

Pharmaceutical Compositions Of

Water Soluble Peptides With Poor

Solubility In Isotonic Conditions

And Methods For Their Use

Strongbridge Biopharma PLC

Michel Afargan

 

 

 

 

PCT/IB17/00194

US 15/487,731

 





 

--------------------------------------------------------------------------------

 

SCHEDULE 7.05(b)(i)‐ Intellectual Property

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

NEXT GENERATION

 

 

Title / Owner / Inventor

Country/Number

Novel Functionalized 4-

(Phenoxymethyl(-1,3-Dioxolane

Analogs Exhibiting Cytochrome

P450 Inhibition And Their Method

Of Use

Cortendo AB

Wayne Childers

Magid A. Abou-Gharbia

Benjamin Eric Blass

 

 

CA 2898574

Novel Cytochrome P450 Inhibitors

And Their Method Of Use

Cortendo AB

Benjamin Eric Blass Magid A. Abou-Gharbia Wayne Childers

Pravin Iyer

Joshodeep Boruwa

US 15/021,532

 





 

--------------------------------------------------------------------------------

 

SCHEDULE 7.05(b)(i)‐ Intellectual Property

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

TRADEMARKS

 

 

Mark / Owner

Country/Number

NORMOCORT

 

Cortendo AB

Europe - CTM 010869048

STRONGBRIDGE

BIOPHARMA

 

Cortendo AB

WO 1279854

 

US 86/701,398

 

Australia 1279854

China 1279854

Europe - CTM 1279854

Israel 1279854

 

India 1279854

Japan 1279854

Mexico 1279854

Turkey 1279854

Brazil 910544115

Canada 1741329

CORYNTHIA

 

Cortendo AB

WO 1284986

 

US 86/758,862

 

Australia 1284986

China 1284986

Europe - CTM 1284986

Israel 1284986

India 1284986

Japan 1284986

Turkey 1284986

Brazil 910758875

Canada 1746437

RECORLEV

 

Cortendo AB

WO 1297646

 

US 86/865,505

 

Canada 1761974

Brazil 911007903

Australia 1297646

China 1297646

Europe - CTM 1297646

Israel 1297646

India 1297646

Japan 1297646





 

--------------------------------------------------------------------------------

 

SCHEDULE 7.05(b)(i)‐ Intellectual Property

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

Mexico 1297646

Turkey 1297646

KEVEYIS

 

Taro Pharmaceuticals

US 5,034,655

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Schedule 7.05(b)(ii)
to Term Loan Agreement

INTELLECTUAL PROPERTY EXCEPTIONS

None.





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Schedule 7.05(c)
to Term Loan Agreement

MATERIAL INTELLECTUAL PROPERTY

[See attached.]





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

SCHEDULE 7.05(c)‐ Material Intellectual Property

Patents and Patent Applications

 

COR‐003

 

 

 

Title / Owner / Inventor

Country/Number

Methods And Compositions For

Treating Diabetes, Metabolic Syndrome

And Other Conditions

Cortendo AB

Per Märin

 

 

Canada - 2594433

Europe - 1853266

*countries designated (DE,

ES, FR, GB, IT)

US 15/088,539

Ketoconazole Enantiomer in Humans Cortendo AB

Timothy Andrew Stewart

 

 

 

US 9,198,906

 

COR‐005

 

 

 

Title / Owner / Inventor

Country/Number

Pharmaceutical Compositions Of Water Soluble Peptides With Poor Solubility In
Isotonic Conditions And Methods For Their Use

Strongbridge Biopharma PLC Michel Afargan

 

 

 

 

PCT/IB17/00194

 

 

US 15/487,731

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

SCHEDULE 7.05(c)‐ Material Intellectual Property

Trademarks and Trademark Applications

Mark / Owner

Country/Number

STRONGBRIDGE BIOPHARMA

Cortendo AB

US 86/701,398

Europe - CTM 1279854

Canada 1741329

RECORLEV

Cortendo AB

US 86/865,505

Canada 1761974 Europe - CTM 1297646

KEVEYIS

Taro Pharmaceuticals

US 5,034,655

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Schedule 7.06
to Term Loan Agreement

CERTAIN LITIGATION

None.





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Schedule 7.12
to Term Loan Agreement

INFORMATION REGARDING SUBSIDIARIES

 

 

 

 

Subsidiary

Jurisdiction of Organization

Direct Equity Holder

Percentage of Subsidiary held by Direct Equity Holder

Cortendo AB (publ)

Sweden

Strongbridge Biopharma plc

100%

Strongbridge U.S. Inc.

Delaware

Cortendo AB (publ)

100%

Cortendo Cayman Ltd.

Cayman Islands

Cortendo AB (publ)

100%

Strongbridge Ireland Limited

Ireland

Strongbridge Biopharma plc

100%

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Schedule 7.13(a)
to Term Loan Agreement

EXISTING INDEBTEDNESS OF BORROWER AND ITS SUBSIDIARIES

Part I

None.

Part II

None.





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Schedule 7.13(b)
to Term Loan Agreement

LIENS GRANTED BY THE OBLIGORS

Part I

1.            Security deposit in the amount of $39,314.72 in favor of landlord
at 900 Northbrook Dr., Suite 200, Trevose, PA, 19053.

2.            Security deposit in the amount of $10,000 in favor of landlord at
555 E. Lancaster Ave., Radnor, PA 19087.

3.            Sublease on leased property of Strongbridge U.S. Inc. at 555 E.
Lancaster Ave., Radnor, PA 19087.

Part II

1.            Security deposit in the amount of $39,314.72 in favor of landlord
at 900 Northbrook Dr., Suite 200, Trevose, PA, 19053.

2.            Security deposit in the amount of $10,000 in favor of landlord at
555 E. Lancaster Ave., Radnor, PA 19087.

3.            Sublease on leased property of Strongbridge U.S. Inc. at 555 E.
Lancaster Ave., Radnor, PA 19087.





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Schedule 7.14
to Term Loan Agreement

MATERIAL AGREEMENTS OF OBLIGORS

1.            Asset Purchase Agreement, dated as of December 12, 2016, between
Taro Pharmaceutical North America, Inc. and Strongbridge Biopharma plc.

2.            Supply Agreement, dated as of December 12, 2016, between Taro
Pharmaceutical North America, Inc. and Strongbridge Biopharma plc.

3.            License and Assignment Agreement, dated as of January 16, 2018,
between Aeterna Zentaris GmbH and Strongbridge Ireland Limited.





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Schedule 7.15
to Term Loan Agreement

RESTRICTIVE AGREEMENTS

None.





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Schedule 7.16
to Term Loan Agreement

REAL PROPERTY OWNED OR LEASED BY BORROWER OR ANY SUBSIDIARY

1.            Owned Property

None

2.            Leased Property

Name of Borrower

Address/City/State/Zip Code
(County)

Description of
Assets and Value

Strongbridge U.S. Inc.

900 Northbrook Dr, Trevose PA

Leased office

Strongbridge U.S. Inc.

555 E Lancaster Ave Radnor PA

Leased office*

*This has been subleased out

 

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Schedule 7.17
to Term Loan Agreement

PENSION MATTERS

None.





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Schedule 9.05
to Term Loan Agreement

EXISTING INVESTMENTS

None.





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Schedule 9.10
to Term Loan Agreement

TRANSACTIONS WITH AFFILIATES

None.





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Schedule 9.14
to Term Loan Agreement

PERMITTED SALES AND LEASEBACKS

None.





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Exhibit A
to Term Loan Agreement

FORM OF [GUARANTEE][CO-BORROWER] ASSUMPTION AGREEMENT

[GUARANTEE][CO-BORROWER] ASSUMPTION AGREEMENT dated as of [DATE] by [NAME OF
ADDITIONAL [SUBSIDIARY GUARANTOR][BORROWER], a ________ [corporation][limited
liability company][other type of business entity] (the “Additional Obligor”), in
favor of CRG SERVICING LLC, as administrative agent and collateral agent (the
“Administrative Agent”) for the benefit of the Secured Parties under that
certain Term Loan Agreement, dated as of July 14, 2017 (as amended, amended and
restated, supplemented or otherwise modified, renewed, refinanced or replaced,
the “Loan Agreement”), among STRONGBRIDGE U.S. INC., a Delaware corporation
(“U.S. Borrower”),  STRONGBRIDGE BIOPHARMA PUBLIC LIMITED COMPANY, a public
limited company incorporated under the laws of Ireland (“Parent”), STRONGBRIDGE
IRELAND LIMITED, a private limited company incorporated under the laws of
Ireland (“Irish Borrower”), CORTENDO CAYMAN LTD., an exempted company
incorporated in the Cayman Islands (“Cayman Borrower”), CORTENDO AB (PUBL), a
public limited liability company incorporated under the laws of Sweden with
registration number 556537-6554 (“Swedish Borrower” and together with the U.S.
Borrower, Parent, Irish Borrower, Cayman Borrower, and each other Person that
becomes, or is required to become, a “Borrower” after the date hereof pursuant
to Section 8.12(a) or (b) thereof, each a “Borrower” and collectively,
“Borrowers”), Administrative Agent, the lenders from time to time party thereto
and the Subsidiary Guarantors from time to time party thereto.  The terms
defined in the Loan Agreement are herein used as therein defined.

Pursuant to Section 8.12(a) of the Loan Agreement, the Additional Obligor hereby
agrees to become a [“Subsidiary Guarantor”][“Borrower”] for all purposes of the
Loan Agreement, and a “Grantor” for all purposes of the Security
Agreement.  Without limiting the foregoing, the Additional Obligor hereby[,
jointly and severally with the other Guarantors, guarantees to the Lenders and
their successors and assigns the prompt payment in full when due (whether at
stated maturity, by acceleration or otherwise) of all Guaranteed Obligations (as
defined in Section 14.01 of the Loan Agreement) in the same manner and to the
same extent as is provided in Section 14 of the Loan Agreement][assumes all
Obligations on an absolute and unconditional, joint and several with the other
Borrowers, basis,  irrespective of the value, genuineness, validity, regularity
or enforceability of the Obligations of any Obligor or any substitution, release
or exchange of any other guarantee of or security for any of the Obligations,
and, to the fullest extent permitted by applicable law, irrespective of any
other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, as further provided
under Section 13.22 of the Loan Agreement].  In addition, as of the date hereof,
the Additional Obligor hereby makes the representations and warranties set forth
in Sections 7.01,  7.02,  7.03,  7.05(a),  7.06,  7.07,  7.08 and 7.18 of the
Loan Agreement, and in Section 2 of the Security Agreement, with respect to
itself and its obligations under this Agreement and the other





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Loan Documents, as if each reference in such Sections to the Loan Documents
included reference to this Agreement, such representations and warranties to be
made as of the date hereof.

The Additional Obligor hereby instructs its counsel to deliver the opinions
referred to in Section 8.12(a) of the Loan Agreement to Administrative Agent.

IN WITNESS WHEREOF, the Additional Obligor has caused this [Borrower][Guarantee]
Assumption Agreement to be duly executed and delivered as of the day and year
first above written.

 

 

 

 

[ADDITIONAL SUBSIDIARY
GUARANTOR][BORROWER]

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Exhibit C-1
to Term Loan Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of July 14, 2017
(as amended by Amendment No. 1 dated as of January [__], 2018 and as further
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among STRONGBRIDGE U.S. INC., a Delaware
corporation (the “Lead Borrower”),  STRONGBRIDGE BIOPHARMA PUBLIC LIMITED
COMPANY, a public limited company incorporated under the laws of Ireland
(“Parent”), STRONGBRIDGE IRELAND LIMITED, a private limited company incorporated
under the laws of Ireland (“Irish Borrower”), CORTENDO CAYMAN LTD., an exempted
company incorporated in the Cayman Islands (“Cayman Borrower”), CORTENDO AB
(PUBL), a public limited liability company incorporated under the laws of Sweden
with registration number 556537-6554 (“Swedish Borrower” and together with the
Lead Borrower, Parent, Irish Borrower, Cayman Borrower and each other Person
that becomes, or is required to become, a “Borrower” after the date thereof
pursuant to Section 8.12(a) or (b) thereof, each a “Borrower” and collectively,
“Borrowers”), CRG Servicing LLC, as administrative agent and collateral agent
(in such capacities, the “Administrative Agent”), and each lender from time to
time party thereto.

Pursuant to the provisions of Section 5.03 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrowers within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to the Borrowers as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Lead Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Lead Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.





Exhibit C-1-1

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[Signature follows]





Exhibit C-1-2

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

 

 

 

[NAME OF NON-U.S. LENDER]

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 



Exhibit C-1-3

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Exhibit C-2
to Term Loan Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of July 14, 2017
(as amended by Amendment No. 1 dated as of January 16, 2018 and as further
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among STRONGBRIDGE U.S. INC., a Delaware
corporation (“Lead Borrower”),  STRONGBRIDGE BIOPHARMA PUBLIC LIMITED COMPANY, a
public limited company incorporated under the laws of Ireland (“Parent”),
STRONGBRIDGE IRELAND LIMITED, a private limited company incorporated under the
laws of Ireland (“Irish Borrower”), CORTENDO CAYMAN LTD., an exempted company
incorporated in the Cayman Islands (“Cayman Borrower”), CORTENDO AB (PUBL), a
public limited liability company incorporated under the laws of Sweden with
registration number 556537-6554 (“Swedish Borrower” and together with the Lead
Borrower, Parent, Irish Borrower, Cayman Borrower and each other Person that
becomes, or is required to become, a “Borrower” after the date thereof pursuant
to Section 8.12(a) or (b) thereof, each a “Borrower” and collectively,
“Borrowers”), CRG Servicing LLC, as administrative agent and collateral agent
(in such capacities, the “Administrative Agent”), and each lender from time to
time party thereto.

Pursuant to the provisions of Section 5.03 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrowers within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrowers as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.





Exhibit C-2-1

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[Signature follows]





Exhibit C-2-2

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

 

 

 

[NAME OF NON-U.S. PARTICIPANT]

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 



Exhibit C-2-3

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Exhibit C-3
to Term Loan Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of July 14, 2017
(as amended by Amendment No. 1 dated as of January 16, 2018 and as further
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among STRONGBRIDGE U.S. INC., a Delaware
corporation (“Lead Borrower”),  STRONGBRIDGE BIOPHARMA PUBLIC LIMITED COMPANY, a
public limited company incorporated under the laws of Ireland (“Parent”),
STRONGBRIDGE IRELAND LIMITED, a private limited company incorporated under the
laws of Ireland (“Irish Borrower”), CORTENDO CAYMAN LTD., an exempted company
incorporated in the Cayman Islands (“Cayman Borrower”), CORTENDO AB (PUBL), a
public limited liability company incorporated under the laws of Sweden with
registration number 556537-6554 (“Swedish Borrower” and together with the Lead
Borrower, Parent, Irish Borrower, Cayman Borrower and each other Person that
becomes, or is required to become, a “Borrower” after the date thereof pursuant
to Section 8.12(a) or (b) thereof, each a “Borrower” and collectively,
“Borrowers”), CRG Servicing LLC, as administrative agent and collateral agent
(in such capacities, the “Administrative Agent”), and each lender from time to
time party thereto.

Pursuant to the provisions of Section 5.03 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrowers as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information





Exhibit C-3-1

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[Signature follows]





Exhibit C-3-2

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

 

 

 

[NAME OF NON-U.S. PARTICIPANT]

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 



Exhibit C-3-3

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Exhibit C-4
to Term Loan Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Agreement dated as of July 14, 2017
(as amended by Amendment No. 1 dated as of January 16, 2018 and as further
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among STRONGBRIDGE U.S. INC., a Delaware
corporation (“Lead Borrower”),  STRONGBRIDGE BIOPHARMA PUBLIC LIMITED COMPANY, a
public limited company incorporated under the laws of Ireland (“Parent”),
STRONGBRIDGE IRELAND LIMITED, a private limited company incorporated under the
laws of Ireland (“Irish Borrower”), CORTENDO CAYMAN LTD., an exempted company
incorporated in the Cayman Islands (“Cayman Borrower”), CORTENDO AB (PUBL), a
public limited liability company incorporated under the laws of Sweden with
registration number 556537-6554 (“Swedish Borrower” and together with the Lead
Borrower, Parent, Irish Borrower, Cayman Borrower and each other Person that
becomes, or is required to become, a “Borrower” after the date thereof pursuant
to Section 8.12(a) or (b) thereof, each a “Borrower” and collectively,
“Borrowers”), CRG Servicing LLC, as administrative agent and collateral agent
(in such capacities, the “Administrative Agent”), and each lender from time to
time party thereto.

Pursuant to the provisions of Section 5.03 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
in respect of which it is providing this certificate, (ii) its direct or
indirect partners/members are the sole beneficial owners of such Loan(s), (iii)
with respect to the extension of credit pursuant to this Loan Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrowers as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the





Exhibit C-4-1

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Lead Borrower and the Administrative
Agent, and (2) the undersigned shall have at all times furnished the Lead
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[Signature follows]





Exhibit C-3-2

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

 

 

 

[NAME OF NON-U.S. LENDER]

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 



Exhibit C-3-3

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Exhibit D
to Term Loan Agreement

FORM OF COMPLIANCE CERTIFICATE

[DATE]

This certificate is delivered pursuant to Section 8.01(d) of the Term Loan
Agreement, dated as of July 14, 2017 (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among STRONGBRIDGE U.S. INC., a Delaware corporation (“Lead
Borrower”),  STRONGBRIDGE BIOPHARMA PUBLIC LIMITED COMPANY, a public limited
company incorporated under the laws of Ireland (“Parent”), STRONGBRIDGE IRELAND
LIMITED, a private limited company incorporated under the laws of Ireland,
CORTENDO CAYMAN LTD., an exempted company incorporated in the Cayman Islands,
CORTENDO AB (PUBL), a public limited liability company incorporated under the
laws of Sweden with registration number 556537-6554 , CRG Servicing LLC, as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”), and the lenders, the other borrowers from time to time
party thereto and the subsidiary guarantors from time to time party
thereto.  Capitalized terms used herein and not otherwise defined herein are
used herein as defined in the Loan Agreement.

The undersigned, a duly authorized Responsible Officer of Lead Borrower having
the name and title set forth below under his signature, hereby certifies, on
behalf of Lead Borrower for the benefit of the Secured Parties and pursuant to
Section 8.01(d) of the Loan Agreement that such Responsible Officer of Lead
Borrower is familiar with the Loan Agreement and that, in accordance with each
of the following sections of the Loan Agreement, each of the following is true
on the date hereof, both before and after giving effect to any Loan to be made
on or before the date hereof:

In accordance with Section 8.01[(a)/(b)] of the Loan Agreement, attached hereto
as Annex A are the financial statements for the [fiscal quarter/fiscal year]
ended [__________] required to be delivered pursuant to Section 8.01[(a)/(b)] of
the Loan Agreement.  Such financial statements fairly present in all material
respects the consolidated financial position, results of operations and cash
flow of Parent and its Subsidiaries as at the dates indicated therein and for
the periods indicated therein in accordance with GAAP [(subject to the absence
of footnote disclosure and normal year-end audit adjustments)]1 [without
qualification as to the scope of the audit.  The examination by such auditors in
connection with such financial statements has been made in accordance with the
standards of the United States’ Public Company accounting Oversight Board (or
any successor entity).]2

 

--------------------------------------------------------------------------------

1          Insert language in brackets only for quarterly certifications.

2          Insert language in brackets only for annual certifications.





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Attached hereto as Annex B are the calculations used to determine compliance
with each financial covenant contained in Section 10 of the Loan Agreement.

No Default or Event of Default is continuing as of the date hereof[, except as
provided for on Annex C attached hereto, with respect to each of which Lead
Borrower proposes to take the actions set forth on Annex C].





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above.

 

STRONGBRIDGE U.S. INC.

 

 

 

By

 

 

 

Name:

 

 

Title:





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Annex A to Compliance Certificate

FINANCIAL STATEMENTS

[see attached]





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Annex B to Compliance Certificate

CALCULATIONS OF FINANCIAL COVENANT COMPLIANCE

I.

Section 10.01:  Minimum Liquidity

 

A.

Amount of unencumbered (other than by Liens described in Sections 9.02(a),
 9.02(c)  (provided that there is no default under the documentation governing
the Permitted Priority Debt) and 9.02(j)) cash and Permitted Cash Equivalent
Investments (which for greater certainty shall not include any undrawn credit
lines), in each case, to the extent held in an account over which the Lenders
have a perfected security interest:

$__________

B.

The greater of:

$__________

 

(1)       $3,000,000 and

 

 

(2)       to the extent Borrower has incurred Permitted Priority Debt, the
minimum cash balance required of Borrower by Borrower’s Permitted Priority Debt
creditors

 

 

Is Line IA greater than Line IB?:

Yes: In compliance; No: Not in compliance

II.

Section 10.02(a)-(e):  Minimum Revenue—Subsequent Periods3

 

A.

Revenues during the twelve month period beginning on January 1, 2017

$__________

 

[Is line II.A equal to or greater than $[****]?

Yes: In compliance; No: Not in compliance]4

B.

Revenues during the twelve month period beginning on January 1, 2018

$__________

 

 

--------------------------------------------------------------------------------

3          Include Part II starting with the Compliance Certificate to be
delivered within 90 days of the end of 2017

pursuant to Section 8.01(d) of the Loan Agreement

4          Include bracketed entry only on the Compliance Certificate to be
delivered within 90 days of the end of 2017 pursuant to Section 8.01(d) of the
Loan Agreement.





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

 

[Is line II.B equal to or greater than $[****]?

Yes: In compliance; No: Not in compliance]5

C.

Revenues during the twelve month period beginning on January 1, 2019

$__________

 

[Is line II.C equal to or greater than $[****]?

Yes: In compliance; No: Not in compliance]6

D.

Revenues during the twelve month period beginning on January 1, 2020

$__________

 

[Is line II.D equal to or greater than $[****]?

Yes: In compliance; No: Not in compliance]7

E.

Revenues during the twelve month period beginning on January 1, 2021

$__________

 

[Is line II.E equal to or greater than $[****]?

Yes: In compliance; No: Not in compliance]8

F.

Revenues during the twelve month period beginning on January 1, 2022

$__________

 

[Is line II.E equal to or greater than $[****]?

Yes: In compliance; No: Not in compliance]9

 

 

--------------------------------------------------------------------------------

5          Include bracketed entry only on the Compliance Certificate to be
delivered within 90 days of the end of 2018 pursuant to Section 8.01(d) of the
Loan Agreement.

6          Include bracketed entry only on the Compliance Certificate to be
delivered within 90 days of the end of 2019 pursuant to Section 8.01(d) of the
Loan Agreement.

7          Include bracketed entry only on the Compliance Certificate to be
delivered within 90 days of the end of 2020 pursuant to Section 8.01(d) of the
Loan Agreement.

8          Include bracketed entry only on the Compliance Certificate to be
delivered within 90 days of the end of 2021 pursuant to Section 8.01(d) of the
Loan Agreement.

9          Include bracketed entry only on the Compliance Certificate to be
delivered within 90 days of the end of 2022 pursuant to Section 8.01(d) of the
Loan Agreement.





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Exhibit I
to Term Loan Agreement

[FORM OF WARRANT

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATE. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS IN ACCORDANCE WITH APPLICABLE REGISTRATION REQUIREMENTS OR AN
EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE, TRANSFER,
PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS. THIS WARRANT MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER
AGENT AS A CONDITION PRECEDENT TO THE SALE, TRANSFER, PLEDGE OR HYPOTHECATION OF
ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED HEREBY.

WARRANT TO PURCHASE ORDINARY SHARES

OF

STRONGBRIDGE BIOPHARMA PLC

Dated as of [__], [__] (the “Issue Date”)

Void after the date specified in Section 8

Warrant to Purchase

[__] Ordinary Shares

(subject to adjustment)

THIS CERTIFIES THAT, for value received, [__], or its registered assigns (the
“Holder”), is entitled, subject to the provisions and upon the terms and
conditions set forth herein, to purchase from STRONGBRIDGE BIOPHARMA PLC, a
public limited company incorporated under the laws of Ireland (the “Company”),
that number of shares (the “Shares”) of the Company’s ordinary shares, of
nominal value $0.01 per share (the “Ordinary Shares”), at such times and at the
price per Share, set forth in Section 1. The term “Warrant” as used herein shall
include this Warrant and any warrants delivered in substitution or exchange
therefor as provided herein. This Warrant is issued in connection with the
transactions described in the Term Loan Agreement, dated as of July 14, 2017,
and amended as of January 16, 2018, by and between the Company, the Subsidiary
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and CRG Servicing LLC.

The following is a statement of the rights of the Holder and the conditions to
which this Warrant is subject, and to which Holder, by acceptance of this
Warrant, agrees:

1. Number and Price of Shares; Exercise Period.

(a) Number of Shares. Subject to any previous exercise of the Warrant, the
Holder shall have the right to purchase up to [__] Shares, as may be adjusted
pursuant hereto prior to (or in connection with) the expiration of this Warrant
as provided in Section 8.





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(b) Exercise Price. The exercise price per Share shall be equal to [__], subject
to adjustment pursuant hereto (the “Exercise Price”), provided however, the
exercise price shall never be less than the nominal value of an Ordinary Share.

(c) Exercise Period. This Warrant shall be exercisable, in whole or in part,
prior to (or in connection with) the expiration of this Warrant as set forth in
Section 8.

2. Exercise of the Warrant.

(a) Exercise. The purchase rights represented by this Warrant may be exercised
at the election of the Holder, in whole or in part, in accordance with Section
1, by:

(i) the tender to the Company at its principal office (or such other office or
agency as the Company may designate) of a notice of exercise in the form of
Exhibit A (the “Notice of Exercise”), duly completed and executed by or on
behalf of the Holder, together with the surrender of this Warrant; and

(ii) the payment to the Company of an amount equal to (x) the Exercise Price
multiplied by (y) the number of Shares being purchased, by wire transfer or
certified, cashier’s or other check acceptable to the Company and payable to the
order of the Company.

(b) Net Issue Exercise. In lieu of exercising this Warrant pursuant to Section
2(a)(ii), if the fair market value of one Share is greater than the Exercise
Price (at the date of calculation as set forth below), the Holder may elect to
receive a number of Shares, paid-up to their nominal value, equal to the value
of this Warrant (or of any portion of this Warrant being canceled) by surrender
of this Warrant at the principal office of the Company (or such other office or
agency as the Company may designate) together with a properly completed and
executed Notice of Exercise reflecting such election and the payment to the
Company of an amount equal to (x) the nominal value of a Share multiplied by (y)
the number of Shares being purchased (the “Nominal Value Payment Amount”), by
wire transfer or certified, cashier’s or other check acceptable to the Company
and payable to the order of the Company, in which event the Company shall issue
to the Holder that number of Shares computed using the following formula:

X

=

Y (A – B)

A

 

LANDLORDWhere:

X     =            The number of Shares to be issued to the Holder

Y     =            The number of Shares to be purchased (as specified in
paragraph 1 of the applicable Notice of Exercise)

A     =            The fair market value of one Ordinary Share (at the date of
such calculation)

B     =            The Exercise Price (as adjusted to the date of such
calculation) less the nominal value of one Ordinary Share

For purposes of the calculation above, the fair market value of one Share shall
be determined as follows:





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(i)           if the Ordinary Shares are traded on any securities exchange or
quoted on an established automated over-the-counter market, the fair market
value shall be deemed to be the average of the closing prices over a ten (10)
Trading Day period ending five (5) Trading Days before the date of calculation;
or

(ii)          if at any time the Ordinary Shares are not listed on any
securities exchange or quoted on an established automated over-the-counter
market, the fair market value of Ordinary Shares shall be the price per Ordinary
Share which the Company could obtain from a willing buyer (not a current
employee or director) for Ordinary Shares sold by the Company, from authorized
but unissued Ordinary Shares, as determined in good faith by its Board of
Directors, unless the Company shall become subject to a Reorganization, in which
case the fair market value of the Ordinary Shares shall be deemed to be the per
share value received by the holders of the Company’s Ordinary Shares pursuant to
such Reorganization.

For purposes hereof, the date of calculation shall be the date the Holder sends
to the Company a Notice of Exercise.  “Trading Day” means a day in which trading
in the Ordinary Shares generally occurs on The Nasdaq Global Select Market or if
the Ordinary Shares are not then listed on The Nasdaq Global Select Market, on
the principal other U.S. national or regional securities exchange on which the
Ordinary Shares are then listed, or if the Ordinary Shares are not then listed
on a U.S. national or regional securities exchange, on the principal other
market on which the Ordinary Shares are then traded.  If the Ordinary Shares are
not so listed or traded, “Trading Day” means any Business Day.  “Business Day”
means any day other than a Saturday, a Sunday or a day on which the Federal
Reserve Bank of New York is authorized or required by law or executive order to
close or be closed.

(c) Exercise Prior to Expiration. To the extent this Warrant is not previously
exercised as to all Shares subject hereto, and if the fair market value of one
Share is greater than the Exercise Price then in effect, this Warrant shall be
deemed automatically exercised pursuant to Section 2(b) (even if not
surrendered) immediately before its expiration and the Holder shall be deemed to
have provided, in connection with such exercise, an undertaking to pay the
Nominal Value Payment Amount to the Company in cash on demand.  For purposes of
such automatic exercise, the fair market value of one Share upon such expiration
shall be determined pursuant to Section 2(b).  To the extent this Warrant or any
portion thereof is deemed automatically exercised pursuant to this Section 2(c),
the Company agrees to promptly notify the Holder of the number of Shares, if
any, the Holder is to receive by reason of such automatic exercise.

(d) Share Certificates. This Warrant shall be deemed to have been exercised and
the Shares issuable upon such exercise shall be deemed to have been issued
immediately prior to the close of business on the date this Warrant is exercised
in accordance with its terms, and the person entitled to receive the Shares
issuable upon such exercise shall be treated for all purposes as the holder of
record of such Shares as of the close of business on such date. As promptly as
reasonably practicable on or after such date, the Company shall issue and
deliver to the person or persons entitled to receive the same a certificate or
certificates for that number of Shares issuable upon such exercise. In the event
that this Warrant is exercised in part and has not expired, the Company shall
execute and deliver a new Warrant reflecting the number of Shares that remain
subject to this Warrant.

(e) No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
such fractional share to which the Holder would otherwise be entitled, the
Company shall make a cash payment equal to the Exercise Price multiplied by such
fraction.

(f) Conditional Exercise. The Holder may exercise this Warrant conditioned upon
(and effective immediately prior to) consummation of any transaction that would
cause the expiration of this Warrant pursuant to Section 8 by so indicating in
the notice of exercise.

(g) Reservation of Shares. The Company agrees during the term this Warrant is
exercisable to reserve and keep available from its authorized and unissued
Ordinary Shares such number of Ordinary Shares as shall





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

from time to time be sufficient to effect the exercise of this Warrant; and if
at any time the number of authorized but unissued Ordinary Shares shall not be
sufficient for purposes of the exercise of this Warrant in accordance with its
terms, without limitation of such other remedies as may be available to the
Holder, the Company will use all reasonable efforts to take such corporate
action as may be necessary to increase its authorized and unissued Ordinary
Shares of the Company to a number of Ordinary Shares as shall be sufficient for
such purposes. The Company represents and warrants that all Shares that may be
issued upon the exercise of this Warrant will, when issued in accordance with
the terms hereof, be validly issued, fully paid and nonassessable.

(h) Issued Securities.  The Company represents and warrants to the Holder that
all issued and outstanding Ordinary Shares or any other securities of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable.  All outstanding Ordinary Shares and any other securities were
issued in full compliance with all federal and state securities laws.  In
addition, as of the date immediately preceding the date of this Warrant:

(i)    A description of the Company’s capitalization attached hereto as Schedule
A is true and complete, in all material respects, as of the Issue Date.

(ii)   Except for this Warrant and as otherwise disclosed on Schedule A, there
are no other options, warrants, conversion privileges or other rights presently
outstanding to purchase or otherwise acquire any authorized but unissued shares
of the Company’s share capital or other securities of the Company.

3. Replacement of the Warrant. Subject to the receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and substance to the Company
or, in the case of mutilation, on surrender and cancellation of this Warrant,
the Company at the expense of the Holder shall execute and deliver, in lieu of
this Warrant, a new warrant of like tenor and amount.

4. Transfer of the Warrant.

(a) Warrant Register. The Company shall maintain a register (the “Warrant
Register”) containing the name and address of the Holder or Holders. Until this
Warrant is transferred on the Warrant Register in accordance herewith, the
Company may treat the Holder as shown on the Warrant Register as the absolute
owner of this Warrant for all purposes, notwithstanding any notice to the
contrary. Any Holder of this Warrant (or of any portion of this Warrant) may
change its address as shown on the Warrant Register by written notice to the
Company requesting a change.

(b) Warrant Agent. The Company may appoint an agent for the purpose of
maintaining the Warrant Register referred to in Section 4(a), issuing the Shares
or other securities then issuable upon the exercise of this Warrant, exchanging
this Warrant, replacing this Warrant or conducting related activities.

(c) Transferability of the Warrant. Subject to the provisions of this Warrant
with respect to compliance with the Securities Act of 1933, as amended (the
“Securities Act”), as set forth in Section 5, title to this Warrant may be
transferred by endorsement (by the transferor and the transferee executing the
assignment form attached as Exhibit B (the “Assignment Form”)) and delivery in
the same manner as a negotiable instrument transferable by endorsement and
delivery.

(d) Exchange of the Warrant upon a Transfer. On surrender of this Warrant (and a
properly endorsed Assignment Form) for exchange, subject to the provisions of
this Warrant with respect to compliance with the Securities Act and limitations
on assignments and transfers, the Company shall issue to or on the order of the
Holder a new warrant or warrants of like tenor, in the name of the Holder or as
the Holder (on payment by the Holder





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

of any applicable transfer taxes) may direct, for the number of shares issuable
upon exercise hereof, and the Company shall register any such transfer upon the
Warrant Register. This Warrant (and the securities issuable upon exercise of
this Warrant) must be surrendered to the Company or its warrant or transfer
agent, as applicable, as a condition precedent to the sale, pledge,
hypothecation or other transfer of any interest in any of the securities
represented hereby.

 

(e) Taxes. In no event shall the Company be required to pay any tax which may be
payable in respect of any transfer involved in the issue and delivery of any
certificate in a name other than that of the Holder, and the Company shall not
be required to issue or deliver any such certificate unless and until the person
or persons requesting the issue thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid or is not payable.

 

5. Compliance with Securities Laws. By acceptance of this Warrant, the Holder
agrees to comply with the following:

 

(a) Restrictions on Transfers. Any transfer of this Warrant or the Shares (the
“Securities”) must be in compliance with all applicable federal and state
securities laws. The Holder agrees not to make any sale, assignment, transfer,
pledge or other disposition of all or any portion of the Securities, or any
beneficial interest therein, unless and until the transferee thereof has agreed
in writing for the benefit of the Company to take and hold such Securities
subject to, and to be bound by, the terms and conditions set forth in this
Warrant to the same extent as if the transferee were the original Holder
hereunder, and either:

 

(i) there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement, or

 

(ii) (A) such Holder shall have given prior written notice to the Company of
such Holder’s intention to make such disposition and shall have furnished the
Company with a reasonable detailed description of the manner and circumstances
of the proposed disposition, (B) the transferee shall have made the
representations set forth in Section 10 with respect to itself as a Holder and
(C) if requested by the Company, such Holder shall have furnished the Company,
at the Holder’s expense, with (i) evidence reasonably satisfactory to the
Company that such disposition will not require registration of such Securities
under the Securities Act or (ii) a legal opinion to the effect that the transfer
of such Securities may be effected in compliance with the terms of the
Securities Act.  Notwithstanding the foregoing, compliance with clauses (B) and
(C) above shall not be required for any transfer in compliance with Rule 144 and
compliance with clause (C) above shall not be required for any transfer by the
Holder to any affiliate of the Holder (or any fund or partnership under common
control with one of more general partners or managing members of, or shares the
same management company with, the Holder) or a transfer by the Holder to any of
the Holder’s partners, members or other equity owners, or retired partners,
members or other equity owners or the estate of any partners, members or other
equity owners or retired partners, members or other equity owners.

 

(b) Investment Representation Statement. Unless this Warrant is exercised
pursuant to an effective registration statement under the Securities Act that
includes the Shares with respect to which the Warrant was exercised or pursuant
to Section 2(b) that results in the Shares issued upon exercise being eligible
for resale under Rule 144, it shall be a condition to any exercise of this
Warrant that the Holder shall have confirmed the representations set forth in
Section 10 hereof.

 

(c) Securities Law Legend. Subject to Section 5(e), the Securities shall (unless
otherwise permitted by the provisions of this Warrant) be stamped or imprinted
with a legend substantially similar to the following (in addition to any legend
required by state securities laws):

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

CERTAIN STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS IN ACCORDANCE WITH APPLICABLE REGISTRATION
REQUIREMENTS OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY
REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS. THIS CERTIFICATE MUST BE SURRENDERED
TO THE COMPANY OR ITS TRANSFER AGENT AS A CONDITION PRECEDENT TO THE SALE,
TRANSFER, PLEDGE OR HYPOTHECATION OF ANY INTEREST IN ANY OF THE SECURITIES
REPRESENTED HEREBY.

 

(d) Instructions Regarding Transfer Restrictions. Subject to Section 5(e), the
Holder consents to the Company making a notation on its records and giving
instructions to any transfer agent in order to implement the restrictions on
transfer established in this Section 5.

 

(e) Removal of Legend. The legend referring to federal and state securities laws
identified in Section 5(c) stamped on a certificate evidencing the Shares and
the transfer instructions and record notations with respect to the Securities
shall be removed promptly upon request by the Holder and the Company shall issue
a certificate without such legend to the holder of such Securities if (i) such
Securities are registered under the Securities Act, (ii) such securities are
eligible for resale under Rule 144, or (iii) such holder provides the Company
with an opinion of counsel reasonably acceptable to the Company to the effect
that a sale or transfer of such securities may be made without registration or
qualification.

 

(f) Compliance with Securities Laws. The Holder is aware of the restrictions
imposed by the United States securities laws on the purchase or sale of
securities by any person who has received material, non-public information from
the issuer of such securities and on the communication of such information to
any other person when it is reasonably foreseeable that such other person is
likely to purchase or sell such securities in reliance upon such information.

 

6. Adjustments. Subject to the expiration of this Warrant pursuant to Section 8,
the number and kind of shares purchasable hereunder and the Exercise Price
therefor are subject to adjustment from time to time, as follows:

 

(a) Merger or Reorganization. If at any time there shall be any reorganization,
recapitalization, merger or consolidation (a “Reorganization”) involving the
Company (other than as otherwise provided for herein or as would cause the
expiration of this Warrant under Section 8) in which Ordinary Shares of the
Company are converted into or exchanged for securities, cash or other property,
then, as a part of such Reorganization, lawful provision shall be made so that
the Holder shall thereafter be entitled to receive upon exercise of this
Warrant, the kind and amount of securities, cash or other property of the
successor corporation resulting from such Reorganization (collectively,
“Reference Property”), equivalent in value to that which a holder of the Shares
deliverable upon exercise of this Warrant would have been entitled to receive in
such Reorganization if the right to purchase the Shares hereunder had been
exercised immediately prior to such Reorganization. In any such case,
appropriate adjustment (as determined in good faith by the Board of Directors of
the successor corporation) shall be made in the application of the provisions of
this Warrant with respect to the rights and interests of the Holder after such
Reorganization to the end that the provisions of this Warrant shall be
applicable after the event, as near as reasonably may be, in relation to any
shares or other securities deliverable after that event upon the exercise of
this Warrant. Without limiting the foregoing, in connection with any
Reorganization, upon the closing thereof, the successor or surviving entity
shall assume the obligations of this Agreement.  The provisions of this Section
6(a) shall similarly apply to successive Reorganizations.

 

(b) Reclassification of Shares. If the securities issuable upon exercise of this
Warrant are changed into the same or a different number of securities of any
other class or classes by reclassification, capital reorganization





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

or otherwise (other than as otherwise provided for herein) (a
“Reclassification”), then, in any such event, in lieu of the number of Shares
which the Holder would otherwise have been entitled to receive, the Holder shall
have the right thereafter to exercise this Warrant for a number of Shares of
such other class or classes of shares that a holder of the number of securities
deliverable upon exercise of this Warrant immediately before that change would
have been entitled to receive in such Reclassification, all subject to further
adjustment as provided herein with respect to such other shares.

 

(c) Subdivisions and Combinations. In the event that the outstanding Ordinary
Shares are subdivided (by shares split, by payment of a shares dividend or
otherwise) into a greater number of Ordinary Shares, the number of Shares
issuable upon exercise of the this Warrant immediately prior to such subdivision
shall, concurrently with the effectiveness of such subdivision, be
proportionately increased, and the Exercise Price shall be proportionately
decreased, and in the event that the outstanding Ordinary Shares are combined
(by reclassification or otherwise) into a lesser number of Ordinary Shares, the
number of Shares issuable upon exercise of the this Warrant immediately prior to
such combination shall, concurrently with the effectiveness of such combination,
be proportionately decreased, and the Exercise Price shall be proportionately
increased.

 

(d) Notice of Adjustments. Upon any adjustment in accordance with this Section
6, the Company shall give notice thereof to the Holder, which notice shall state
the event giving rise to the adjustment, the Exercise Price as adjusted and the
number of securities or other property purchasable upon the exercise of this
Warrant, setting forth in reasonable detail the method of calculation of each.
The Company shall, upon the written request of any Holder, furnish or cause to
be furnished to such Holder a certificate setting forth (i) such adjustments,
(ii) the Exercise Price at the time in effect and (iii) the number of securities
and the amount, if any, of other property that at the time would be received
upon exercise of this Warrant.

 

7. Notification of Certain Events. Prior to the expiration of this Warrant
pursuant to Section 8, in the event that the Company shall authorize:

 

(a) the issuance of any dividend or other distribution on the share capital of
the Company (other than (i) dividends or distributions otherwise provided for in
Section 6, (ii) repurchases of Ordinary Shares issued to or held by employees,
officers, directors or consultants of the Company or its subsidiaries upon
termination of their employment or services pursuant to agreements providing for
the right of said repurchase; (iii) repurchases of Ordinary Shares issued to or
held by employees, officers, directors or consultants of the Company or its
subsidiaries pursuant to rights of first refusal or first offer contained in
agreements providing for such rights; or (iv) repurchases of Ordinary Shares in
connection with the settlement of disputes with any shareholder ), whether in
cash, property, shares or other securities;

 

(b) the voluntary liquidation, dissolution or winding up of the Company; or

 

(c) any transaction resulting in the expiration of this Warrant pursuant to
Section 8(b);

 

the Company shall send to the Holder of this Warrant at least ten (10) calendar
days prior written notice of the date on which a record shall be taken for any
such dividend or distribution specified in clause (a) or the expected effective
date of any such other event specified in clause (b) or (c), as applicable. The
notice provisions set forth in this section may be shortened or waived
prospectively or retrospectively by the consent of the Holder of this Warrant.

 

8. Expiration of the Warrant. This Warrant shall expire and shall no longer be
exercisable as of the earlier of:

 

(a) 5:00 p.m., Pacific time, on [__], [__]; or

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(b) (i) the acquisition of the Company by another entity by means of any
transaction or series of related transactions to which the Company is a party
(including, without limitation, any share acquisition, reorganization, merger or
consolidation, but excluding any sale of shares for capital raising purposes and
any transaction effected primarily for purposes of changing the Company’s
jurisdiction of incorporation) other than a transaction or series of related
transactions in which the holders of the voting securities of the Company
outstanding immediately prior to such transaction or series of related
transactions receive voting securities of such other surviving or resulting
entity (or if the Company or such other surviving or resulting entity is a
wholly-owned subsidiary immediately following such acquisition, its parent), or
(ii) a sale, lease or other disposition of all or substantially all of the
assets of the Company and its subsidiaries taken as a whole by means of any
transaction or series of related transactions, except where such sale, lease or
other disposition is to a wholly-owned subsidiary of the Company; provided that
the holders of Shares in the transaction described in (i) or (ii) above receive
cash or cash equivalents in such transaction with an aggregate value per
Ordinary Share greater than two times the Exercise Price.

 

9. No Rights as a Shareholder. Nothing contained herein shall entitle the Holder
to any rights as a shareholder of the Company or to be deemed the holder of any
securities that may at any time be issuable on the exercise of the rights
hereunder for any purpose nor shall anything contained herein be construed to
confer upon the Holder, as such, any right to vote for the election of directors
or upon any matter submitted to shareholders at any meeting thereof, or to give
or withhold consent to any corporate action (whether upon any recapitalization,
issuance of shares, reclassification of shares, change of nominal value or
change of shares to no nominal value, consolidation, merger, conveyance or
otherwise) or to receive notice of meetings, or to receive dividends or
subscription rights or any other rights of a shareholder of the Company until
this Warrant shall have been exercised.

 

10. Representations and Warranties of the Holder. By acceptance of this Warrant,
the Holder represents and warrants to the Company as follows:

 

(a) No Registration. The Holder understands that the Securities have not been,
and will not be, registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Holder’s representations as
expressed herein or otherwise made pursuant hereto.

 

(b) Investment Intent. The Holder is acquiring the Securities for investment for
its own account, not as a nominee or agent, and not with a view to, or for
resale in connection with, any distribution thereof. The Holder has no present
intention of selling, granting any participation in, or otherwise distributing
the Securities, nor does it have any contract, undertaking, agreement or
arrangement for the same.

 

(c) Investment Experience. The Holder has substantial experience in evaluating
and investing in private placement transactions of securities in companies
similar to the Company, and has such knowledge and experience in financial or
business matters so that it is capable of evaluating the merits and risks of its
investment in the Company and protecting its own interests.

 

(d) Speculative Nature of Investment. The Holder understands and acknowledges
that its investment in the Company is highly speculative and involves
substantial risks. The Holder can bear the economic risk of its investment and
is able, without impairing its financial condition, to hold the Securities for
an indefinite period of time and to suffer a complete loss of its investment.

 

(e) Accredited Investor. The Holder is an “accredited investor” within the
meaning of Regulation D, Rule 501(a), promulgated by the Securities and Exchange
Commission and agrees to submit to the Company such further assurances of such
status as may be reasonably requested by the Company. The Holder has furnished
or made available any and all information requested by the Company or otherwise
necessary to satisfy any applicable verification requirements as to “accredited
investor” status. Any such information is true, correct, timely and complete.





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

(f) Residency. The residency of the Holder (or, in the case of a partnership or
corporation, such entity’s principal place of business) is correctly set forth
on the signature page hereto.

 

(g) Restrictions on Resales. The Holder acknowledges that the Securities must be
held indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Holder is aware of the
provisions of Rule 144 promulgated under the Securities Act, which permit resale
of shares purchased in a private placement subject to the satisfaction of
certain conditions, which may include, among other things, the availability of
certain current public information about the Company; the resale occurring not
less than a specified period after a party has purchased and paid for the
security to be sold; the number of shares being sold during any three-month
period not exceeding specified limitations; the sale being effected through a
“broker’s transaction,” a transaction directly with a “market maker” or a
“riskless principal transaction” (as those terms are defined in the Securities
Act or the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder); and the filing of a Form 144 notice, if
applicable. The Holder acknowledges and understands that the Company may not be
satisfying the current public information requirement of Rule 144 at the time
the Holder wishes to sell the Securities and that, in such event, the Holder may
be precluded from selling the Securities under Rule 144 even if the other
applicable requirements of Rule 144 have been satisfied. The Holder acknowledges
that, in the event the applicable requirements of Rule 144 are not met,
registration under the Securities Act or an exemption from registration will be
required for any disposition of the Securities. The Holder understands that,
although Rule 144 is not exclusive, the Securities and Exchange Commission has
expressed its opinion that persons proposing to sell restricted securities
received in a private offering other than in a registered offering or pursuant
to Rule 144 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales and that such
persons and the brokers who participate in the transactions do so at their own
risk.

 

11. Miscellaneous.

 

(a) Amendments. Except as expressly provided herein, neither this Warrant nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument referencing this Warrant and signed by the Company and the
Holder of this Warrant.

 

(b) Waivers. No waiver of any single breach or default shall be deemed a waiver
of any other breach or default theretofore or thereafter occurring.

 

(c) Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail (if to the Holder)
or otherwise delivered by hand, messenger or courier service addressed:

 

(i) if to the Holder, to the Holder at the Holder’s address, facsimile number or
electronic mail address as show on the signature page hereto, or at such other
current address as the Holder shall have furnished to the Company; or

 

(ii) if to the Company, to the attention of the Chief Executive Officer or Chief
Financial Officer of the Company at the Company’s address, facsimile number or
electronic mail address as shown on the signature page hereto, or at such other
current address as the Company shall have furnished to the Holder.

 

Each such notice or other communication shall for all purposes of this Warrant
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

aforesaid, or (iii) if sent via facsimile, upon confirmation of facsimile
transfer or, if sent via electronic mail, upon confirmation of delivery when
directed to the relevant electronic mail address, if sent during normal business
hours of the recipient, or if not sent during normal business hours of the
recipient, then on the recipient’s next business day. In the event of any
conflict between the Company’s books and records and this Warrant or any notice
delivered hereunder, the Company’s books and records will control absent fraud
or error.

 

(d)          Governing Law. This Warrant and all actions arising out of or in
connection with this Warrant shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the conflicts of law
provisions of the State of New York, or of any other state.

 

(e) Jurisdiction and Venue.  The Company agrees that any suit, action or
proceeding with respect to this Agreement or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 13.10(a) is for the benefit of the
Holder only and, as a result, Holder shall not be prevented from taking
proceedings in any other courts with jurisdiction. Nothing herein shall in any
way be deemed to limit the ability of the Holder to serve any such process or
summonses in any other manner permitted by applicable law. The Company
irrevocably waives to the fullest extent permitted by law any objection that it
may now or hereafter have to the laying of the venue of any suit, action or
proceeding arising out of or relating to this Warrant and hereby further
irrevocably waives to the fullest extent permitted by law any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. A final judgment (in respect of which time for all appeals
has elapsed) in any such suit, action or proceeding shall be conclusive and may
be enforced in any court to the jurisdiction of which the Company is or may be
subject, by suit upon judgment.

(f) Titles and Subtitles. The titles and subtitles used in this Warrant are used
for convenience only and are not to be considered in construing or interpreting
this Warrant. All references in this Warrant to sections, paragraphs and
exhibits shall, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits attached hereto.

 

(g) Severability. If any provision of this Warrant becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Warrant, and such illegal, unenforceable or void
provision shall be replaced with a valid and enforceable provision that will
achieve, to the extent possible, the same economic, business and other purposes
of the illegal, unenforceable or void provision. The balance of this Warrant
shall be enforceable in accordance with its terms.

 

(h) Waiver of Jury Trial. EACH OF THE HOLDER AND THE COMPANY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATED TO THIS WARRANT.

 

(i) California Corporate Securities Law. THE SALE OF THE SECURITIES THAT ARE THE
SUBJECT OF THIS WARRANT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH
QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM
QUALIFICATION BY SECTION 25100, 25102, OR 25105 OF THE CALIFORNIA CORPORATIONS
CODE. THE RIGHTS OF ALL PARTIES TO THIS WARRANT ARE EXPRESSLY CONDITIONED UPON
THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.

 

(j) Saturdays, Sundays and Holidays. If the last or appointed day for the taking
of any action or the





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

expiration of any right required or granted herein shall be a Saturday, Sunday
or U.S. federal holiday, then such action may be taken or such right may be
exercised on the next succeeding day that is not a Saturday, Sunday or U.S.
federal holiday.

 

(k) Rights and Obligations Survive Exercise of the Warrant. Except as otherwise
provided herein, the rights and obligations of the Company and the Holder under
this Warrant shall survive exercise of this Warrant.

 

(l) Entire Agreement. Except as expressly set forth herein, this Warrant
(including the exhibits attached hereto) constitutes the entire agreement and
understanding of the Company and the Holder with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to the
subject matter hereof.

 

(signature page follows)





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

The Company and the Holder sign this Warrant as of the date stated on the first
page.

 

 

COMPANY:

 

 

 

STRONGBRIDGE BIOPHARMA PLC

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

900 Northbrook Drive

 

Suite 200

 

Trevose, PA 19053

 

 

 

 

Attn:

 

 

Tel.:

(610) 254-9200

 

Fax:

 

 

Email:

 

 

 

 

With a copy (which shall not constitute notice) to:

 

 

 

Reed Smith LLP

 

599 Lexington Avenue

 

New York, New York 10022

 

Attention:

Aron Izower

 

Tel.:

(212) 549-0393

 

Fax:

(212) 521-5450

 

Email:

aizower@reedsmith.com

AGREED AND ACKNOWLEDGED,

 

 

 

 

HOLDER:

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address for Notices:

 

[__]

 

 

 

Attn:

[__]

 

 

Tel.:

[__]

 

 

Fax:

[__]

 

 

Email:

[__]

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

SCHEDULE A

Capitalization

Class & Number of Shares

Par Value

Authorized

Issued

Outstanding

Preferred Shares

$0.01

[__]

[__]

[__]

Ordinary Shares

$0.01

[__]

[__]

[__]

Deferred Ordinary Shares

€0.01

[__]

[__]

[__]

 

Outstanding Options:  [__] with weighted average exercise price of $[__].

Outstanding Warrants  –

·



[__] Warrants with exercise price of $[__]

·



[__] Warrants with exercise price of $[__]

Outstanding Restricted Stock Units:  [__]





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

EXHIBIT A

 

NOTICE OF EXERCISE

 

 

TO:                [             ] (the “Company”) 

 

Attention:     CHIEF FINANCIAL OFFICER

 

 

 

 

 

 

(1)

Exercise. The undersigned elects to purchase the following pursuant to the terms
of the attached warrant:

 

 

 

 

 

 

Number of shares:

 

 

 

Type of security:

 

(2)

Method of Exercise. The undersigned elects to exercise the attached warrant
pursuant to:

 

 

 

 

 

 

[ ]

A cash payment, and tenders herewith payment of the purchase price for such
shares in full, together with all applicable transfer taxes, if any.

 

 

[ ]

The net issue exercise provisions of Section 2(b) of the attached warrant.

(3)

Conditional Exercise. Is this a conditional exercise pursuant to Section 2(f):

 

 

 

 

 

 

 

[ ] Yes

[ ] No

 

 

 

If “Yes,” indicate the applicable condition:

(4)

Share Certificate. Please issue a certificate or certificates representing the
shares in the name of:

 

 

 

 

 

 

 

[ ]

The undersigned

 

 

 

[ ]

Other—Name:

 

 

 

 

Address:

 

 

 

 

 

 

(5)

Unexercised Portion of the Warrant. Please issue a new warrant for the
unexercised portion of the attached warrant in the name of:

 

 

 

 

 

 

 

[ ]

The undersigned

 

 

 

[ ]

Other—Name:

 

 

 

 

Address:

 

 





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

 

[ ]

Not applicable

 

(6)

[Investment Intent. The undersigned represents and warrants that the aforesaid
shares are being acquired for investment for its own account and not with a view
to, or for resale in connection with, the distribution thereof, and that the
undersigned has no present intention of selling, granting any participation in,
or otherwise distributing the shares, nor does it have any contract,
undertaking, agreement or arrangement for the same, and all representations and
warranties of the undersigned set forth in Section 10 of the attached warrant
are true and correct as of the date hereof. ]10

 

 

 

 

(Print name of the warrant holder)

 

 

 

 

 

(Signature)

 

 

 

 

 

(Name and title of signatory, if applicable)

 

 

 

 

 

(Date)

 

 

 

 

 

(Fax number)

 

 

 

 

 

(Email address)

 

 

--------------------------------------------------------------------------------

10        Include if exercised pursuant to Section 2(a).





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

EXHIBIT B

 

ASSIGNMENT FORM

 

ASSIGNOR:

 

 

 

COMPANY:

 

 

 

WARRANT:

THE WARRANT TO PURCHASE SHARES OF ORDINARY SHARES ISSUED ON [__], [__] (THE
“WARRANT”)

 

 

DATE:

 

 

(1)          Assignment. The undersigned registered holder of the Warrant
(“Assignor”) assigns and transfers to the assignee named below (“Assignee”) all
of the rights of Assignor under the Warrant, with respect to the number of
shares set forth below:

 

 

Name of Assignee:

 

 

 

 

 

Address of Assignee:

 

 

 

 

 

 

 

 

 

 

 

Number of Shares Assigned:

 

 

and does irrevocably constitute and appoint ______________________ as attorney
to make such transfer on the books of Strongbridge Biopharma plc, maintained for
the purpose, with full power of substitution in the premises.

 

(2)          Obligations of Assignee. Assignee agrees to take and hold the
Warrant and any shares to be issued upon exercise of the rights thereunder (the
“Securities”) subject to, and to be bound by, the terms and conditions set forth
in the Warrant to the same extent as if Assignee were the original holder
thereof.

 

(3)          [Investment Intent. Assignee represents and warrants that the
Securities are being acquired for investment for its own account, not as a
nominee or agent, and not with a view to, or for resale in connection with, the
distribution thereof, and that Assignee has no present intention of selling,
granting any participation in, or otherwise distributing the shares, nor does it
have any contract, undertaking, agreement or arrangement for the same, and all
representations and warranties set forth in Section 10 of the Warrant are true
and correct as to Assignee as of the date hereof.]11

 

 

--------------------------------------------------------------------------------

11        Include to the extent required pursuant to Section 5(a).





 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Assignor and Assignee are signing this Assignment Form on the date first set
forth above.

 

ASSIGNOR

    

ASSIGNEE

 

 

 

 

 

 

(Print name of Assignor)

 

(Print name of Assignee)

 

 

 

 

 

 

(Signature of Assignor)

 

(Signature of Assignee)

 

 

 

 

 

 

(Print name of signatory, if applicable)

 

(Print name of signatory, if applicable)

 

 

 

 

 

 

(Print title of signatory, if applicable)

 

(Print title of signatory, if applicable)

 

 

 

Address:

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

-2-

 

 

--------------------------------------------------------------------------------